Exhibit 10.2

 

Execution Copy

 

THIS INVESTMENT AGREEMENT HAS NOT BEEN REGISTERED PURSUANT TO THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR QUALIFIED
PURSUANT TO ANY APPLICABLE STATE SECURITIES LAW.  THE NOTES ISSUED UNDER THIS
INVESTMENT AGREEMENT MAY BE RESOLD ONLY IF REGISTERED PURSUANT TO THE PROVISIONS
OF THE ACT AND QUALIFIED PURSUANT TO APPLICABLE STATE SECURITIES LAWS OR IF AN
EXEMPTION FROM SUCH REGISTRATION AND QUALIFICATION IS AVAILABLE, EXCEPT UNDER
CIRCUMSTANCES WHERE NEITHER SUCH REGISTRATION, QUALIFICATION NOR EXEMPTION IS
REQUIRED BY LAW.

 

THIS INVESTMENT AGREEMENT AND THE INDEBTEDNESS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AND
INTERCREDITOR AGREEMENT (THE “SUBORDINATION AGREEMENT”) DATED AS OF THE FUNDING
DATE (AS DEFINED HEREIN) BY AND AMONG FESTIVAL FUN PARKS, LLC, THE GUARANTORS
PARTY THERETO, LAMINAR DIRECT CAPITAL L.P., AS SUBORDINATED AGENT AND MERRILL
LYNCH CAPITAL, AS ADMINISTRATIVE AGENT, TO THE SENIOR DEBT (AS DEFINED IN THE
SUBORDINATION AGREEMENT); AND EACH PARTY TO THIS INVESTMENT AGREEMENT, BY ITS
ACCEPTANCE HEREOF, SHALL BE BOUND BY THE PROVISIONS OF THE SUBORDINATION
AGREEMENT.

 

INVESTMENT AGREEMENT

 

dated as of February 6, 2008

 

by and among

 

FESTIVAL FUN PARKS, LLC,

 

as the Company,

 

THE GUARANTORS FROM TIME TO TIME PARTY HERETO

 

and

 

LAMINAR DIRECT CAPITAL L.P.,

 

as Agent,

 

and

 

THE LENDERS PARTY HERETO

 

$61,500,000 Senior Subordinated Notes

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1

 

1.01

Defined Terms

1

 

1.02

Other Interpretive Provisions

14

 

1.03

Accounting Terms

14

 

1.04

Rounding

15

 

1.05

References to Agreements and Laws

15

 

1.06

Times of Day

15

ARTICLE II. NOTES

15

 

2.01

Authorization and Issuance of the Notes

15

ARTICLE III. PURCHASE AND SALE

15

 

3.01

Purchase and Sale of the Notes

15

ARTICLE IV. TERMS OF NOTES

16

 

4.01

Repayment of Principal

16

 

4.02

Payments of Interest

16

 

4.03

Mandatory Prepayment/Redemption

17

 

4.04

Optional Prepayments of the Notes

18

 

4.05

Mandatory Offer to Prepay upon a Change of Control

18

 

4.06

Direct Payment

19

 

4.07

Taxes

19

 

4.08

Applicable High Yield Discount Obligation Mandatory Prepayment

20

ARTICLE V. CONDITIONS PRECEDENT TO CLOSING

21

 

5.01

Conditions to Closing

21

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

22

 

6.01

Existence and Power

22

 

6.02

Organization and Governmental Authorization; No Contravention

23

 

6.03

Binding Effect

23

 

6.04

Capitalization

23

 

6.05

Financial Information

23

 

6.06

Litigation

24

 

6.07

Ownership of Property

24

 

6.08

No Default

24

 

6.09

Labor Matters

24

 

6.10

Regulated Entities

25

 

6.11

Margin Regulations

25

 

6.12

Compliance With Laws; Anti-Terrorism Laws

25

 

6.13

Taxes

25

 

6.14

Compliance with ERISA

26

 

6.15

Brokers

26

 

6.16

Related Transactions

26

 

6.17

Material Contracts

27

 

6.18

Environmental Compliance

27

 

6.19

Intellectual Property

28

 

6.20

Real Property Interests

28

 

6.21

Solvency

28

 

6.22

Full Disclosure

28

 

6.24

Use of Proceeds

29

 

6.25

Transactions with Affiliates

29

ARTICLE VIA. REPRESENTATIONS AND WARRANTIES OF THE LENDERS

29

 

i

--------------------------------------------------------------------------------


 

ARTICLE VII. AFFIRMATIVE COVENANTS

30

 

7.01

Financial Statements and Other Reports

30

 

7.02

Payment and Performance of Obligations

33

 

7.03

Maintenance of Existence

33

 

7.04

Maintenance of Property; Insurance

33

 

7.05

Compliance with Laws

34

 

7.06

Inspection of Property, Books and Records

34

 

7.07

Use of Proceeds

34

 

7.08

Lenders’ Meetings

34

 

7.09

Required Swap Contracts

35

 

7.10

Hazardous Materials; Remediation

35

 

7.11

Further Assurances

35

 

7.14

Modifications of Senior Transaction Documents

36

 

7.15

Remarketing Cooperation

36

ARTICLE VIII. NEGATIVE AND FINANCIAL COVENANTS

36

 

8.01

Debt

36

 

8.02

Liens

37

 

8.03

Contingent Obligations

37

 

8.04

Restricted Distributions

38

 

8.05

Restrictive Agreements

39

 

8.06

Payments and Modifications of Subordinated Debt

39

 

8.07

Consolidations, Mergers and Sales of Assets

39

 

8.08

Purchase of Assets, Investments

40

 

8.09

Transactions with Affiliates

43

 

8.10

Modification of Organizational Documents

44

 

8.11

Modification of Certain Agreements

44

 

8.12

Fiscal Year

44

 

8.13

Conduct of Business

44

 

8.14

Investor Fees

44

 

8.15

[Reserved]

44

 

8.16

Limitation on Sale and Leaseback Transactions

44

 

8.17

[Reserved]

44

 

8.18

Compliance with Anti-Terrorism Laws

45

 

8.19

Anti-Layering

45

 

8.20

Limitations on Investor Ownership of Senior Indebtedness

45

 

8.21

Modifications of Senior Transaction Documents

45

 

8.22

Capital Expenditures

45

 

8.23

Fixed Charge Coverage Ratio

46

 

8.24

Total Debt to EBITDA Ratio

46

ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES

47

 

9.01

Events of Default

47

 

9.02

Remedies Upon Event of Default

49

 

9.03

Other Remedies

49

 

9.04

Rescission of Acceleration

49

 

9.05

Application of Funds

50

ARTICLE X. MISCELLANEOUS

50

 

10.01

Entire Agreement

50

 

10.02

Reimbursement of Expenses

51

 

10.03

Survival of Agreements and Representations and Warranties

51

 

10.04

No Waiver

51

 

ii

--------------------------------------------------------------------------------


 

 

10.05

Binding Effect; Participations

51

 

10.06

Initial Holder

52

 

10.07

Cumulative Powers

52

 

10.08

Loss of Securities; Reissue of Securities in Lesser Denominations

52

 

10.09

Communications

52

 

10.10

Form, Registration, Transfer and Exchange of Notes; Lost Notes

53

 

10.11

Confidentiality; Public Announcements

54

 

10.12

Governing Law

55

 

10.13

Headings

55

 

10.14

Multiple Originals

55

 

10.15

Amendment or Waiver

55

 

10.16

Waiver of Jury Trial

56

 

10.17

Consent to Jurisdiction and Service of Process

56

 

10.18

Indemnification; Damage Waiver

56

 

10.19

Regulatory Requirements

58

 

10.20

USA Patriot-Act Notice

58

ARTICLE XI. AGENCY PROVISIONS

58

 

11.01

Appointment

58

 

11.02

Delegation of Duties

58

 

11.03

Exculpatory Provisions

59

 

11.04

Reliance by Agent

59

 

11.05

Notices of Default

59

 

11.06

Non-Reliance on the Agent and Other Lenders

60

 

11.07

Indemnification

60

 

11.08

The Agent in Its Individual Capacity

60

 

11.09

Resignation of the Agent; Successor Agent

60

 

11.10

Reimbursement by Lenders

61

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

SCHEDULES

 

3.01

Issue Price of Notes

6.01

Existence, Organizational Identification Numbers, Foreign Qualification, Prior
Names

6.04

Capitalization

6.06

Litigation

6.15

Brokers

6.17

Material Contracts

6.18

Environmental Compliance

6.19

Intellectual Property

6.20

Owned Real Estate

8.01

Debt

8.02

Liens

8.03

Contingent Obligations

8.08

Investments

8.09

Affiliate Transactions

8.13

Business Description

 

 

EXHIBITS

 

 

A

Form of Note

B

Form of Secretary’s Certificate

C

Form of Compliance Certificate

D

[Reserved]

E

Form of Officer’s Funding Certificate

F

Form of Solvency Certificate

 

ANNEX

 

Funding Checklist

 

iv

--------------------------------------------------------------------------------


 

INVESTMENT AGREEMENT

 

THIS INVESTMENT AGREEMENT is made and entered into as of February 6, 2008 among
FESTIVAL FUN PARKS, LLC, a Delaware limited liability company (the “Company”),
LAMINAR DIRECT CAPITAL L.P., a Delaware limited partnership, as a Lender and in
its capacity as agent (acting in such capacity, the “Agent”) and the other
lenders from time to time party hereto (collectively, the “Lenders” and each
individually, a “Lender”).

 

STATEMENT OF PURPOSE

 

A.            Centaur Holdings United States, Inc., a Delaware corporation
(“Purchaser”), was organized for the purpose of acquiring (the “Palace
Acquisition”) all of the outstanding Capital Stock of Palace Entertainment
Holdings, Inc., a Delaware corporation (“Holdings”) from Palace Holdings Group,
LLC, a Delaware limited liability company (“Seller”); and

 

B.            The Palace Acquisition was consummated pursuant to the terms of
that certain Stock Purchase and Contribution Agreement dated as of July 31, 2007
among Seller, Holdings and Purchaser (as amended or otherwise modified prior to
the date hereof, and including all exhibits and schedules thereto, the “Palace
Acquisition Agreement”); and

 

C.            The Company has requested the Lenders to purchase senior
subordinated notes in the aggregate principal amount of $61,500,000 to provide,
in part, funds necessary to refinance certain Debt of the Company and,
indirectly, the Purchaser and to pay costs and expenses payable in connection
therewith.

 

D.            Each of Holdings and, subject to the limitations set forth herein,
each Subsidiary is willing to guaranty all of the Subdebt Obligations (as
defined herein).

 

E.             The Lenders are willing, on the terms and conditions set forth
herein, to purchase senior subordinated notes in the aggregate principal amount
of $61,500,000.

 

AGREEMENT

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 


ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS


 


1.01        DEFINED TERMS.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Accounts” means “accounts”, as defined in Article 9 of the UCC.

 

“Accrual Rate” has the meaning set forth in Section 4.02(b).

 

“Acquisition Pro Forma” has the meaning set forth in Section 8.08(b).

 

“Acquisition Projections” has the meaning set forth in Section 8.08(b).

 

--------------------------------------------------------------------------------


 

“Additional Cash Amount” has the meaning set forth in Section 4.02(c).

 

“Additional Interest Amount” has the meaning set forth in Section 4.02(c).

 

“Adjusted EBITDA” has the meaning set forth in the Compliance Certificate.

 

“Affiliate” means with respect to any Person (i) any Person that directly or
indirectly controls such Person, (ii) any Person which is controlled by or is
under common control with such controlling Person and (iii) each of such
Person’s (other than, with respect to any Lender, any Lender’s) officers or
directors (or Persons functioning in substantially similar roles) and the
spouses, parents, descendants and siblings of such officers, directors or other
Persons.  As used in this definition, the term “control” of a Person means the
possession, directly or indirectly, of the power to vote five percent (5%) or
more of any class of voting Capital Stock of such Person or to direct or cause
the direction of the management or policies of a Person, whether through the
ownership of voting Capital Stock, by contract or otherwise.

 

“Agent” has the meaning set forth in the introductory paragraph hereto.

 

“Aggregate Accrual” has the meaning set forth in Section 4.08.

 

“Agreement” means this Investment Agreement, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the Laws comprising or implementing the Bank Secrecy Act, and the
Laws administered by OFAC.

 

“Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition by any Credit Party of any asset, but excluding
(i) dispositions of Inventory or used, obsolete, worn-out or surplus Equipment,
all in the Ordinary Course of Business, (ii) dispositions of Cash Equivalents
for cash or in exchange for other Cash Equivalents, (iii) sales, transfers and
other dispositions of accounts receivable in connection with the compromise,
settlement or collection thereof in the Ordinary Course of Business, (iv) the
lease, assignment, license, sub-license or sub-lease of any real or personal
property in the Ordinary Course of Business to the extent the same does not
materially interfere with the business of Company or any Subsidiary and (v) any
disposition of property or assets or issuance of Capital Stock by Company or any
Domestic Subsidiary to Company or any other Domestic Subsidiary.

 

“Attorney Costs” means and includes all reasonable fees, out of pocket expenses
and disbursements of any law firm or other external counsel.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries for the Fiscal Year ended December 31, 2006, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Holdings and its Subsidiaries,
including the notes thereto.

 

“Availability Period” has the meaning set forth in Section 3.01(b).

 

“Blocked Person” means any Person:  (i) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (ii) owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (iii) with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law, (iv) that commits,
threatens or conspires to commit or supports

 

2

--------------------------------------------------------------------------------


 

“terrorism” as defined in Executive Order No. 13224; or (v) that is named a
“specially designated national” or “blocked person” on the most current list
published by OFAC or other similar list.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, Houston, TX or New York, NY.

 

“Capital Expenditures” has the meaning provided in the Compliance Certificate;
provided, that, solely for purposes of Section 8.22, no expenditures to acquire
assets pursuant to a Permitted Acquisition shall constitute Capital
Expenditures.

 

“Capital Lease” of any Person means any lease of any property by such Person as
lessee which would, in accordance with GAAP, be required to be accounted for as
a capital lease on the balance sheet of such Person.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Equivalents” means any Investment in (i) direct obligations of the United
States or any agency thereof, or obligations guaranteed by the United States or
any agency thereof with a maturity date of no more than one (1) year from the
date of acquisition, (ii) commercial paper with a duration of not more than nine
(9) months rated at least A-1 by Standard & Poor’s Ratings Service and P-1 by
Moody’s Investors Services, Inc., which is issued by a Person (other than any
Credit Party or an Affiliate of any Credit Party) organized under the laws of
any state of the United States or of the District of Columbia, (iii) time
deposits, certificates of deposit and banker’s acceptances with a duration of
not more than six (6) months issued by any office located in the United States
of any bank or trust company which is organized under the laws of the United
States or any state thereof, or is licensed to conduct a banking business in the
United States, and has capital, surplus and undivided profits of at least
$500,000,000 and which issues (or the parent of which issues) certificates of
deposit or commercial paper with a rating described in clause (ii) above,
(iv) repurchase agreements and reverse repurchase agreements with a duration of
not more than 30 days with respect to securities described in clause (i) above
entered into with an office of a bank or trust company meeting the criteria
specified in clause (iii) above, or (v) any money market or mutual fund which
invests only in the foregoing types of investments, has portfolio assets in
excess of $5,000,000,000 and is rated AAA by Standard & Poor’s Ratings Service
and Aaa by Moody’s Investors Services, Inc.

 

“Cash Pay Period” has the meaning set forth in Section 4.02(b).

 

“Cash Pay Rate” has the meaning set forth in Section 4.02(b).

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“Change of Control”  means (i) Investors shall collectively cease to, directly
or indirectly, own and control at least (A) 90% of the outstanding Capital Stock
of Parent owned by them on the Closing Date (after giving effect to the
consummation of the transactions contemplated by the Operative Documents) or
(B) that percentage of the outstanding voting Capital Stock of Parent necessary
at all times to elect a majority of the board of directors (or similar governing
body) of Parent and to direct the management policies and decisions of Parent,
(ii) Parent shall cease to, directly or indirectly, own and control one hundred
percent (100%) of each class of the outstanding Capital Stock of Holdings,
(iii) Holdings shall cease to directly own and control one hundred percent
(100%) of each class of the

 

3

--------------------------------------------------------------------------------


 

outstanding Capital Stock of Company, (iv) except as a result of any merger
permitted by Section 8.07, Company shall cease to, directly or indirectly, own
and control one hundred percent (100%) of each class of the outstanding Capital
Stock of each Subsidiary or (v) any “Change of Control”, “Change in Control”, or
terms of similar import occurs under any Senior Transaction Document.

 

“Change of Control Offer” has the meaning set forth in Section 4.05(a).

 

“Change of Control Payment” has the meaning set forth in Section 4.05(a).

 

“Change of Control Payment Date” has the meaning set forth in Section 4.05(a).

 

“Closing” has the meaning set forth in Section 3.01(b).

 

“Closing Date” has the meaning set forth in Section 3.01(b).

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute of similar import, together with the regulations thereunder, in each
case as in effect from time to time.  References to sections of the Code shall
be construed to also refer to any successor sections.

 

“Company” has the meaning set forth in the introductory paragraph hereto.

 

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer, appropriately completed and substantially in the form of Exhibit C
hereto.

 

“Consolidated Subsidiary” means at any date any Subsidiary the accounts of which
would be consolidated with those of the Holdings (or any other Person, as the
context may require hereunder) in its consolidated financial statements if such
statements were prepared as of such date.

 

“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person:  (i) with respect to any debt, lease,
dividend or other obligation of another Person if the purpose or intent of such
Person incurring such liability, or the effect thereof, is to provide assurance
to the obligee of such liability that such liability will be paid or discharged,
or that any agreement relating thereto will be complied with, or that any holder
of such liability will be protected, in whole or in part, against loss with
respect thereto, (ii) with respect to any undrawn portion of any letter of
credit issued for the account of such Person or as to which such Person is
otherwise liable for the reimbursement of any drawing, (iii) under any Swap
Contract, to the extent not yet due and payable, (iv) to make take-or-pay or
similar payments if required regardless of nonperformance by any other party or
parties to an agreement; or (v) for any obligations of another Person pursuant
to any agreement to purchase, repurchase or otherwise acquire any obligation or
any property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person.  The amount of any Contingent Obligation
shall be equal to the amount of the obligation so guaranteed or otherwise
supported or, if not a fixed and determinable amount, the maximum amount so
guaranteed or otherwise supported.

 

“Contractual Obligations” shall mean, with respect to any Person, any term or
provision of any securities issued by such Person, or any indenture, mortgage,
deed of trust, contract, undertaking, document, instrument or other agreement to
which such Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject.

 

“Controlled Group” means all members of a group of corporations and all members
of a group of trades or businesses (whether or not incorporated) under common
control which, together with Company,

 

4

--------------------------------------------------------------------------------


 

are treated as a single employer under Section 414(b), (c), (m) or (o) of the
Code or Section 4001(b) of ERISA.

 

“Credit Parties” means each of Holdings, the Company, Palace Finance and any
Subsidiary of Company, whether now existing or hereafter acquired or formed; and
“Credit Parties” means all such Persons, collectively.

 

“Debt” of a Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising and paid on a timely basis and in the
Ordinary Course of Business, (iv) all Capital Leases of such Person, (v) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts paid under a letter of credit, banker’s acceptance or
similar instrument, (vi) all Capital Stock of such Person subject to repurchase
or redemption otherwise than at the sole option of such Person, (vii) all
obligations secured by a Lien on any asset of such Person, whether or not such
obligation is otherwise an obligation of such Person, (viii) “earnouts” and
similar payment obligations of such Person, and (ix) all Debt of others
Guaranteed by such Person.  Without duplication of any of the foregoing, Debt of
Company shall include any and all Subdebt Obligations.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” has the meaning set forth in Section 4.02(d).

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means a Subsidiary organized, incorporated or otherwise
formed under the laws of the United States or Canada or any state or province
thereof.

 

“EBITDA” has the meaning set forth in the Compliance Certificate.

 

“Environmental Laws” means any and all Laws relating to the environment or the
effect of the environment on human health or to emissions, discharges or
releases of pollutants, contaminants, Hazardous Materials or wastes into the
environment, including ambient air, surface water, ground water or land, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, Hazardous
Materials or wastes or the clean-up or other remediation thereof.

 

“Equipment” means, collectively, “equipment” and “fixtures” (as each term is
defined in Article 9 of the UCC).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which Company
maintains, invests or contributes to, or, in the

 

5

--------------------------------------------------------------------------------


 

case of an employee benefit plan which is subject to Section 412 of the Code or
Title IV of ERISA, to which Company or any member of the Controlled Group may
have any liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA at any time
during the preceding five years, or by reason of being deemed to be a
contributing investor under Section 4069 of ERISA.

 

“Event of Default” means any of the events set forth in Section 9.01.

 

“Excess Cash Flow” has the meaning set forth in the Senior Credit Agreement.

 

“Excess Cash Flow Certificate” has the meaning set forth in the Senior Credit
Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC thereunder.

 

“Existing Notes” means those certain 10-7/8% Senior Notes due 2014 in an
aggregate original principal amount of $150,000,000 issued pursuant to the
Existing Notes Indenture.

 

“Existing Notes Indenture” means that Indenture dated as of April 12, 2006,
among Holdings, Palace Finance, certain Subsidiaries of Company and Wells Fargo
Bank, N.A.

 

“Existing Notes Tender Offer” means the offer by Company and Palace Finance to
purchase all of the outstanding Existing Notes on the terms set forth in the
Offer to Purchase.

 

“Existing RBS Debt” means Debt of Purchaser incurred under the Bridge Facility
Agreement dated as of August 23, 2007 among Purchaser, Monkwood Luxco S.A.R.L.
and The Royal Bank of Scotland PLC.

 

“Family Entertainment Centers Division” means the operating division of Company
and its Subsidiaries engaged in operating family entertainment centers, together
with all other operating divisions of Company and its Subsidiaries, but
excluding the Waterparks Division.

 

“Fee Letter” means that certain letter agreement dated as of the Closing Date
among the Agent, the Company, Holdings and the Lenders.

 

“Fiscal Year” means a fiscal year of Company, ending on September 30 of each
calendar year.

 

“Fixed Charge Coverage Ratio” has the meaning set forth in the Compliance
Certificate.

 

“Foreign Subsidiary” shall mean any Subsidiary other than a Domestic Subsidiary.

 

“Funding Date” has the meaning set forth in Section 3.01(b).

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation or other Person

 

6

--------------------------------------------------------------------------------


 

owned or controlled (through stock or capital ownership or otherwise) by any of
the foregoing, whether domestic or foreign.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise) or
(ii) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided that the term
Guarantee shall not include endorsements for collection or deposit in the
Ordinary Course of Business.  The term “Guarantee” used as a verb has a
corresponding meaning.

 

“Guarantors” shall mean the Guarantors that sign Guaranty Agreement and each
other Person that hereafter provides a guaranty of the Subdebt Obligations, in
each case together with their successors and permitted assigns, and “Guarantor”
shall mean any one of them.

 

“Guaranty Agreement” means that certain Guaranty entered into on the Funding
Date in favor of the Agent, on behalf of the Lenders.

 

“Hazardous Materials” means (i) any “hazardous substance” as defined in CERCLA,
(ii) any “hazardous waste” as defined by the Resource Conservation and Recovery
Act, (iii) asbestos, (iv) polychlorinated biphenyls, (v) petroleum, its
derivatives, by-products and other hydrocarbons, (vi) mold and (vii) any other
pollutant, toxic, radioactive, caustic or otherwise hazardous substance
regulated under Environmental Laws.

 

“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, soil,
groundwater, air or other elements on or of the relevant property by Hazardous
Materials, or any derivatives thereof, or on or of any other property as a
result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.

 

“Holdings” has the meaning set forth in the Recitals to this Agreement.

 

“Indemnified Party” has the meaning set forth in Section 10.18.

 

“Intellectual Property” means, with respect to any Person, all patents,
trademarks, trade names, trade styles, trade dress, service marks, logos and
other business identifiers, copyrights, technology, know-how and processes,
computer hardware and software and all applications and licenses therefor, used
in or necessary for the conduct of business by such Person.

 

“Interest Payment Date” has the meaning set forth in Section 4.02(a).

 

“Inventory” means “inventory”, as defined in Article 9 of the UCC.

 

“Investment” means any investment in any Person, whether by means of acquiring
(whether for cash, property, services, Capital Stock or otherwise), making or
holding Debt securities, Capital Stock, capital contributions, loans, time
deposits, advances, Guarantees or otherwise.  The amount of any Investment shall
be the original cost of such Investment plus the cost of all additions thereto,
without any

 

7

--------------------------------------------------------------------------------


 

adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect thereto.

 

“Investors” means Candover investments plc, Candover 2005 Fund US No.1 LLP,
Candover 2005 Fund US No.2 LLP, Candover 2005 Fund US No.3 LLP, Candover 2005
Fund US No.4 LLP, Candover 2005 Fund UK No.1 LLP, Candover 2005 Fund UK No.2
LLP, Candover 2005 Fund UK No.3 LLP, Candover (Trustees) Ltd acting on behalf of
Candover 2005 Fund Direct Co-Investment Plan, Candover (Trustees) Ltd acting on
behalf of Candover 2005 Fund Direct Co-Investment Scheme and Northern Trust
Fiduciary Services (Guernsey) Ltd.

 

“IPO” means an initial public offering of Capital Stock of any of the Credit
Parties.

 

“Laminar” means Laminar Direct Capital L.P., a Delaware limited partnership, and
its successors and assigns.

 

“Laws” means any and all federal, state, local and foreign statutes, laws,
judicial decisions, regulations, guidances, guidelines, ordinances, rules,
judgments, orders, decrees, codes, plans, injunctions, permits, concessions,
grants, franchises, governmental agreements and governmental restrictions,
whether now or hereafter in effect.

 

“Lender” or “Lenders” has the meaning set forth in the introductory paragraph
hereto and their respective successors and assigns.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset.  For the purposes of this Agreement and the other Loan
Documents, a Credit Party shall be deemed to own subject to a Lien any asset
which it has acquired or holds subject to the interest of a vendor or lessor
under any conditional sale agreement, Capital Lease or other title retention
agreement relating to such asset.

 

“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.

 

“Loan Documents” means this Agreement, the Notes, the Fee Letter, the
Subordination Agreement, the Guaranty Agreement, any other guaranty or similar
document executed by any Person or Persons and the Agent in connection with this
Agreement, the exhibits and schedules attached to any of the aforementioned
documents and any other documents entered into in connection therewith, as each
may be amended, modified or supplemented from time to time.

 

“Losses” has the meaning set forth in Section 10.18.

 

“Margin Stock” has the meaning assigned thereto in Regulation U of the Federal
Reserve Board.

 

“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (i) the financial
condition, operations, business or properties of the Credit Parties, taken as a
whole, (ii) the material rights and remedies of Agent or Lenders under any Loan
Document, or the ability of the Credit Parties, taken as a whole, to perform any
of their obligations

 

8

--------------------------------------------------------------------------------


 

under the Loan Documents, or (iii) the legality, validity or enforceability of
any material provision of any Loan Document.

 

“Material Asset Disposition” shall mean the sale, lease or other disposition,
whether in a single transaction or a series of related transactions, of assets
of the Credit Parties and their Subsidiaries which:  (a) represent more than
fifty percent (50%) of the combined assets of the Credit Parties and their
Subsidiaries as would be shown in the consolidated financial statements of the
Credit Parties and their Subsidiaries as of the beginning of the twelve
(12)-month period ending with the month in which such determination is made, or
(b) is responsible for more than fifty percent (50%) of the combined net sales
or net income of the Credit Parties and their Subsidiaries as reflected in the
consolidated financial statements referred to in subsection (a) above.

 

“Material Contracts” has the meaning set forth in Section 6.17.

 

“Maturity Date” means the earliest of (a) February 22, 2008 (i.e., the last day
of the Availability Period) if the Funding Date has not yet occurred, (b) the
seventh anniversary of the Funding Date or (c) one year after the maturity of
the last maturing tranche of the Senior Credit Agreement.

 

“Maximum Accrual” has the meaning set forth in Section 4.08.

 

“Merrill Lynch” means Merrill Lynch Business Financial Services Inc.

 

“Merrill Lynch Assignment Agreement” means one or more assignment and assumption
agreements whereby Merrill Lynch assigns all of its rights and obligations
hereunder to one or more assignees, such agreement(s) to become effective no
later that three (3) Business Days following the Closing Date.

 

“Multiemployer Plan” means a multiemployer plan, that is intended to meet the
definition set forth in Section 4001(a)(3) of ERISA, to which Company or any
member of the Controlled Group has any liability.

 

“Note” or “Notes” has the meaning set forth in Section 2.01, as the same may be
modified, supplemented, restated and/or amended from time to time in accordance
with the terms hereof and thereof.

 

“Observer” has the meaning set forth in Section 7.13.

 

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

 

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

“Offer to Purchase” means the Offer to Purchase and Consent Solicitation
Statement dated December 20, 2007, delivered by Festival Fun Parks, LLC and
Palace Finance to the holders of the Existing Notes.

 

“Offering Memorandum” has the meaning set forth in Section 7.15.

 

9

--------------------------------------------------------------------------------


 

“Operative Documents” means the Loan Documents, the Palace Acquisition
Documents, the Offer to Purchase and the Senior Transaction Documents.

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of such Credit Party’s business, as conducted
by such Credit Party in accordance with past practices or in a manner reasonably
related thereto.

 

“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating, limited liability company or members agreement).

 

“Other Taxes” has the meaning set forth in Section 4.07(b).

 

“Palace Acquisition” has the meaning set forth in the Recitals.

 

“Palace Acquisition Agreement” has the meaning set forth in the Recitals hereto.

 

“Palace Acquisition Documents” means the Palace Acquisition Agreement, together
with all related documents, including exhibits and schedules, and any
amendments, modifications and supplements thereto.

 

“Palace Finance” means Palace Finance, Inc., a Delaware corporation and a direct
wholly-owned Subsidiary of the Company.

 

“Park” means any water park or family entertainment center now or hereafter
owned and operated by Company or any of its Subsidiaries.

 

“Parent” means Centaur Luxco S.A.R.L., a Luxembourg entity.

 

“Patriot Act” has the meaning set forth in Section 10.20.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA.

 

“Permits” has the meaning set forth in Section 6.01.

 

“Permitted Acquisition” has the meaning set forth in Section 8.08(b).

 

“Permitted Contest” means a contest maintained in good faith by appropriate
proceedings promptly instituted and diligently conducted and with respect to
which such reserve or other appropriate provision, if any, as shall be required
in conformity with GAAP shall have been made; provided that compliance with the
obligation that is the subject of such contest is effectively stayed during such
challenge.

 

“Permitted Liens” means Liens permitted pursuant to Section 8.02.

 

10

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.

 

“PIK Amount” has the meaning set forth in Section 4.02(c).

 

“Principal” has the meaning set forth in Section 4.01.

 

“Pro Forma Acquisition EBITDA” has the meaning provided in the Compliance
Certificate.

 

“Purchaser” has the meaning set forth in the Recitals to this Agreement.

 

“RBS Restricted Distribution” has the meaning set forth in Section 8.04.

 

“Redemption Price” means the Principal amount of Notes being redeemed or repaid
multiplied by the applicable redemption price percentage set forth below, in
each case plus accrued and unpaid interest on the Principal reduced or repaid:

 

Period

 

Redemption Price Percentage

 

Funding Date to the first anniversary of the Funding Date

 

103

%

First anniversary of the Funding Date to the second anniversary of the Funding
Date

 

102

%

Second anniversary of the Funding Date to the third anniversary of the Funding
Date

 

101

%

Third anniversary of the Funding Date and thereafter

 

100

%

 

“Regulatory Requirement” has the meaning set forth in Section 10.19.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Required Lenders” means, as of the date of any determination, Lenders holding
more than 66-2/3% of the outstanding Principal of the Notes.

 

“Required Swap Contract” means any Swap Contract entered into to comply with the
requirements of Section 4.9 of the Senior Credit Agreement regardless of whether
such Swap Contract exceeds the minimum requirements set forth in Section 4.9 of
the Senior Credit Agreement.

 

“Resale Materials” has the meaning set forth in Section 7.15.

 

“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer or any other officer of Company acceptable to Agent.

 

“Restricted Distribution” means as to any Person (i) any dividend or other
distribution (whether in cash, Capital Stock or other property) on any equity
interest in such Person (except those payable solely in Capital Stock of the
same class) or (ii) any payment by such Person on account of (A) the purchase,
redemption, retirement, defeasance, surrender, cancellation, termination or
acquisition of any

 

11

--------------------------------------------------------------------------------


 

Capital Stock in such Person or any claim respecting the purchase or sale of any
equity interest in such Person or (B) any option, warrant or other right to
acquire any Capital Stock in such Person.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder.

 

“Seller” means the “Seller” party to the Palace Acquisition Agreement, as set
forth in the Recitals hereto.

 

“Senior Agent” means Merrill Lynch Business Financial Services Inc., in its
capacity as administrative agent and collateral agent under the Senior Credit
Agreement (and its successors and assigns pursuant to the terms of the Senior
Credit Agreement) or any other Person appointed by the Senior Lenders holding
Senior Debt as administrative agent or collateral agent for purposes of the
Senior Credit Agreement.

 

“Senior Credit Agreement” means the Credit Agreement dated as of the date hereof
among the Company, the Senior Agent and the other agents and lenders party
thereto and or any agreements refinancing, replacing or otherwise restructuring
all or any portion of the Senior Indebtedness under such agreements or any
successor or replacement agreement and whether with the same or any other agent,
lender or group of lenders, as refinanced, replaced, restructured, amended or
otherwise modified from time to time in accordance with its terms and the terms
of the Subordination Agreement.

 

“Senior Debt” means, as of any date, Total Debt as of such date (but excluding
the Notes).

 

“Senior Debt to EBITDA Ratio” means, as of any date, the ratio of Senior Debt as
of such date to Adjusted EBITDA for the twelve-month period then ended.

 

“Senior Indebtedness” means the “Senior Debt” as such term is defined in the
Subordination Agreement.

 

“Senior Lenders” shall mean all Person(s) who are holders of Senior Indebtedness
under the Senior Transaction Documents.

 

“Senior Transaction Documents” means the “Senior Debt Documents”, as defined in
the Subordination Agreement.

 

“Solvent” means, with respect to any Person, that such Person (i) owns and will
own assets the fair saleable value of which are (A) greater than the total
amount of its liabilities (including the reasonably expected amount of
Contingent Obligations) and (B) greater than the amount that will be required to
pay the probable liabilities of its then existing debts as they become absolute
and matured considering all financing alternatives and potential asset sales
reasonably available to it, (ii) has capital that is not unreasonably small in
relation to its business as presently conducted or after giving effect to any
contemplated transaction and (iii) does not intend to incur and does not believe
that it will incur debts beyond its ability to pay such debts as they become
due.

 

“Subdebt Obligations” means all advances to, and debts, liabilities, fees,
commissions, obligations, covenants and duties of, any Credit Party arising
under any Loan Document or otherwise with respect to any Notes, whether direct
or indirect (including those acquired by assumption), absolute or

 

12

--------------------------------------------------------------------------------


 

contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Credit Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

 

“Subordination Agreement” means the Subordination and Intercreditor Agreement,
dated as of the Funding Date among the Company, the Guarantors, the Senior Agent
and the Lenders (or the Agent on behalf of the Lenders), as the same may be
further amended and in effect from time to time.

 

“Subsidiary” means, with respect to any Person, (i) any corporation of which an
aggregate of more than 50% of the outstanding Capital Stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, Capital Stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of more than 50% of such Capital Stock whether by proxy,
agreement, operation of Law or otherwise, and (ii) any partnership or limited
liability company in which such Person and/or one or more Subsidiaries of such
Person shall have an interest (whether in the form of voting or participation in
profits or capital contribution) of more than 50% or of which any such Person is
a general partner or may exercise the powers of a general partner.  Unless the
context otherwise requires, each reference to a Subsidiary shall be a reference
to a Subsidiary of Company.

 

“Swap Contract” means any “swap agreement”, as defined in Section 101 of the
Bankruptcy Code.

 

“Target” has the meaning set forth in Section 8.08(b).

 

“Taxes” has the meaning set forth in Section 4.07(a).

 

“Total Debt” has the meaning provided in the Compliance Certificate.

 

“Total Debt to EBITDA Ratio” has the meaning provided in the Compliance
Certificate.

 

“Transaction” means (a) the Palace Acquisition and (b) all financings, equity
contributions and other transactions related thereto, including pursuant to the
Loan Documents and the Senior Transaction Documents.

 

“Transfer” means the sale, pledge, assignment, or other transfer of the Notes,
in whole or in part, and of the rights of the holder thereof with respect
thereto and under this Agreement.

 

“Transferee” means any direct or indirect transferee of all or any part of any
Notes permitted under Section 10.10.

 

“United States” and “U.S.” mean the United States of America.

 

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT) Act
of 2001, as in effect from time to time.

 

“Waterparks Division” means the operating division of Company and its
Subsidiaries engaged in operating water parks.

 

13

--------------------------------------------------------------------------------


 

“Wholly-Owned Domestic Subsidiary” means any Domestic Subsidiary which is a
Wholly-Owned Subsidiary.

 

“Wholly-Owned Subsidiary” means, with respect to any Person, any Subsidiary of
such Person of which all of the Capital Stock (other than, in the case of a
corporation, directors’ qualifying shares, to the extent legally required) are
directly or indirectly owned and controlled by such Person or one or more
Wholly-Owned Subsidiaries of such Person.

 


1.02        OTHER INTERPRETIVE PROVISIONS.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)           (i)            The words “herein,” “hereto,” “hereof” and
“hereunder” and words of similar import when used in any Loan Document shall
refer to such Loan Document as a whole and not to any particular provision
thereof.

 

(ii)           Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

 

(iii)          The term “including” is by way of example and not limitation.

 

(iv)          The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(v)           The terms “knowledge” or “known” when used with respect to any
Credit Party shall be deemed to be a reference to the knowledge of any
Responsible Officer.

 

(c)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(d)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 


1.03        ACCOUNTING TERMS.

 

(a)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis with Company’s past practices, as in effect from time to
time.

 

(b)           If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Company or the Required Lenders shall so request, the Required Lenders and
the Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the

 

14

--------------------------------------------------------------------------------


 

approval of the Company and the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Company shall
provide to the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

 


1.04        ROUNDING.

 

Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio or percentage is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

 


1.05        REFERENCES TO AGREEMENTS AND LAWS.

 

Unless otherwise expressly provided herein, (a) references to Operative
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

 


1.06        TIMES OF DAY.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 


ARTICLE II.
NOTES

 


2.01        AUTHORIZATION AND ISSUANCE OF THE NOTES.

 

The Company has authorized the issuance to the Lenders of senior subordinated
notes in the aggregate original principal amount of $61,500,000 to be dated the
Funding Date, to mature on the Maturity Date, to bear interest on the unpaid
balance thereof, from the Funding Date until the Principal shall have become due
and payable, at the rates specified in Article IV and to be substantially in the
form of Exhibit A (the “Notes”).

 


ARTICLE III.
PURCHASE AND SALE

 


3.01        PURCHASE AND SALE OF THE NOTES.

 

(a)           Subject to the terms and conditions herein set forth, and in
reliance upon the representations and warranties of the Credit Parties contained
herein, the Company shall sell to the Lenders, and the Lenders shall purchase
from the Company, the Notes for an aggregate purchase price of $61,500,000, in
the respective amounts set forth on Schedule 3.01.

 

(b)           The closing of this Agreement (the “Closing”) shall, subject to
the satisfaction of the conditions set forth in Section 5.01, take place on the
date hereof (the “Closing Date”).  The funding of the purchase and sale of the
Notes shall take place substantially concurrently with the satisfaction of the

 

15

--------------------------------------------------------------------------------


 

conditions set forth in Section 5.02 (the “Funding Date”), which date shall
occur (x) on or after the date that is four (4) Business Days following the
Closing Date and (y) on or prior to February 22, 2008 (such period from the date
referred to in clause (x) through February 22, 2008, the “Availability
Period”).  On the Funding Date, the Company will issue, sell and deliver to the
Lenders the Notes in the respective amounts on Schedule 3.01 and the Lenders
will pay the Company the purchase price therefor by wire transfer of immediately
available funds pursuant to written instructions delivered to the Lenders by the
Company prior to the Funding Date.

 


ARTICLE IV.
TERMS OF NOTES

 


4.01        REPAYMENT OF PRINCIPAL.

 

Unless otherwise required to be sooner paid pursuant to the provisions hereof
and of the Notes, the Company shall repay the unpaid principal amount of the
Notes (including capitalized and accrued interest to the extent such interest
has not been paid in cash and has been added to the principal balance of the
Notes) (the “Principal”) in full upon the Maturity Date.  Whenever any payment
to be made hereunder or under any Note shall be stated to be due on a day which
is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day.

 


4.02        PAYMENTS OF INTEREST.

 

(a)           Interest Payments.  The Principal shall bear interest on the
unpaid balance thereof from the Funding Date until repayment of the Notes in
full, computed on the basis of actual days elapsed over a 360-day year. 
Interest payments shall be due and payable quarterly commencing on April 1, 2008
and continuing on each succeeding July 1, October 1, January 1 and April 1
thereafter, until paid (each such date, an “Interest Payment Date”). All accrued
and unpaid interest shall be paid in full on the Maturity Date.  On each
Interest Payment Date and subject to Sections 4.02(b) and 4.02(d), the Company
shall (i) pay to the Lenders in cash quarterly installments of interest (in
arrears) at the applicable Cash Pay Rate on the then outstanding Principal under
the Notes and (ii) as set forth below, either accrue the PIK Amount to the
outstanding Principal of the Notes or, at the option of the Company, pay a
portion (or all) of the PIK Amount in cash.  If an Event of Default has occurred
and is continuing, the Default Rate shall apply as set forth in Section 4.02(d).

 

(b)           Accrual Rates and Cash Pay Rates.

 

(1)           Subject to Section 4.02(d) hereof, from the Funding Date and
thereafter until the repayment of the Notes in full, interest shall accrue on
the Principal of the Notes outstanding from time to time at the fixed rate of
15.0% per annum (the “Accrual Rate”).

 

(2)           Subject to Section 4.02(d) hereof, from the Funding Date and
thereafter until the repayment of the Notes in full (the “Cash Pay Period”),
interest shall be paid currently in cash on a quarterly basis in arrears on each
Interest Payment Date at the fixed rate of 12.0% per annum (the “Cash Pay
Rate”); provided that, subject to Section 4.02(d) hereof, the Cash Pay Rate with
respect to all PIK Amounts shall be 15.0%.

 

(c)           PIK Amounts; Optional Cash Payments.  Subject to
Section 4.02(d) hereof, on each Interest Payment Date, the Company shall, at its
election, either:  (A) to the extent not prohibited under the Subordination
Agreement, make an additional cash payment to the Lenders on the Notes in an
amount equal to 3.0% per annum of the Principal outstanding under the Notes,
excluding all PIK Amounts (the “Additional Cash Amount”); (B) increase the then
outstanding Principal of the Notes, excluding all prior

 

16

--------------------------------------------------------------------------------


 

PIK Amounts, by an amount (the “PIK Amount”) equal to the difference between
(i) interest accruing at the applicable Accrual Rate during the preceding
three-month period and (ii) interest accruing at the applicable Cash Pay Rate
during the preceding three-month period; or (C) to the extent not prohibited
under the Subordination Agreement, pay a portion of the Additional Cash Amount
to the Lenders and accrue to the Principal a portion of the PIK Amount such that
the combined amount of the portion of the Additional Cash Amount and the portion
of the PIK Amount is equal to 3.0% per annum of the Principal outstanding under
the Notes, excluding all PIK Amounts (collectively, the Additional Cash Amount,
the PIK Amount or any combination thereof, the “Additional Interest Amount”);
provided that, if the Company shall make an election to satisfy a portion of its
interest payment obligations under this Section 4.02(c) on an Interest Payment
Date by accruing any amount of the Additional Interest Amount, it shall do so by
accruing any such amount of the Additional Interest Amount to all holders of
outstanding Notes on an equal and ratable basis.

 

(d)           Default Rate; Payment of Default Interest.  After the occurrence
and during the continuance of any Event of Default, the Principal and, to the
extent they have become due and payable, all of the other Subdebt Obligations
shall bear interest at a per annum rate equal to the sum of the Accrual Rate
plus 2.0% (the “Default Rate”), beginning on the date of the occurrence of such
Event of Default (it being understood and agreed that, with respect to an Event
of Default related to non-compliance with any of the covenants contained in
Sections 8.22, 8.23 and 8.24, the date of occurrence shall be the applicable
test date).  All such interest shall be paid in a manner consistent with
Section 4.02(b) and Section 4.02(c) hereof on a quarterly basis (or, at the
option of the Lender, on demand) until the payment in full of the Notes
hereunder or other cure of such Event of Default; provided, however, that, with
respect to that portion of the Principal outstanding under the Notes to which
the PIK Amount is applicable, the PIK Amount and the Additional Interest Amount,
as opposed to the Cash Pay Rate, shall increase by an amount equal to 2.0% per
annum of the Principal outstanding under the Notes (without duplication to the
Default Rate set forth above).

 

(e)           Calculation of Interest.  Interest shall be calculated on the
basis of a 360-day year and shall be computed for each payment period on the
Principal for the actual number of days elapsed and shall be compounded
quarterly.

 

(f)            Savings Clause.  In no contingency or event shall the interest
rate charged pursuant to the terms of this Agreement exceed the highest rate
permissible under any law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto.  In the event that such a court
determines that the Lenders have received interest hereunder in excess of the
highest applicable rate, the amount of such excess interest shall be applied
against the Principal then outstanding to the extent permitted by applicable
law, and any excess interest remaining after such application shall be refunded
promptly to the Company.

 


4.03        MANDATORY PREPAYMENT/REDEMPTION.

 

(a)           IPO Proceeds; Debt and Equity Issuances; Material Asset
Dispositions.  Subject to the terms of the Subordination Agreement and
Section 4.03(d), upon the consummation of (i) any IPO, (ii) any other issuance
of Capital Stock (other than an issuance permitted under both this Agreement and
the Senior Credit Agreement) by a Credit Party or a Subsidiary thereof,
(iii) any incurrence of Debt (other than an incurrence permitted under both this
Agreement and the Senior Credit Agreement) by any Credit Party or a Subsidiary
thereof or (iv) any Material Asset Disposition, the Credit Parties shall prepay
the full Principal amount of the Notes and all other Subdebt Obligations in the
manner set forth in Section 4.03(c).

 

(b)           [Reserved].

 

17

--------------------------------------------------------------------------------


 

(c)           Prepayment.  Upon the occurrence of any event triggering the
prepayment requirement under Section 4.03(a), the Company shall promptly give
written notice to the Lenders.  The Company covenants and agrees that it will
prepay, promptly following the occurrence of such transactions or events, the
Notes or the portion thereof subject to prepayment by paying an aggregate amount
equal to the Redemption Price of the outstanding Principal amount of the Notes
plus accrued interest to be redeemed.  All mandatory prepayments under this
Section 4.03(c) shall be applied first to all costs, expenses, indemnities and
other amounts payable hereunder and under the applicable Notes, then to payment
of default interest, if any, then to payment of premium, if any, then to payment
of accrued interest and thereafter to payment of Principal. Notwithstanding
anything to the contrary contained herein, all payments of Principal and
interest due from the Company hereunder shall be made to the Lenders on an equal
and ratable basis.  All Notes which have been repaid may not be reborrowed.

 

(d)           Unconditional Obligations.  Nothing contained in the Subordination
Agreement is intended to or shall impair, as between the Company and the
Lenders, the obligation of the Company, which is absolute and unconditional, to
pay to the Lenders the Principal of, premium, if any, and interest on the Notes
as and when the same shall become due and payable in accordance with any event
triggering the prepayment requirement under Section 4.03(a) nor shall anything
herein or in the Notes prevent any Lender from exercising all remedies otherwise
permitted by applicable law upon default under this Agreement, subject to the
rights, if any of the holders of the Senior Indebtedness under the Subordination
Agreement.

 


4.04        OPTIONAL PREPAYMENTS OF THE NOTES.

 

Subject to the terms of the Subordination Agreement, the Company shall have the
right at any time and from time to time prior to the Maturity Date, upon the
notice provided for below, to optionally prepay the Notes in whole or in part;
provided, however, that such prepayments shall be allocated to all of the Notes
outstanding at the time in proportion to the respective outstanding Principal
amounts thereof.  In the event of an optional prepayment made under this
Section 4.04, the Company shall give the Lenders irrevocable written notice of
such redemption not less than 10 nor more than 60 days prior to the redemption
date, specifying (i) such redemption date, (ii) the Principal amount of the
Notes to be prepaid on such date, and (iii) the accrued interest applicable to
the redemption, and stating that such redemption is to be made pursuant to this
Section 4.04.  All optional prepayments under this Section 4.04 shall be applied
first to all costs, expenses, indemnities and other amounts payable hereunder
and under the applicable Notes, then to payment of default interest, if any,
then to payment of premium, if applicable, then to payment of accrued interest
and thereafter to payment of Principal.  Notwithstanding anything to the
contrary contained herein, all payments of Principal and interest due from the
Company hereunder shall be made to the Lenders on an equal and ratable basis. 
The price of the Notes payable upon an optional redemption pursuant to this
Section 4.04 shall be an amount equal to the Redemption Price of the outstanding
Principal amount of the Notes plus accrued interest to be redeemed.  All Notes
which have been prepaid may not be reborrowed.

 


4.05        MANDATORY OFFER TO PREPAY UPON A CHANGE OF CONTROL.

 

(a)           Upon the occurrence of a Change of Control, each Lender shall have
the right to require the Company to repurchase all or any part of such Lender’s
Notes pursuant to the offer described below (the “Change of Control Offer”) at
an offer price (the “Change of Control Payment”) in cash equal to the Redemption
Price of the outstanding Principal amount of the Notes plus accrued and unpaid
interest thereon, if any, to the date of purchase (the “Change of Control
Payment Date”).  Company will make the Change of Control Offer by delivering a
written notice of such offer to the Lenders within ten (10) days of the
occurrence of a Change of Control, specifying the Change of Control Payment Date
(which such date shall not be more than thirty (30) days following such Change
of Control).  A Lender may accept

 

18

--------------------------------------------------------------------------------


 

such Change of Control Offer by delivering a written notice of acceptance to the
Company within fifteen (15) days after receipt of the Change of Control Offer
specifying the amount of the Notes to be redeemed.  In connection with the
Change of Control Offer, the Company shall comply with the requirements of any
applicable securities laws and regulations.

 

(b)           By 12:00 p.m. (noon) Eastern Time on the Change of Control Payment
Date, the Company shall, to the extent lawful, (1) accept for payment all Notes
or portions thereof properly tendered pursuant to the Change of Control Offer,
and (2) pay via wire transfer in immediately available funds an amount equal to
the Change of Control Payment in respect of all Notes or portions thereof so
tendered.  All payments under this Section 4.05 shall be applied first to all
costs, expenses, indemnities and other amounts payable hereunder and under the
applicable Notes, then to payment of default interest, if any, then to payment
of premium, if any, then to payment of accrued interest and thereafter to
payment of Principal.  The Company shall send to each Lender that has tendered
its Notes the applicable Change of Control Payment for such Notes, and the
Company shall promptly execute and mail to each Lender a new Note equal in
Principal amount to any unpurchased portion of the Notes surrendered, if any. 
Prior to compliance with this Section 4.05, but in any event within
ten (10) days following a Change of Control, the Company will either (x) cause
all outstanding Senior Indebtedness to be paid in full or (y) obtain the
requisite consents, if any, under all agreements governing outstanding Senior
Indebtedness to permit the repurchase of Notes required by this Section 4.05. 
The Company shall provide written notice to the Lenders of the results of the
Change of Control Offer on or as soon as practicable after the Change of Control
Payment Date.

 


4.06        DIRECT PAYMENT.

 

All payments of Principal and interest due from the Company hereunder shall be
due, without any presentment thereof, directly to the Lenders, at the Lenders’
addresses set forth on Schedule 3.01 or such other address as the Lenders may
from time to time designate in writing to the Company or, if a bank
account(s) with a United States bank is designated for the Lenders on
Schedule 3.01 or in any written notice to the Company from the Lenders, the
Company will make such payments in immediately available funds to such bank
account, no later than 12:00 p.m. (noon) Eastern time on the date due, marked
for attention as indicated, or in such other manner or to such other account in
any United States bank as the Lenders may from time to time direct in writing.

 


4.07        TAXES.

 

(a)           Any and all payments by or on behalf of the Credit Parties
hereunder and under any Loan Document shall be made, free and clear of and
without deduction for any and all current or future taxes, levies, imposts,
deductions, charges or withholdings that are or would be applicable to the
Lenders, and all liabilities with respect thereto, excluding (x) income taxes
imposed on the net income of a Lender and (y) franchise taxes imposed on the net
income of a Lender, in each case by the jurisdiction under the laws of which
such Lender is organized or qualified to do business or a jurisdiction or any
political subdivision thereof in which the Lender engages in business activity
other than activity arising solely from the Lender having executed this
Agreement and having enjoyed its rights and performed its obligations under this
Agreement or any Loan Document or any political subdivision thereof (all such
nonexcluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities, collectively or individually, being called “Taxes”).  If a Credit
Party must deduct any Taxes from or in respect of any sum payable hereunder or
under any other Loan Document to a Lender, (x) the sum payable shall be
increased by the amount (an “additional amount”) necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 4.07 such Lender shall receive an amount equal to the
sum it would have received had no such deductions been made, (y) such Credit
Party shall make

 

19

--------------------------------------------------------------------------------


 

such deductions and (z) such Credit Party shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.

 

(b)           The Credit Parties will pay to the relevant Governmental Authority
in accordance with applicable law any current or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies that
arise from any payment made hereunder or under any Loan Document, or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement or any Loan Document that are or would be applicable to the Lenders
(“Other Taxes”).

 

(c)           The Credit Parties jointly and severally agree to indemnify each
Lender for the full amount of Taxes and Other Taxes paid by such Lender and any
liability (including penalties, interest and expenses (including reasonable
attorney’s fees and expenses)) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted by
the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability prepared by such Lender absent manifest error, shall be
final conclusive and binding for all purposes.  Such indemnification shall be
made within thirty (30) days after the date such Lender makes written demand
therefor so long as such amounts have accrued on or after the day which is two
hundred seventy (270) days prior to the date on which such Lender first made
demand therefor.  The Credit Parties shall have the right to receive that
portion of any refund of any Taxes and Other Taxes received by a Lender for
which any Credit Party has previously paid any additional amount or indemnified
such Lender and which leaves the Lender, after such Credit Party’s receipt
thereof, in no better or worse financial position than if no such Taxes or Other
Taxes had been imposed or additional amounts or indemnification paid to the
Lender.  The Lender shall have sole discretion as to whether (and shall in no
event be obligated) to make any such claim for any refund of any Taxes or Other
Taxes.

 

(d)           So long as no Default or Event of Default exists at the time of
such assignment, each Lender that (i) is organized under the laws of a
jurisdiction other than the United States and (ii) purports to become an
assignee of an interest pursuant to Section 10.10 after the Funding Date (unless
such Lender was already a Lender hereunder immediately prior to such assignment)
(each such Lender a “Foreign Lender”) shall execute and deliver to the Company
and the Agent one or more (as the Company or the Agent may reasonably request)
United States Internal Revenue Service Forms W-8ECI, W-8BEN, W-8IMY (as
applicable) and other applicable forms, certificates or documents prescribed by
the United States Internal Revenue Service or reasonably requested by the Agent
certifying as to such Lender’s entitlement to a complete exemption from
withholding or deduction of Taxes.  No Credit Party shall be required to pay
additional amounts to any Lender pursuant to this Section 4.07 with respect to
United States withholding and income Taxes to the extent that the obligation to
pay such additional amounts would not have arisen but for the failure of such
Lender to comply with this paragraph other than as a result of a change in law.

 


4.08        APPLICABLE HIGH YIELD DISCOUNT OBLIGATION MANDATORY PREPAYMENT.

 

On or before the first Interest Payment Date immediately following the fifth
anniversary of the Funding Date (but in any event not prior to the fifth
anniversary of the Funding Date) and on or before any Interest Payment Date
thereafter, if the aggregate amounts which would be includible in gross income
of the holders of the Notes with respect to such Notes for all periods ending on
or before such Interest Payment Date (within the meaning of section 163(i) of
the Code) (the “Aggregate Accrual”) would exceed an amount equal to the sum of
(x) the aggregate amount of interest to be paid (within the meaning of
section 163(i) of the Code) under the Notes on or before such Interest Payment
Date (determined without regard to the amounts payable on such Interest Payment
Date under this Section 4.08), and (y) the product of (A) the issue price (as
defined in sections 1273(b) and 1274(a) of the Code) of the Notes and (B) the
yield to maturity (interpreted in accordance with section 163(i) of the Code) of
the Notes (such

 

20

--------------------------------------------------------------------------------


 

sum, the “Maximum  Accrual”), the Company shall mandatorily pay to the Lenders
ratably in cash an amount equal to the excess, if any, of the Aggregate Accrual
over the Maximum Accrual and the amount of such payment shall be treated for
purposes of section 163(i) of the Code as interest paid under the Notes. 
Notwithstanding anything to the contrary contained herein, all payments of
Principal, premium and interest due from the Company hereunder shall be made to
the Lenders on an equal and ratable basis.  All Notes which have been prepaid
may not be reborrowed.

 


ARTICLE V.
CONDITIONS PRECEDENT TO CLOSING

 


5.01        CONDITIONS TO CLOSING.

 

The Lenders obligations to enter into this Agreement on the Closing Date are
subject to each Lender determining, in its sole discretion, that the following
conditions have been satisfied (or each Lender waiving in writing the conditions
that it has determined have not been satisfied), on or before the Closing Date:

 

(a)           Investment Agreement.  Each Lender’s receipt of executed
counterparts of this Agreement, which shall be an original or a facsimile
(followed promptly by an original) unless otherwise specified, properly executed
by a Responsible Officer of each signing Credit Party, dated the Closing Date
and in form and substance reasonably satisfactory to the Lenders and their legal
counsel.

 

(b)           Fee Letter.  Each Lender’s receipt of executed counterparts of the
Fee Letter, which shall be an original or a facsimile (followed promptly by an
original) unless otherwise specified, properly executed by a Responsible Officer
of each signing Credit Party, dated the Closing Date and in form and substance
reasonably satisfactory to the Lenders and their legal counsel

 

5.02        Conditions to Funding.

 

The obligation of each Lender to purchase the Notes on the Funding Date shall be
subject to the receipt by Agent of each agreement, document and instrument set
forth on the Funding Checklist attached hereto as Annex A (unless waived by
Required Lenders), each in form and substance reasonably satisfactory to the
Agent, and to the satisfaction of the following conditions precedent, each to
the satisfaction of Agent and Lenders in their sole discretion:

 


(A)           EVIDENCE THAT COMPANY SHALL HAVE REPURCHASED 100% OF THE EXISTING
NOTES ON OR PRIOR TO THE FUNDING DATE PURSUANT TO THE EXISTING NOTES TENDER
OFFER AND THAT SUCH EXISTING NOTES HAVE BEEN CANCELLED;


 


(B)           EVIDENCE OF THE CONSUMMATION OF THE TRANSACTIONS (OTHER THAN THE
EXISTING NOTES TENDER OFFER AND THE PURCHASE OF THE NOTES) CONTEMPLATED BY THE
OPERATIVE DOCUMENTS, INCLUDING WITHOUT LIMITATION THE FUNDING OF THE LOANS
CONTEMPLATED BY THE SENIOR TRANSACTION DOCUMENTS;


 


(C)           THE PAYMENT OF ALL FEES, EXPENSES AND OTHER AMOUNTS DUE AND
PAYABLE UNDER EACH LOAN DOCUMENT, INCLUDING THE FEE LETTER;

 


(D)           THE ABSENCE, SINCE DECEMBER 31, 2006 OF ANY MATERIAL ADVERSE
CHANGE IN ANY ASPECT OF THE BUSINESS, OPERATIONS, PROPERTIES, PROSPECTS OR
FINANCIAL CONDITION OF ANY CREDIT PARTY, OR ANY EVENT OR CONDITION WHICH COULD
REASONABLY BE EXPECTED TO RESULT IN SUCH A MATERIAL ADVERSE CHANGE;

 

21

--------------------------------------------------------------------------------


 


(E)           AFTER GIVING EFFECT TO THE PURCHASE OF NOTES ON THE FUNDING DATE
(ASSUMING FOR PURPOSES HEREOF, THE PAYMENT OF THE RBS RESTRICTED PAYMENT ON THE
FUNDING DATE) AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE
OPERATIVE DOCUMENTS, THE AGGREGATE OUTSTANDING REVOLVING LOANS (AS DEFINED IN
THE SENIOR CREDIT AGREEMENT) AND SWINGLINE LOANS (AS DEFINED IN THE SENIOR
CREDIT AGREEMENT) SHALL NOT EXCEED $17,000,000 AND LETTER OF CREDIT LIABILITIES
(AS DEFINED IN THE SENIOR CREDIT AGREEMENT) SHALL NOT EXCEED $4,000,000;

 


(F)            THE RECEIPT OF PRO FORMA FINANCIAL STATEMENTS OF HOLDINGS AND ITS
CONSOLIDATED SUBSIDIARIES WHICH EVIDENCE, IN EACH CASE FOR THE TWELVE (12) MONTH
PERIOD FOR WHICH FINANCIAL STATEMENTS ARE MOST RECENTLY AVAILABLE, PREPARED TO
GIVE EFFECT TO THE PURCHASE OF THE NOTES ON THE FUNDING DATE AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE OPERATIVE DOCUMENTS, AND
SUBJECT TO SUCH ADJUSTMENTS AS ARE DEEMED REASONABLY ACCEPTABLE TO AGENT, (I) A
TOTAL DEBT TO EBITDA RATIO OF NOT MORE THAN 4.85 TO 1.0, AND (II) A SENIOR DEBT
TO EBITDA RATIO OF NOT MORE THAN 3.07 TO 1.0;

 


(G)           EVIDENCE THAT THE MERRILL LYNCH ASSIGNMENT AGREEMENT IS EFFECTIVE;


 


(H)           RECEIPT BY AGENT OF SUCH OTHER DOCUMENTS, INSTRUMENTS AND/OR
AGREEMENTS AS LENDERS MAY REASONABLY REQUEST; AND

 

Each Lender, by delivering its signature page to this Agreement on the Closing
Date, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document, each additional Operative Document and each other
document, agreement and/or instrument required to be approved by Agent, Required
Lenders or Lenders, as applicable, on the Funding Date.

 

If the Funding Date shall not have occurred on or prior to February 22, 2008,
this Agreement shall terminate on such date except that the provisions of
Articles X and XI shall survive such termination. Without limiting the
generality of the foregoing, Merrill Lynch shall be released from all of its
obligations hereunder upon the earlier of (i) the effectiveness of the Merrill
Lynch Assignment Agreement or (ii) the third Business Day following the date of
this Agreement, if the Merrill Lynch Assignment Agreement shall not have been
entered into and become effective on or before such date.

 


ARTICLE VI.
REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants to the Lenders that, immediately at the
giving effect to the transactions contemplated herein and the other Operative
Documents:

 


6.01        EXISTENCE AND POWER.

 

Each Credit Party is an entity as specified on Schedule 6.01, is duly organized,
validly existing and in good standing under the laws of the jurisdiction
specified on Schedule 6.01, has the same legal name as it appears in such Credit
Party’s Organizational Documents and an organizational identification number (if
any), in each case as specified on Schedule 6.01, and has all powers and all
governmental licenses, authorizations, registrations, permits, consents and
approvals required under all applicable Laws and required in order to carry on
its business as now conducted (collectively, “Permits”), except where the
failure to have such Permits could not reasonably be expected to have a Material
Adverse Effect.  Each Credit Party is qualified to do business as a foreign
entity in each jurisdiction in which it is required to be so qualified, except
where the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect.  Except as set forth on Schedule 6.01, no Credit Party
has had, over the five (5) year period preceding the Funding Date, any name
other than its current name or was incorporated or

 

22

--------------------------------------------------------------------------------


 

organized under the laws of any jurisdiction other than its current jurisdiction
of incorporation or organization.

 


6.02        ORGANIZATION AND GOVERNMENTAL AUTHORIZATION; NO CONTRAVENTION.

 

The execution, delivery and performance by each Credit Party of the Operative
Documents to which it is a party are within its powers, have been duly
authorized by all necessary action pursuant to its Organizational Documents,
require no further action by or in respect of, or filing with, any Governmental
Authority and do not violate, conflict with or cause a breach or a default under
(i) any Law or any of the Organizational Documents of any Credit Party or
(ii) any agreement or instrument binding upon it, except for such violations,
conflicts, breaches or defaults as could not reasonably be expected to have a
Material Adverse Effect.

 


6.03        BINDING EFFECT.

 

Each of the Operative Documents to which any Credit Party is a party constitutes
a valid and binding agreement or instrument of such Credit Party, enforceable
against such Credit Party in accordance with its respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws relating to the enforcement of creditors’ rights generally and by general
equitable principles.


6.04        CAPITALIZATION.

 

The authorized Capital Stock of each of the Credit Parties as of the Funding
Date is as set forth on Schedule 6.04.  All issued and outstanding Capital Stock
of each of the Credit Parties is duly authorized and validly issued, fully paid,
non-assessable, free and clear of all Liens other than those in favor of Senior
Agent for the benefit of Senior Agent and Senior Lenders, and such Capital Stock
was issued in compliance with all applicable Laws.  The identity of the holders
of the Capital Stock of each of the Credit Parties and the percentage of their
fully-diluted ownership of the Capital Stock of each of the Credit Parties as of
the Funding Date is set forth on Schedule 6.04.  No Capital Stock of any Credit
Party, other than as  described above, is issued and outstanding as of the
Funding Date.  Except as set forth on Schedule 6.04, as of the Funding Date
there are no preemptive or other outstanding rights, options, warrants,
conversion rights or similar agreements or understandings for the purchase or
acquisition from any Credit Party of any Capital Stock of any such entity.

 


6.05        FINANCIAL INFORMATION.

 


(A)           AUDITED STATEMENTS.  THE CONSOLIDATED BALANCE SHEET OF HOLDINGS
AND ITS CONSOLIDATED SUBSIDIARIES AS OF DECEMBER 31, 2006 AND THE RELATED
CONSOLIDATED STATEMENTS OF OPERATIONS, STOCKHOLDERS’ EQUITY (OR COMPARABLE
CALCULATION, IF SUCH PERSON IS NOT A CORPORATION) AND CASH FLOWS FOR THE FISCAL
YEAR THEN ENDED, REPORTED ON BY DELOITTE & TOUCHE, COPIES OF WHICH HAVE BEEN
DELIVERED TO LENDERS, FAIRLY PRESENT IN ALL MATERIAL RESPECTS, IN CONFORMITY
WITH GAAP, THE CONSOLIDATED FINANCIAL POSITION OF HOLDINGS AND ITS CONSOLIDATED
SUBSIDIARIES AS OF SUCH DATE AND THEIR CONSOLIDATED RESULTS OF OPERATIONS,
CHANGES IN STOCKHOLDERS’ EQUITY (OR COMPARABLE CALCULATION) AND CASH FLOWS FOR
SUCH PERIOD.


 


(B)           UNAUDITED STATEMENTS. THE UNAUDITED CONSOLIDATED BALANCE SHEET OF
HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES AS OF DECEMBER 31, 2007 AND THE
RELATED UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS AND CASH FLOWS FOR THE
TWELVE (12) MONTHS THEN ENDED, COPIES OF WHICH HAVE BEEN DELIVERED TO LENDERS,
FAIRLY PRESENT IN ALL MATERIAL RESPECTS, IN CONFORMITY WITH GAAP APPLIED ON A
BASIS CONSISTENT WITH THE FINANCIAL STATEMENTS REFERRED TO IN SECTION 6.05(A),
THE CONSOLIDATED FINANCIAL POSITION OF THE HOLDINGS AND ITS CONSOLIDATED
SUBSIDIARIES AS OF SUCH DATE AND THEIR CONSOLIDATED RESULTS OF OPERATIONS AND

 

23

--------------------------------------------------------------------------------


 

cash flows for the twelve (12) months then ended (subject to normal year-end
adjustments and the absence of footnote disclosures).

 


(C)           PRO FORMA BALANCE SHEET.  THE PRO FORMA BALANCE SHEET OF HOLDINGS
AND ITS CONSOLIDATED SUBSIDIARIES AS OF DECEMBER 31, 2007, A COPY OF WHICH HAS
BEEN DELIVERED TO LENDERS, FAIRLY PRESENTS IN ALL MATERIAL RESPECTS, IN
CONFORMITY WITH GAAP APPLIED ON A BASIS CONSISTENT WITH THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 6.05(A), THE CONSOLIDATED FINANCIAL POSITION OF HOLDINGS
AND ITS CONSOLIDATED SUBSIDIARIES AS OF SUCH DATE, ADJUSTED TO GIVE EFFECT (AS
IF SUCH EVENTS HAD OCCURRED ON SUCH DATE) TO (I) THE TRANSACTIONS CONTEMPLATED
BY THE OPERATIVE DOCUMENTS, (II) THE NOTES, (III) THE APPLICATION OF THE
PROCEEDS THEREFROM AS CONTEMPLATED BY THE LOAN DOCUMENTS AND (IV) THE PAYMENT OF
ALL LEGAL, ACCOUNTING AND OTHER FEES RELATED THERETO TO THE EXTENT KNOWN AT THE
TIME OF THE PREPARATION OF SUCH BALANCE SHEET.  AS OF THE DATE OF SUCH BALANCE
SHEET AND THE FUNDING DATE, NO CREDIT PARTY HAD OR HAS ANY MATERIAL LIABILITIES,
CONTINGENT OR OTHERWISE, INCLUDING LIABILITIES FOR TAXES, LONG-TERM LEASES OR
FORWARD OR LONG-TERM COMMITMENTS, WHICH ARE NOT PROPERLY REFLECTED ON SUCH
BALANCE SHEET.


 


(D)           NO MATERIAL ADVERSE CHANGE.  SINCE DECEMBER 31, 2006, THERE HAS
BEEN NO MATERIAL ADVERSE CHANGE IN THE BUSINESS, OPERATIONS, PROPERTIES,
PROSPECTS OR FINANCIAL CONDITION OF HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES,
TAKEN AS A WHOLE.


 


(E)           HOLDINGS.  HOLDINGS WAS FORMED TO HOLD THE CAPITAL STOCK OF THE
COMPANY, AND, EXCEPT AS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER OPERATIVE
DOCUMENTS, HAS NO LIABILITIES OR ASSETS OTHER THAN CAPITAL STOCK OF COMPANY.


 


6.06        LITIGATION.

 

Except as set forth on Schedule 6.06, as of the Funding Date there is no
material Litigation pending against, or to Company’s knowledge threatened
against or affecting, any Credit Party.  There is no Litigation pending which
could reasonably be expected to have a Material Adverse Effect or which in any
manner draws into question the validity of any of the Operative Documents.

 


6.07        OWNERSHIP OF PROPERTY.

 

Company and each of its Subsidiaries is the lawful owner of, has good and
marketable title (subject to Permitted Liens) to and is in lawful possession of,
or has valid leasehold interests in, all properties and other assets (real or
personal, tangible, intangible or mixed) purported or reported to be owned or
leased (as the case may be) by such Person, except as may have been disposed of
in the Ordinary Course of Business or otherwise in compliance with the terms
hereof.

 


6.08        NO DEFAULT.

 

No Default or Event of Default has occurred and is continuing.  No Credit Party
is in breach or default under or with respect to any contract, agreement, lease
or other instrument to which it is a party or by which its property is bound or
affected, which breach or default could reasonably be expected to have a
Material Adverse Effect.


6.09        LABOR MATTERS.

 

As of the Funding Date, there are no strikes or other labor disputes pending or,
to Company’s knowledge, threatened against any Credit Party which could
reasonably be expected to have a Material Adverse Effect.  Hours worked and
payments made to or on behalf of the employees of the Credit Parties have not
been in violation of the Fair Labor Standards Act or any other applicable Law
dealing with such matters, except for such violations which could not reasonably
be expected to have a Material Adverse

 

24

--------------------------------------------------------------------------------


 

Effect.  All material payments due from the Credit Parties, or for which any
claim may be made against any of them, on account of wages and employee and
retiree health, if any, and welfare insurance and other benefits have been paid
or accrued as a liability on their books to the extent required by applicable
Laws, as the case may be.

 


6.10        REGULATED ENTITIES.

 

No Credit Party is an “investment company” or a company “controlled” by an
“investment company” or a “subsidiary” of an “investment company,” all within
the meaning of the Investment Company Act of 1940.

 


6.11        MARGIN REGULATIONS.

 

None of the proceeds from the Loans have been or will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock, for the
purpose of reducing or retiring any indebtedness which was originally incurred
to purchase or carry any Margin Stock or for any other purpose which might cause
any of the Loans to be considered a “purpose credit” within the meaning of
Regulation T, U or X of the Federal Reserve Board.

 


6.12        COMPLIANCE WITH LAWS; ANTI-TERRORISM LAWS.

 


(A)           LAWS GENERALLY.  EACH CREDIT PARTY IS IN COMPLIANCE WITH THE
REQUIREMENTS OF ALL APPLICABLE LAWS, EXCEPT FOR SUCH LAWS THE NONCOMPLIANCE WITH
WHICH COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


(B)           ANTI-TERRORISM LAWS.  NONE OF THE CREDIT PARTIES AND, TO THE
KNOWLEDGE OF THE CREDIT PARTIES, NONE OF THEIR AFFILIATES (I) IS IN VIOLATION OF
ANY ANTI-TERRORISM LAW, (II) ENGAGES IN OR CONSPIRES TO ENGAGE IN ANY
TRANSACTION THAT EVADES OR AVOIDS, OR HAS THE PURPOSE OF EVADING OR AVOIDING, OR
ATTEMPTS TO VIOLATE, ANY OF THE PROHIBITIONS SET FORTH IN ANY ANTI-TERRORISM
LAW, (III) IS A BLOCKED PERSON, OR IS CONTROLLED BY A BLOCKED PERSON, (IV) IS
ACTING OR WILL ACT FOR OR ON BEHALF OF A BLOCKED PERSON, (V) IS ASSOCIATED WITH,
OR WILL BECOME ASSOCIATED WITH, A BLOCKED PERSON OR (VI) IS PROVIDING, OR WILL
PROVIDE, MATERIAL, FINANCIAL OR TECHNICAL SUPPORT OR OTHER SERVICES TO OR IN
SUPPORT OF ACTS OF TERRORISM OF A BLOCKED PERSON.  NO CREDIT PARTY NOR, TO THE
KNOWLEDGE OF ANY CREDIT PARTY, ANY OF ITS AFFILIATES OR AGENTS ACTING OR
BENEFITING IN ANY CAPACITY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, (A) CONDUCTS ANY BUSINESS OR ENGAGES IN MAKING OR RECEIVING ANY
CONTRIBUTION OF FUNDS, GOODS OR SERVICES TO OR FOR THE BENEFIT OF ANY BLOCKED
PERSON, OR (B) DEALS IN, OR OTHERWISE ENGAGES IN ANY TRANSACTION RELATING TO,
ANY PROPERTY OR INTEREST IN PROPERTY BLOCKED PURSUANT TO EXECUTIVE ORDER
NO. 13224, ANY SIMILAR EXECUTIVE ORDER OR OTHER ANTI-TERRORISM LAW.


 


6.13        TAXES.

 

All Federal and material state and local tax returns, reports and statements
required to be filed by or on behalf of each Credit Party have been filed with
the appropriate Governmental Authorities in all jurisdictions in which such
returns, reports and statements are required to be filed and, except to the
extent subject to a Permitted Contest, all Taxes (including real property Taxes)
and other charges shown to be due and payable in respect thereof have been
timely paid prior to the date on which any material fine, penalty, interest,
late charge or loss may be added thereto for nonpayment thereof.  Except to the
extent subject to a Permitted Contest, all material state and local sales and
use Taxes required to be paid by each Credit Party have been paid.  All Federal
and material state returns have been filed by each Credit Party for all periods
for which returns were due with respect to employee income tax withholding,
social security and unemployment taxes, and, except to the extent subject to a
Permitted Contest, the amounts

 

25

--------------------------------------------------------------------------------


 

shown thereon to be due and payable have been paid in full or adequate
provisions therefor have been made.

 


6.14        COMPLIANCE WITH ERISA.

 


(A)           ERISA PLANS.  EXCEPT AS COULD NOT REASONABLY BE EXPECTED,
INDIVIDUALLY OR IN THE AGGREGATE, TO HAVE A MATERIAL ADVERSE EFFECT, EACH ERISA
PLAN (AND THE RELATED TRUSTS AND FUNDING AGREEMENTS) COMPLIES IN FORM AND IN
OPERATION WITH, HAS BEEN ADMINISTERED IN COMPLIANCE WITH, AND THE TERMS OF EACH
ERISA PLAN SATISFY, THE APPLICABLE REQUIREMENTS OF ERISA AND THE CODE.  THE
UNITED STATES INTERNAL REVENUE SERVICE HAS ISSUED A FAVORABLE DETERMINATION
LETTER WITH RESPECT TO EACH ERISA PLAN WHICH IS INTENDED TO BE QUALIFIED UNDER
SECTION 401(A) OF THE CODE, WHICH MAY BE RELIED ON CURRENTLY.  NO CREDIT PARTY
HAS INCURRED LIABILITY FOR ANY MATERIAL EXCISE TAX UNDER ANY OF SECTIONS 4971
THROUGH 5000 OF THE CODE.


 


(B)           PENSION PLANS AND MULTIEMPLOYER PLANS.  (A) DURING THE THIRTY-SIX
(36) MONTH PERIOD PRIOR TO THE FUNDING DATE OR THE MAKING OF ANY LOAN, (I) NO
STEPS HAVE BEEN TAKEN TO TERMINATE ANY PENSION PLAN AND (II) NO CONTRIBUTION
FAILURE HAS OCCURRED WITH RESPECT TO ANY PENSION PLAN SUFFICIENT TO GIVE RISE TO
A LIEN UNDER SECTION 302(F) OF ERISA.  (B) NO CREDIT PARTY HAS INCURRED
LIABILITY TO THE PBGC (OTHER THAN FOR CURRENT PREMIUMS) WITH RESPECT TO ANY
PENSION PLAN.  (C) ALL CONTRIBUTIONS (IF ANY) HAVE BEEN MADE ON A TIMELY BASIS
TO ANY MULTIEMPLOYER PLAN THAT ARE REQUIRED TO BE MADE BY ANY CREDIT PARTY OR
ANY OTHER MEMBER OF THE CONTROLLED GROUP UNDER THE TERMS OF THE MULTIEMPLOYER
PLAN OR OF ANY COLLECTIVE BARGAINING AGREEMENT OR BY APPLICABLE LAW; NO CREDIT
PARTY NOR ANY MEMBER OF THE CONTROLLED GROUP HAS WITHDRAWN OR PARTIALLY
WITHDRAWN FROM ANY MULTIEMPLOYER PLAN, INCURRED ANY WITHDRAWAL LIABILITY WITH
RESPECT TO ANY SUCH PLAN OR RECEIVED NOTICE OF ANY CLAIM OR DEMAND FOR
WITHDRAWAL LIABILITY OR PARTIAL WITHDRAWAL LIABILITY FROM ANY SUCH PLAN, AND NO
CONDITION HAS OCCURRED WHICH, IF CONTINUED, COULD REASONABLY BE EXPECTED TO
RESULT IN A WITHDRAWAL OR PARTIAL WITHDRAWAL FROM ANY SUCH PLAN, AND NO CREDIT
PARTY NOR ANY MEMBER OF THE CONTROLLED GROUP HAS RECEIVED ANY NOTICE THAT ANY
MULTIEMPLOYER PLAN IS IN REORGANIZATION, THAT INCREASED CONTRIBUTIONS MAY BE
REQUIRED TO AVOID A REDUCTION IN PLAN BENEFITS OR THE IMPOSITION OF ANY EXCISE
TAX, THAT ANY SUCH PLAN IS OR HAS BEEN FUNDED AT A RATE LESS THAN THAT REQUIRED
UNDER SECTION 412 OF THE CODE, THAT ANY SUCH PLAN IS BEING TERMINATED, OR THAT
ANY SUCH PLAN IS OR IS EXPECTED TO BECOME INSOLVENT.


 


6.15        BROKERS.

 

Except as set forth on Schedule 6.15, and except for fees payable to Agent
and/or Lenders, no broker, finder or other intermediary has brought about the
obtaining, making or closing of the transactions contemplated by the Operative
Documents, and no Credit Party has or will have any obligation to any Person in
respect of any finder’s or brokerage fees in connection herewith or therewith.

 


6.16        RELATED TRANSACTIONS.

 

The Palace Acquisition has been consummated in all material respects pursuant to
the provisions of the Palace Acquisition Documents, true and complete copies of
which have been delivered to Lenders, and in compliance with all applicable
Laws.  The transactions contemplated by the Senior Transaction Documents to be
consummated on or prior to the date hereof have been so consummated (including
without limitation the disbursement and transfer of all funds in connection
therewith) in all material respects pursuant to the provisions of the applicable
Operative Documents, true and complete copies of which have been delivered to
Lenders, and in compliance with all applicable Laws.

 

26

--------------------------------------------------------------------------------



 


6.17        MATERIAL CONTRACTS.

 

Except for the Operative Documents and the other agreements set forth on
Schedule 6.17 (collectively with the Operative Documents, the “Material
Contracts”), as of the Funding Date there are no (i) employment agreements
covering the management of any Credit Party, (ii) collective bargaining
agreements or other labor agreements covering any employees of any Credit Party,
(iii) agreements for managerial, consulting or similar services to which any
Credit Party is a party or by which it is bound, (iv) agreements regarding any
Credit Party, its assets or operations or any investment therein to which any of
its equity holders is a party or by which it is bound, (v) real estate leases,
Intellectual Property licenses or other lease or license agreements to which any
Credit Party is a party, either as lessor or lessee, or as licensor or licensee,
or (vi) customer, distribution, marketing or supply agreements to which any
Credit Party is a party, in each case with respect to the preceding clauses (i),
(iii), (iv), (v) and (vi) requiring payment of more than $500,000 in any year
($250,000 in any year in the case of real estate leases), (vii) partnership
agreements to which any Credit Party is a general partner or joint venture
agreements to which any Credit Party is a party or (viii) any other agreements
or instruments to which any Credit Party is a party, and the breach,
nonperformance or cancellation of which, or the failure of which to renew, could
reasonably be expected to have a Material Adverse Effect.  Schedule 6.17 sets
forth, with respect to each real estate lease agreement to which any Credit
Party is a party as of the Funding Date, the address of the subject property and
the annual rental (or, where applicable, a general description of the method of
computing the annual rental).  The consummation of the transactions contemplated
by the Loan Documents and the other Operative Documents will not give rise to a
right of termination in favor of any party to any Material Contract (other than
any Credit Party) if such termination could reasonably be expected to have a
Material Averse Effect.  All of such Material Contracts are valid, subsisting
and in full force and effect and none of the Credit Parties, as applicable, or,
to the knowledge of the Credit Parties, any other parties, are in default
thereunder, in each case except as could not reasonably be expected to have a
Material Adverse Effect.


 


6.18        ENVIRONMENTAL COMPLIANCE.

 


(A)           HAZARDOUS MATERIALS.  EXCEPT IN EACH CASE AS SET FORTH ON SCHEDULE
6.18, (I) NO HAZARDOUS MATERIALS ARE LOCATED ON ANY PROPERTIES NOW OR PREVIOUSLY
OWNED, LEASED OR OPERATED BY ANY CREDIT PARTY OR HAVE BEEN RELEASED INTO THE
ENVIRONMENT, OR DEPOSITED, DISCHARGED, PLACED OR DISPOSED OF AT, ON, UNDER OR
NEAR ANY OF SUCH PROPERTIES IN A MANNER THAT WOULD REQUIRE THE TAKING OF ANY
ACTION UNDER ANY ENVIRONMENTAL LAW AND COULD REASONABLY BE EXPECTED TO GIVE RISE
TO, REMEDIATION COSTS AND EXPENSES ON THE PART OF THE CREDIT PARTIES IN EXCESS
OF AN AMOUNT THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.  NO PORTION OF ANY SUCH PROPERTY IS BEING USED, OR HAS BEEN USED AT ANY
PREVIOUS TIME, FOR THE DISPOSAL, STORAGE, TREATMENT, PROCESSING OR OTHER
HANDLING OF HAZARDOUS MATERIALS IN VIOLATION OF ANY ENVIRONMENTAL LAW; AND
(II) TO THE KNOWLEDGE OF COMPANY, ALL ORAL OR WRITTEN NOTIFICATIONS OF A RELEASE
OF HAZARDOUS MATERIALS REQUIRED TO BE FILED BY OR ON BEHALF OF ANY CREDIT PARTY
UNDER ANY APPLICABLE ENVIRONMENTAL LAW HAVE BEEN FILED OR ARE IN THE PROCESS OF
BEING TIMELY FILED BY OR ON BEHALF OF THE APPLICABLE CREDIT PARTY.

 


(B)           NOTICES REGARDING ENVIRONMENTAL COMPLIANCE.  EXCEPT IN EACH CASE
AS SET FORTH ON SCHEDULE 6.18, NO NOTICE, NOTIFICATION, DEMAND, REQUEST FOR
INFORMATION, CITATION, SUMMONS, COMPLAINT OR ORDER HAS BEEN ISSUED, NO COMPLAINT
HAS BEEN FILED, NO PENALTY HAS BEEN ASSESSED AND NO INVESTIGATION OR REVIEW IS
PENDING, OR TO COMPANY’S KNOWLEDGE, THREATENED BY ANY GOVERNMENTAL AUTHORITY OR
OTHER PERSON WITH RESPECT TO ANY (I) ALLEGED VIOLATION BY ANY CREDIT PARTY OF
ANY ENVIRONMENTAL LAW, (II) ALLEGED FAILURE BY ANY CREDIT PARTY TO HAVE ANY
PERMITS REQUIRED IN CONNECTION WITH THE CONDUCT OF ITS BUSINESS OR TO COMPLY
WITH THE TERMS AND CONDITIONS THEREOF, (III) ANY GENERATION, TREATMENT, STORAGE,
RECYCLING, TRANSPORTATION OR DISPOSAL OF ANY HAZARDOUS MATERIALS OR (IV) RELEASE
OF HAZARDOUS MATERIALS.

 

27

--------------------------------------------------------------------------------



 


(C)           PROPERTIES REQUIRING REMEDIATION.  EXCEPT IN EACH CASE AS SET
FORTH ON SCHEDULE 6.18, NO PROPERTY NOW OWNED OR LEASED BY ANY CREDIT PARTY AND,
TO THE KNOWLEDGE OF COMPANY, NO SUCH PROPERTY PREVIOUSLY OWNED OR LEASED BY ANY
CREDIT PARTY, TO WHICH ANY CREDIT PARTY HAS TRANSPORTED OR ARRANGED FOR THE
TRANSPORTATION OF ANY HAZARDOUS MATERIALS, IS LISTED OR, TO COMPANY’S KNOWLEDGE,
PROPOSED FOR LISTING, ON THE NATIONAL PRIORITIES LIST PROMULGATED PURSUANT TO
CERCLA, OR CERCLIS (AS DEFINED IN CERCLA) OR ANY SIMILAR STATE LIST OR IS THE
SUBJECT OF FEDERAL, STATE OR LOCAL ENFORCEMENT ACTIONS OR, TO THE KNOWLEDGE OF
COMPANY, OTHER INVESTIGATIONS WHICH MAY LEAD TO MATERIAL CLAIMS AGAINST ANY
CREDIT PARTY FOR CLEAN-UP COSTS, REMEDIAL WORK, DAMAGE TO NATURAL RESOURCES OR
PERSONAL INJURY CLAIMS, INCLUDING, BUT NOT LIMITED TO, CLAIMS UNDER CERCLA.


 


(D)           UNDERGROUND STORAGE TANKS.  EXCEPT IN EACH CASE AS SET FORTH ON
SCHEDULE 6.18, THERE ARE NO UNDERGROUND STORAGE TANKS LOCATED ON ANY PROPERTY
OWNED OR LEASED BY ANY CREDIT PARTY THAT ARE NOT PROPERLY REGISTERED OR
PERMITTED UNDER APPLICABLE ENVIRONMENTAL LAWS OR THAT ARE LEAKING OR DISPOSING
OF HAZARDOUS MATERIALS SO AS TO REQUIRE THE TAKING OF ANY ACTION UNDER
APPLICABLE ENVIRONMENTAL LAWS.

 


(E)           ENVIRONMENTAL LIENS.  EXCEPT IN EACH CASE AS SET FORTH ON SCHEDULE
6.18, THERE ARE NO LIENS UNDER OR PURSUANT TO ANY APPLICABLE ENVIRONMENTAL LAWS
ON ANY REAL PROPERTY OR OTHER ASSETS OWNED OR LEASED BY ANY CREDIT PARTY, AND NO
ACTIONS BY ANY GOVERNMENTAL AUTHORITY HAVE BEEN TAKEN OR, TO THE KNOWLEDGE OF
COMPANY, ARE IN PROCESS WHICH COULD SUBJECT ANY OF SUCH PROPERTIES OR ASSETS TO
SUCH LIENS.

 

For purposes of this Section 6.18, each Credit Party shall be deemed to include
any business or business entity (including a corporation) which is, in whole or
in part, a predecessor of such Credit Party.

 


6.19        INTELLECTUAL PROPERTY.

 

Each Credit Party owns, is licensed to use or otherwise has the right to use,
all Intellectual Property that is material to the condition (financial or
other), business or operations of such Credit Party.  All such Intellectual
Property existing as of the Funding Date and registered with any United States
or foreign Governmental Authority is set forth on Schedule 6.19.  All material
Intellectual Property of each Credit Party is fully protected and/or duly and
properly registered, filed or issued in the appropriate office and jurisdictions
for such registrations, filings or issuances.  To Company’s knowledge, each
Credit Party conducts its business without infringement or claim of infringement
of any Intellectual Property rights of others and there is no infringement or
claim of infringement by others of any Intellectual Property rights of any
Credit Party, which infringement or claim of infringement could reasonably be
expected to have a Material Adverse Effect.


 


6.20        REAL PROPERTY INTERESTS.

 

Except for leasehold interests disclosed on Schedule 6.17, and except for the
ownership or other interests set forth on Schedule 6.20, no Credit Party has, as
of the Funding Date, any ownership, leasehold or other interest in real
property.  Schedule 6.20 sets forth, with respect to each parcel of real estate
owned by any Credit Party as of the Funding Date, the address and legal
description of such parcel.


 


6.21        SOLVENCY.

 

Company and each additional Credit Party is Solvent.


 


6.22        FULL DISCLOSURE.

 

To the Company’s knowledge, none of the information (financial or otherwise)
furnished by or on behalf of any Credit Party to Agent or any Lender in
connection with the consummation of the transactions contemplated by the
Operative Documents, contains any untrue statement of a material fact

 

28

--------------------------------------------------------------------------------


 

or omits to state a material fact necessary to make the statements contained
herein or therein not misleading in light of the circumstances under which such
statements were made.  All financial projections delivered to Agent and Lenders
have been prepared on the basis of the assumptions stated therein.  Such
projections represent Company’s best estimate of Company’s future financial
performance and such assumptions are believed by Company to be fair and
reasonable in light of current business conditions; provided that Company can
give no assurance that such projections will be attained.

 

6.23        [Reserved.]


 


6.24        USE OF PROCEEDS.

 

The proceeds of the Notes on the Funding Date, together with proceeds of the
loans under the Senior Credit Agreement on the Funding Date, shall be used
solely (i) to fund a Restricted Distribution of up to $9,000,000 for the
purposes of permitting Purchaser to repay a portion of the Existing RBS Debt and
to fund the Existing Notes Tender Offer and (ii) for the payment of related
costs and expenses.

 


6.25        TRANSACTIONS WITH AFFILIATES.

 

Except as set forth on Schedule 6.25, there are no material Contractual
Obligations of a Credit Party to any of the officers, directors, shareholders,
Affiliates or their respective Affiliates, or Related Parties, of a Credit Party
other than (i) for payment of salary for services rendered, (ii) reimbursement
for reasonable expenses incurred on behalf of a Credit Party, (iii) for standard
employee benefits made generally available to all employees of the Company and
(iv) pursuant to any of the Operative Documents.  Except as set forth on
Schedule 6.25, none of the officers, directors, shareholders, employees,
Affiliates, or their respective Affiliates or Related Parties, of any Credit
Party has incurred Debt to a Credit Party or has any direct or indirect material
ownership interest in any Person with which a Credit Party is affiliated or, to
the Credit Parties’ best knowledge, with which a Credit Party has a business
relationship except that such Person may own stock in publicly traded
companies.  Other than as set forth on Schedule 6.25, no officer, director,
shareholder, Affiliate, or any of their respective Affiliates or Related
Parties, of a Credit Party, is, directly or indirectly, a party to or otherwise
interested in any material Contractual Obligation with a Credit Party.  Except
as may be expressly disclosed in notes to the Audited Financial Statements, no
Credit Party is a guarantor or indemnitor of any Debt of any other Person.

 


ARTICLE VIA.
REPRESENTATIONS AND WARRANTIES OF THE LENDERS

 

Each of the Lenders, severally and not jointly, represents and warrants only as
to itself to the Company as follows:

 

(a)           It is an “accredited investor” as that term is defined in Rule 501
of the Securities Act, and that, in making the purchases contemplated herein, it
is specifically understood and agreed that the Lenders is acquiring the Notes
for the purpose of investment and not with a view towards the sale or
distribution thereof within the meaning of the Securities Act; provided,
however, that the disposition of the Lenders’ property shall at all times be and
remain within its control.

 

(b)           It understands that the Notes will not be registered under the
Securities Act, by reason of their issuance by the Company in a transaction
exempt from the registration requirements of the Securities Act, and that it
must hold the Notes indefinitely unless a subsequent disposition thereof is
registered under the Securities Act and applicable state securities laws or is
exempt from registration.

 

29

--------------------------------------------------------------------------------


 

(c)           It has not employed any broker or finder in connection with the
transactions contemplated by this Agreement.

 

(d)           It has been furnished with or has had access to the information it
has requested from the Company and has had an opportunity to discuss with the
management of the Company the business and financial affairs of the Credit
Parties, and has generally such knowledge and experience in business and
financial matters and with respect to investments in securities or privately
held companies so as to enable it to understand and evaluate the risks of such
investment and form an investment decision with respect thereto; provided,
however, that the foregoing shall in no way affect, diminish or derogate from
the representations and warranties made by the Company hereunder or the right of
the Lenders to rely thereon and to seek indemnification hereunder.

 

(e)           Either (i) no part of the funds to be used by such Lender to
acquire or hold the Notes constitutes assets of any “employee benefit plan”
within the meaning of Section 3(3) of ERISA or any “plan” within the meaning of
Section 4975 of the Code or (ii) the acquisition and holding of the Notes by
such Lender is exempt from the restrictions on prohibited transactions of ERISA
and the Code pursuant to one or more statutory, regulatory or administrative
exemptions.


 


ARTICLE VII.
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Notes remaining unpaid or unsatisfied or
other Subdebt Obligations (other than contingent indemnity obligations)
hereunder shall remain unpaid or unsatisfied, the Company shall, and shall cause
each of its Subsidiaries to:

 


7.01        FINANCIAL STATEMENTS AND OTHER REPORTS.

 

Company will maintain and will cause each Credit Party to maintain a system of
accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in accordance with GAAP
and to provide the information required to be delivered to Agent and Lenders
hereunder, and will deliver to Lenders all of the following deliveries:

 

(a)           Monthly Financial Statements.  As soon as practicable and in any
event within thirty (30) days after the end of each month (including the last
month of Company’s Fiscal Year) (i) a consolidated balance sheet of Holdings and
its Consolidated Subsidiaries as at the end of such month and the related
consolidated statements of operations and cash flows for such month and
(ii) summary statements of operations for the Family Entertainment Centers
Division and the Waterparks Division on a divisional basis as of the end of such
month, and, in case, for the portion of the Fiscal Year ended at the end of such
month setting forth in each case in comparative form the figures for the
corresponding periods of the previous Fiscal Year and the figures for such month
and for such portion of the Fiscal Year ended at the end of such month set forth
in the annual operating and Capital Expenditure budgets and cash flow forecast
delivered pursuant to Section 7.01(m), all in reasonable detail and certified by
a Responsible Officer as fairly presenting in all material respects the
financial condition and results of operations of Holdings and its Consolidated
Subsidiaries and as having been prepared in accordance with GAAP applied on a
basis consistent with the audited financial statements of Holdings, subject to
changes resulting from audit and normal year-end adjustments and the absence of
footnote disclosures.

 

(b)           Annual Financial Statements.  As soon as available and in any
event within one hundred twenty (120) days after the end of each Fiscal Year
(commencing with the Fiscal Year ending December 31, 2007), a consolidated
balance sheet of Holdings and its Consolidated Subsidiaries as of the end of
such Fiscal Year and the related consolidated statements of operations,
stockholders’ equity (or the

 

30

--------------------------------------------------------------------------------


 

comparable item, if Holdings is not a corporation) and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year and the figures for such Fiscal Year set forth in the
annual operating and Capital Expenditure budgets and cash flow forecast
delivered pursuant to Section 7.01(m), certified without qualification
(including with respect to the scope of audit) or exception by independent
public accountants of nationally recognized standing and reasonably acceptable
to Agent; provided that, with respect to the Fiscal Year ending December 31,
2007, such financial statements shall be delivered in a non-standard GAAP one
year presentation.

 

(c)           Compliance Certificates.  Together with each delivery of financial
statements pursuant to Sections 7.01(a) and 7.01(b), (i) a Compliance
Certificate, and (ii) a summary report discussing the reasons for any
significant variations in the operations and financial condition of Holdings and
its Consolidated Subsidiaries as between the fiscal period covered by such
financial statements and the same periods during the immediately preceding
Fiscal Year, and as between such periods and the same periods included in the
projections and forecasts delivered pursuant to Section 7.01(m).

 

(d)           [Reserved.]

 

(e)           Accountant’s Letters.  Promptly upon receipt thereof, copies of
all reports submitted to any Credit Party by independent public accountants in
connection with each annual, interim or special audit of the financial
statements of any Credit Party made by such accountants, including the comment
letter submitted by such accountants to management in connection with any audit.

 

(f)            Regulatory Filing Information.  Promptly upon their becoming
available, copies of (i) all financial statements, reports, notices and proxy
statements sent or made available generally by any Credit Party to its security
holders, (ii) all regular and periodic reports and all registration statements
and prospectuses filed by any Credit Party with any securities exchange or with
the Securities and Exchange Commission or any successor, (iii) all press
releases and other statements made available generally by any Credit Party
concerning material developments in the business of any Credit Party and
(iv) all Swap Contracts entered into by any Credit Party.  If information
required to be delivered pursuant to this clause (f) is posted on a website to
which Agent and all Lenders have been granted access, such information shall be
deemed to have been delivered pursuant to this clause (f) when the Company has
delivered notice of such posting to Agent and Lenders.

 

(g)           Acquisition Adjustments.  Promptly upon such information becoming
available, a summary of all purchase price and other monetary adjustments in
excess of $2,000,000 individually or in the aggregate that are made pursuant to
any of the Palace Acquisition Documents.

 

(h)           Notices of Material Events.  Promptly upon any officer of any
Credit Party obtaining knowledge (i) of the existence of any Event of Default or
Default, or becoming aware that the holder of any Senior Indebtedness or any
other Debt of any Credit Party in excess of $2,000,000 has given any notice or
taken any other action with respect to a claimed default thereunder, (ii) of any
change in any Credit Party’s certified accountant, (iii) that any Person has
given any notice to any Credit Party or taken any other action with respect to a
claimed default under any Material Contract (other than the Loan Documents) or
any other material agreement or instrument to which any Credit Party is a party
or by which any of its assets is bound, or (iv) of the institution of any
Litigation seeking equitable relief or involving an alleged liability of any
Credit Party equal to or greater than $2,000,000 or any adverse determination in
any Litigation involving equitable relief or a potential liability of any Credit
Party equal to or greater than $2,000,000, a certificate of a Responsible
Officer specifying the nature and period of existence of any such condition or
event, or specifying the notice given or action taken by such holder or Person
and the nature of such claimed default (including any Event of Default or
Default), event or

 

31

--------------------------------------------------------------------------------


 

condition, and what action the applicable Credit Party has taken, is taking or
proposes to take with respect thereto.

 

(i)            ERISA Notices.  Promptly upon any officer of any Credit Party
obtaining knowledge of (i) the institution of any steps by any member of the
Controlled Group or any other Person to terminate any Pension Plan, (ii) the
failure of any member of the Controlled Group to make a required contribution on
a timely basis to any ERISA Plan or to any Multiemployer Plan which could
reasonably be expected to have a Material Adverse Effect, (iii) the taking or
omission of any action with respect to a Pension Plan which could reasonably be
expected to result in the requirement that Company or any other Credit Party
furnish a bond or other security to the PBGC or such Pension Plan, (iv) the
occurrence of or reasonably expected occurrence of a reportable event under
Section 4043 of ERISA (for which a reporting requirement is not waived) with
respect to any Pension Plan, (v) the occurrence of any event with respect to any
Pension Plan or Multiemployer Plan which could reasonably be expected to result
in the incurrence by any member of the Controlled Group of any material
liability, fine or penalty (including any claim or demand for withdrawal
liability or partial withdrawal from any Multiemployer Plan), or (vi) the
receipt by Company or any other Credit Party of any notice that any
Multiemployer Plan is in reorganization, that increased contributions may be
required to avoid a reduction in plan benefits or the imposition of an excise
tax, that any such plan is or is expected to be in “at risk” status (within the
meaning of Section 430(i) of the Code and Title IV of ERISA), that any such plan
is or has been funded at a rate less than that required under Section 412 of the
Code, that any such plan is being terminated, or that any such plan is or may be
expected to become insolvent, a certificate of a Responsible Officer specifying
the nature and period of existence of any such condition or event, or specifying
the notice given or action taken by such holder or Person, and what action the
applicable Credit Party has taken, is taking or proposed to take with respect
thereto.

 

(j)            Environmental Notices.  Promptly upon any officer of any Credit
Party obtaining knowledge of any complaint, order, citation, notice or other
written communication from any Person delivered to any Credit Party with respect
to, or if any officer of any Credit Party becomes aware of (i) the existence or
alleged existence of a material violation of any applicable Environmental Law,
(ii) any release of any Hazardous Materials into the environment requiring the
taking of any action under Environmental Law, (iii) the commencement of any
cleanup of any Hazardous Materials, (iv) any pending or threatened proceeding
for the termination, suspension or non-renewal of any Permit required under any
applicable Environmental Law, or (v) any property of any Credit Party that is or
will be subject to a Lien imposed pursuant to any Environmental Law, a
certificate of a Responsible Officer specifying the nature and period of
existence of any such condition or event, or specifying the notice given or
action taken by such holder or Person, and what action the applicable Credit
Party has taken, is taking or proposes to take with respect thereto.

 

(k)           [Reserved.]

 

(l)            Material and Governmental Notices.  Promptly upon receipt or
filing thereof, copies of any reports or notices related to any material taxes
and any other material reports or notices received by any Credit Party from, or
filed by any Credit Party with, any Governmental Authority.

 

(m)          Projections.  Within sixty (60) days after the conclusion of each
Fiscal Year, Company’s annual operating plans, operating and Capital Expenditure
budgets, and financial forecasts, including cash flow projections covering
proposed fundings, repayments, additional advances, investments and other cash
receipts and disbursements, each for the following three (3) Fiscal Years
presented on a monthly basis for the next Fiscal Year and annually for the two
(2) subsequent Fiscal Years, all of which shall be in a format reasonably
consistent with projections, budgets and forecasts theretofore provided to
Lenders,

 

32

--------------------------------------------------------------------------------


 

and promptly following the preparation thereof, material updates to any of the
foregoing from time to time prepared by management of Company.

 

(n)           [Reserved.]

 

(o)           [Reserved.]

 

(p)           Credit Party Information.  With reasonable promptness, such other
information and data with respect to any Credit Party as from time to time may
be reasonably requested by Agent or any Lender.


 


7.02        PAYMENT AND PERFORMANCE OF OBLIGATIONS.

 

Company (a) will pay and discharge, and cause each Subsidiary to pay and
discharge, at or before maturity, all of their respective obligations and
liabilities, including tax liabilities, except for (i) the Senior Indebtedness
and (ii) such obligations and/or liabilities (A) that may be the subject of a
Permitted Contest and (B) the nonpayment or nondischarge of which could not
reasonably be expected to have a Material Adverse Effect, (b) will maintain, and
cause each Subsidiary to maintain, in accordance with GAAP, appropriate reserves
for the accrual of all of their respective obligations and liabilities and
(c) will not breach or permit any Subsidiary to breach, or permit to exist any
default under, the terms of any lease, commitment, contract, instrument or
obligation to which it is a party, or by which its properties or assets are
bound, except for such breaches or defaults (i) with respect to the Senior
Transaction Documents  or (ii) which could not reasonably be expected to have a
Material Adverse Effect.


 


7.03        MAINTENANCE OF EXISTENCE.

 

Company will preserve, renew and keep in full force and effect, and will cause
each Subsidiary to preserve, renew and keep in full force and effect, their
respective existence and their respective rights, privileges and franchises
necessary or desirable in the normal conduct of business.

 


7.04        MAINTENANCE OF PROPERTY; INSURANCE.

 

(a)           Maintenance of Property.  Company will keep, and will cause each
Subsidiary to keep, all material property useful and necessary in its business
in good working order and condition, ordinary wear and tear excepted.

 

(b)           Required Insurance Coverage.  Company will maintain, and will
cause each Subsidiary to maintain, (i) casualty insurance on all real and
personal property on an all risks basis (including the perils of flood and
quake), covering the repair and replacement cost of all such property and
coverage for business interruption and public liability insurance (including
products/completed operations liability coverage) in each case of the kinds
customarily carried or maintained by Persons of established reputation engaged
in similar businesses and in amounts acceptable to Lenders and (ii) such other
insurance coverage in such amounts and with respect to such risks as Lenders may
reasonably request.  All such insurance shall be provided by insurers having
an A.M. Best policyholders rating reasonably acceptable to Lenders.  Company
will not, and will not permit any Subsidiary to, bring or keep any article on
any business location of any Credit Party, or cause or allow any condition to
exist, if the presence of such article or the occurrence of such condition could
reasonably cause the invalidation of any insurance required by this
Section 7.04(b), or would otherwise be prohibited by the terms thereof.

 

33

--------------------------------------------------------------------------------


 

(c)           Evidence of Insurance Coverage.  Company will deliver to Agent and
Lenders on the Funding Date, a certificate from Company’s insurance broker dated
such date showing the amount of coverage as of such date.


 


7.05        COMPLIANCE WITH LAWS.

 

Company will comply, and cause each Subsidiary to comply, with the requirements
of all applicable Laws, except to the extent that failure to so comply could not
reasonably be expected to have a Material Adverse Effect or result in any Lien
(other than a Permitted Lien) upon a material portion of the assets of any such
Person in favor of any Governmental Authority.

 


7.06        INSPECTION OF PROPERTY, BOOKS AND RECORDS.

 

Company will keep, and will cause each Subsidiary to keep, proper books of
record and account in accordance with GAAP in which full, true and correct
entries shall be made of all dealings and transactions in relation to its
business and activities; and will permit, and will cause each Subsidiary to
permit, at the sole cost of Company or any applicable Subsidiary,
representatives of Agent (and of any Lender during and upon the existence and
continuance of an Event of Default) to visit and inspect any of their respective
properties (subject to the rights of third party tenants and licensees), to
examine and make abstracts or copies from any of their respective books and
records, to conduct a collateral audit and analysis of their respective
Inventory and Accounts and to discuss their respective affairs, finances and
accounts with their respective officers, employees and independent public
accountants as often as may reasonably be desired; provided, that, following the
Funding Date, Company and its Subsidiaries shall not be obligated to reimburse
Agent and Lenders for the cost of more than one (1) inspection per Fiscal Year
made in the absence of an Event of Default.  In the absence of an Event of
Default, Agent shall give Company or any applicable Subsidiary commercially
reasonable prior written notice of such exercise.  No notice shall be required
during the existence and continuance of any Event of Default.


 


7.07        USE OF PROCEEDS.

 

Company will use the proceeds of the Notes solely to fund a Restricted
Distribution of up to $9,000,000 for the purposes of permitting Purchaser to
repay a portion of the Existing RBS Debt, to fund in part the repayment of Debt
under the Existing Credit Agreement and to fund the Existing Notes Tender Offer
and the payment of related costs and expenses.

 


7.08        LENDERS’ MEETINGS.

 

Company will, in each case to the extent requested by either Agent or Required
Lenders, conduct (a) a monthly conference call with Agent and Lenders and (b) an
annual meeting of Agent and Lenders (or, at Agent’s election, an annual
conference call with Agent and Lenders), in each case to discuss the most
recently reported financial results and the financial condition of Company and
its Subsidiaries, at which shall be present a Responsible Officer and such other
officers of the Credit Parties as may be reasonably requested to attend by Agent
or Required Lenders, such request or requests to be made within a reasonable
time prior to the scheduled date of such conference call or such meeting, as
applicable.  Such meetings and conference calls shall be held at a time and
place convenient to Lenders and to Company.

 

34

--------------------------------------------------------------------------------


 


7.09        REQUIRED SWAP CONTRACTS.

 

Not later than ninety (90) days following the Funding Date (or such later date
as agreed to by the Senior Agent), Company will, at its sole cost and expense,
enter into and thereafter maintain in full force and effect Swap Contracts as
required pursuant to the Senior Credit Agreement.

 


7.10        HAZARDOUS MATERIALS; REMEDIATION.

 

(a)           Remediation.  If any release or disposal of Hazardous Materials
shall occur or shall have occurred on any real property or any other assets of
Company or any other Credit Party, Company will cause, or direct the applicable
Credit Party to cause, the prompt containment and removal of such Hazardous
Materials and the remediation of such real property or other assets as is
necessary to comply with all Environmental Laws and to preserve the value of
such real property or other assets.  Without limiting the generality of the
foregoing, Company shall, and shall cause each other Credit Party to, comply
with each Environmental Law requiring the performance at any real property by
Company or any other Credit Party of activities in response to the release or
threatened release of a Hazardous Material.

 

(b)           [Reserved.]

 


7.11        FURTHER ASSURANCES.

 

(a)           General.  Company will, and will cause each Subsidiary, at its own
cost and expense, to promptly and duly take, execute, acknowledge and deliver
all such further acts, documents and assurances as may from time to time be
necessary or as Agent or Required Lenders may from time to time reasonably
request in order to carry out the intent and purposes of the Loan Documents and
the transactions contemplated thereby.

 

(b)           New Subsidiaries.  Without limiting the generality of the
foregoing, in the event Company or any of its Subsidiaries shall acquire or form
any new Subsidiary after the date hereof, Company or the respective Subsidiary
will cause such new Subsidiary, upon such acquisition and concurrently with such
formation (excluding any Foreign Subsidiary whose guarantee would result in
material adverse tax consequences to Company under Section 956 of the Internal
Revenue Code as determined by Lenders), (i) to execute a Guarantee (in form and
substance reasonably acceptable to Lenders) guaranteeing payment and performance
of all of the Subdebt Obligations, and (ii) to deliver such proof of corporate
(or comparable) action, incumbency of officers, opinions of counsel and other
documents as Lenders shall have required or requested.  Until such time that any
Subsidiary shall have fully complied with the provisions of this paragraph, and
without limitation of any rights and remedies available to Agent and Lenders as
a result thereof, the operating results of such Subsidiary shall be disregarded
in the calculation of EBITDA for any measurement period.

 

(c)           Capital Stock.  Company will, and will cause each of its
Subsidiaries, to take such action from time to time as shall be necessary to
ensure that each of its Subsidiaries is a Wholly-Owned Subsidiary.

 

7.12        [Reserved].


 

7.13        [Reserved].

 

35

--------------------------------------------------------------------------------


 


7.14        MODIFICATIONS OF SENIOR TRANSACTION DOCUMENTS.

 

If the Credit Parties amend, change, add, or otherwise modify the financial
covenants (and the definitions used therein) in, or any other provisions of, the
Senior Transaction Documents to be more restrictive to the Credit Parties than
the existing financial covenants (and the related financial definitions used
therein) and other provisions in the Senior Transaction Documents in effect as
of the Closing Date, then, at the option of the Required Lenders upon delivery
of written notice, the Credit Parties agree to amend, add or otherwise modify
the financial covenants (and the related financial definitions used herein) and
other provisions in the Loan Documents, it being understood that such
modifications shall preserve, on substantially similar and proportional economic
terms, the relative differential, if any, that existed on the Closing Date
between the financial covenants (for each applicable period) in the Senior
Transaction Documents (and the related financial or numerical definitions used
therein) in effect as of the Closing Date and the financial covenants (for each
applicable period) in the Loan Documents (and the financial or numerical
definitions used herein) in effect as of the Closing Date.  The Credit Parties
agree to effectuate all such amendments, changes, additions and/or modifications
concurrently with the modifications of the Senior Transaction Documents.

 


7.15        REMARKETING COOPERATION.

 

                The Company shall cooperate with the Lenders in completing any
permitted resale of any portion of the Notes, to the extent reasonably requested
by the Lenders, including, without limitation, (a) providing direct contact
between the Credit Parties’ senior management and prospective purchasers in
meetings, so long as such undertaking does not interfere with the ability of
such management personnel to perform their management obligations, and
(b) assisting the Lenders, upon their reasonable request, with reviewing and/or
updating any informational materials relating to the Credit Parties and their
business.

 


ARTICLE VIII.
NEGATIVE AND FINANCIAL COVENANTS

 

So long as any Lender shall have any Notes remaining unpaid or unsatisfied or
other Subdebt Obligations (other than contingent indemnity obligations)
hereunder shall remain unpaid or unsatisfied:


 


8.01        DEBT.

 

Company will not, and will not permit any Subsidiary to, directly or indirectly,
create, incur, assume, guarantee or otherwise become or remain directly or
indirectly liable with respect to, any Debt, except for:

 

(a)           Debt under the Loan Documents;

 

(b)           Debt outstanding on the Funding Date and set forth on
Schedule 8.01 and any refinancings, refundings, renewals or extensions thereof
to the extent that the amount of such Debt is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to fees
and expenses reasonably incurred in connection with such refinancing and by an
amount equal to any existing unutilized commitments thereunder;

 

(c)           Senior Indebtedness;

 

(d)           Debt incurred or assumed for the purpose of financing all or any
part of the cost of acquiring any fixed asset (including through Capital
Leases), in an aggregate principal amount at any time outstanding not greater
than $3,300,000;

 

36

--------------------------------------------------------------------------------


 

(e)           Debt, if any, arising under Swap Contracts;

 

(f)            Intercompany Debt arising from loans made by (i) Company to its
Wholly-Owned Domestic Subsidiaries to fund working capital requirements of such
Subsidiaries in the Ordinary Course of Business, or (ii) any Wholly-Owned
Subsidiary of Company to Company; and

 

(g)           Unsecured Debt not to exceed $3,300,000 in the aggregate at any
time outstanding.

 


8.02        LIENS.

 

Company will not, and will not permit any Subsidiary to, directly or indirectly,
create, assume or suffer to exist any Lien on any asset now owned or hereafter
acquired by it, except:

 

(a)           Liens created by the Senior Transaction Documents;

 

(b)           Liens existing on the Funding Date and set forth on Schedule 8.02
and any extensions or renewals thereof, provided that (i) the Debt secured is
not increased except as permitted by Section 8.01(b) and (ii) such Lien is not
extended to any other property;

 

(c)           Any Lien on any asset securing Debt permitted under
Section 8.01(d), provided that such Lien attaches only to the assets financed by
such Debt, and such Lien attaches concurrently with or within ninety (90) days
after the acquisition thereof;

 

(d)           Liens for taxes or other governmental or quasi-governmental
charges not at the time delinquent or thereafter payable without penalty or the
subject of a Permitted Contest;

 

(e)           Liens arising in the Ordinary Course of Business (i) in favor of
carriers, warehousemen, mechanics and materialmen, and other similar Liens
imposed by Law and (ii) in connection with worker’s compensation, unemployment
compensation and other types of social security (excluding Liens arising under
ERISA) or in connection with surety bonds, bids, performance bonds and similar
obligations for sums not overdue for a period of more than 30 days or the
subject of a Permitted Contest and not involving any deposits or advances or
borrowed money or the deferred purchase price of property or services and, in
each case, for which it maintains adequate reserves;

 

(f)            Attachments, appeal bonds, judgments and other similar Liens, for
sums not exceeding $2,200,000 in the aggregate arising in connection with court
proceedings; provided that the execution or other enforcement of such Liens is
effectively stayed and the claims secured thereby are the subject of a Permitted
Contest; and

 

(g)           Easements, rights of way, restrictions, minor defects or
irregularities in title and other similar Liens not interfering in any material
respect with the ordinary conduct of the business of Company or any Subsidiary.

 


8.03        CONTINGENT OBLIGATIONS.

 

Company will not, and will not permit any Subsidiary to, directly or indirectly,
create, assume, incur or suffer to exist any Contingent Obligations, except for:

 

37

--------------------------------------------------------------------------------


 

(a)           Contingent Obligations arising in respect of the Debt under the
Loan Documents;

 

(b)           Contingent Obligations resulting from endorsements for collection
or deposit in the Ordinary Course of Business;

 

(c)           Contingent Obligations arising under Required Swap Contracts, and
so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Contingent Obligations
existing or arising under any other Swap Contract, provided that such
obligations are (or were) entered into by Company or a Subsidiary in the
Ordinary Course of Business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person and not for purposes of speculation;

 

(d)           Contingent Obligations outstanding on the Funding Date and set
forth on Schedule 8.03 and Contingent Obligations in respect of any
refinancings, refundings, renewals or extensions of the Debt underlying such
Contingent Obligations to the extent such Debt is permitted by Section 8.01(b);

 

(e)           Contingent Obligations incurred in the Ordinary Course of Business
with respect to surety and appeal bonds, performance bonds and other similar
obligations not to exceed $2,200,000 in the aggregate at any time outstanding;

 

(f)            Contingent Obligations arising under indemnity agreements with
title insurers to cause such title insurers to issue to Senior Agent mortgagee
title insurance policies;

 

(g)           Contingent Obligations arising with respect to customary
indemnification obligations in favor of purchasers in connection with
dispositions permitted under Section 8.07; and

 

(h)           other Contingent Obligations not permitted by clauses (a) through
(g) above, not to exceed $3,300,000 in the aggregate at any time outstanding.

 


8.04        RESTRICTED DISTRIBUTIONS.

 

Company will not, and will not permit any Subsidiary to, directly or indirectly,
declare, order, pay, make or set apart any sum for any Restricted Distribution;
provided that the foregoing shall not restrict or prohibit any Subsidiary from
making dividends or distributions, directly or indirectly, to Company or to any
Wholly-Owned Domestic Subsidiary of Company; provided, further, that the
foregoing shall not restrict or prohibit Company from making a Restricted
Distribution to Holdings on the Funding Date (or within 10 days thereafter) in
an amount not to exceed $9,000,000 in order to permit Holdings to
contemporaneously make a Restricted Distribution of like amount to Purchaser to
permit Purchaser to repay a portion of the Existing RBS Debt on the Funding Date
(or within 10 days thereafter) (with evidence of such repayment to be provided
to Agent promptly thereafter)(the “RBS Restricted Distribution”); provided,
further, that the foregoing shall not restrict or prohibit dividends or
distributions, directly or indirectly, to Holdings at such times and in such
amounts as are necessary to permit:

 

(a)           Purchases of Holdings Stock.  Purchases of shares of (or options
to purchase shares of) Capital Stock in Parent or options therefor from
employees of any Credit Party upon their death, termination of their employment
or retirement, so long as before and after giving effect to any such dividend or
distribution for such purpose, (i) no Event of Default shall have

 

38

--------------------------------------------------------------------------------


 

occurred and be continuing, (ii) Company is in compliance on a pro forma basis
with the covenants set forth in Sections 8.22, 8.23 and 8.24 recomputed for the
most recently ended quarter for which information is available and is in
compliance with all other terms and conditions of this Agreement and (iii) if
such dividend or distribution is made prior to the Commitment Expiry Date (as
defined in the Senior Credit Agreement), the Revolving Loan Limit (as defined in
the Senior Credit Agreement)  minus the Revolving Loan Outstandings (as defined
in the Senior Credit Agreement) is equal to or greater than $20,000,000 and
(iv) such purchases or payments after the Funding Date do not exceed $2,200,000
in any Fiscal Year and do not exceed $4,400,000 in the aggregate from and after
the Funding Date;

 

(b)           Taxes and Administrative Expenses Payments.  Payment of taxes by
Holdings and, so long as no Event of Default shall have occurred and be
continuing both before and after giving effect to any such dividend or
distribution, payment of out-of-pocket administrative expenses (including
without limitation the payment of reasonable director fees but excluding the
payment of management fees to the Investors) payable by Holdings in an aggregate
amount, with respect to all such administrative expenses, not to exceed $550,000
in any Fiscal Year.

 


8.05        RESTRICTIVE AGREEMENTS.

 

Company will not, and will not permit any Subsidiary to, directly or indirectly
(i) enter into or assume any agreement (other than the Loan Documents and the
Senior Transaction Documents) prohibiting the creation or assumption of any Lien
upon its properties or assets, whether now owned or hereafter acquired or
(ii) create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of any
Subsidiary to pay or make Restricted Distributions to Company or any Subsidiary,
to pay any Debt owed to Company or any Subsidiary, to make loans or advances to
Company or any Subsidiary or to transfer any of its property or assets to
Company or any Subsidiary.

 


8.06        PAYMENTS AND MODIFICATIONS OF SUBORDINATED DEBT.

 

Company will not, and will not permit any Subsidiary to, directly or indirectly
declare, pay, make or set aside any amount for payment in respect of any Debt
hereinafter incurred that, by its terms, or by separate agreement, is
subordinated to the Subdebt Obligations, except for regularly scheduled payments
of interest and other amounts in respect of such Debt made in full compliance
with the subordination provisions applicable thereto, or amend or otherwise
modify the terms of any such Debt if the effect of such amendment or
modification is to (A) increase the interest rate or fees on, or change the
manner or timing of payment of, such Debt, (B) accelerate or shorten the dates
upon which payments of principal or interest are due on, or the principal amount
of, such Debt, (C) change in a manner adverse to any Credit Party or Lender any
event of default or add or make more restrictive any covenant with respect to
such Debt, (D) change the prepayment provisions of such Debt or any of the
defined terms related thereto, (E) change the subordination provisions thereof
(or the subordination terms of any guaranty thereof), or (F) change or amend any
other term if such change or amendment would materially increase the obligations
of the obligor or confer additional material rights on the holder of such Debt
in a manner adverse to Company, any Subsidiaries, Agent or Lenders.  Company
shall, prior to entering into any such amendment or modification, deliver to
Lenders reasonably in advance of the execution thereof, any final or execution
form copy thereof.

 


8.07        CONSOLIDATIONS, MERGERS AND SALES OF ASSETS.

 

Company will not, and will not permit any Subsidiary to, directly or indirectly
(i) consolidate or merge with or into any other Person other than (A) mergers
consummated to effect the consummation of a

 

39

--------------------------------------------------------------------------------


 

Permitted Acquisition and (B) in each case with not less than twenty (20)
Business Days’ prior written notice to Lenders (or such lesser amount of notice
as Agent, in its sole discretion, may from time to time permit) mergers of any
Wholly-Owned Subsidiary with and into Company (with Company as the surviving
entity of such merger) or with and into any other Wholly-Owned Subsidiary of
Company or (ii) consummate any Asset Dispositions other than dispositions of
fixed assets for cash and fair value if all of the following conditions are
met:  (A) the market value of assets sold or otherwise disposed of in any single
transaction or series of related transactions does not exceed $5,500,000 (except
in the case of dispositions of Designated Lease Facilities (as defined in the
Senior Credit Agreement)) and the aggregate market value of assets sold or
otherwise disposed of during the term of this Agreement does not exceed
$38,500,000, (B) the Net Cash Proceeds (as defined in the Senior Credit
Agreement) of any such disposition are applied as required by the Senior Credit
Agreement (unless waived by the Senior Lenders), (C) after giving effect to any
such disposition and the repayment of Debt with the proceeds thereof, Company is
in compliance on a pro forma basis with the covenants set forth in Sections
8.22, 8.23 and 8.24 recomputed for the most recently ended quarter for which
information is available and is in compliance with all other terms and
conditions of this Agreement, and (D) no Default or Event of Default then exists
or would result from any such disposition.

 


8.08        PURCHASE OF ASSETS, INVESTMENTS.

 

(a)           General Provisions. Company will not, and will not permit any
Subsidiary to, directly or indirectly:

 

(i)            acquire or enter into any agreement to acquire any assets other
than in the Ordinary Course of Business, constituting Capital Expenditures to
the extent permitted pursuant to Section 8.22 or constituting replacement assets
purchased with proceeds of Property Insurance Policies (as defined in the Senior
Credit Agreement), awards or other compensation with respect to any eminent
domain, condemnation or similar proceeding or with the proceeds of Asset
Dispositions as permitted hereunder and pursuant to the Senior Credit Agreement;

 

(ii)           create, acquire or enter into any agreement to create or acquire
any Subsidiary other than Wholly-Owned Domestic Subsidiaries acquired or created
in connection with the consummation of Permitted Acquisitions and for which the
requirements set forth in Section 7.11 have been satisfied;

 

(iii)          engage or enter into any agreement to engage in any joint venture
or partnership with any other Person; or

 

(iv)          acquire or own or enter into any agreement to acquire or own any
Investment in any Person other than:

 

(A)          Investments existing on the date of this Agreement and set forth on
Schedule 8.08;

 

(B)           Cash Equivalents;

 

(C)           Investments in the Capital Stock of any Wholly-Owned Domestic
Subsidiary existing as of the Closing Date or otherwise formed or organized in
compliance with the terms of this Agreement and so long as any such Subsidiary
has Guaranteed the Subdebt Obligations and (z) Company has otherwise complied
with the provisions of Section 7.11;

 

40

--------------------------------------------------------------------------------


 

(D)          bank deposits established in accordance with Section 5.17 of the
Senior Credit Agreement;

 

(E)           Investments in securities of Account Debtors (as defined in the
Senior Credit Agreement) received pursuant to any plan of reorganization or
similar arrangement upon the bankruptcy or insolvency of such Account Debtors;

 

(F)           Investments in the form of Swap Contracts permitted under
Section 8.03(c); and

 

(G)           loans to officers and employees in an aggregate principal amount
not to exceed $1,100,000 at any time outstanding; and

 

(b)           Permitted Acquisitions.  Notwithstanding the foregoing, Company
may acquire, or may cause a Wholly-Owned Domestic Subsidiary to acquire, all or
substantially all of the assets, or all (but not less than all) of the Capital
Stock, of any Person (the “Target”) (in each case, a “Permitted Acquisition”)
with the prior written approval of Required Lenders or subject to the
satisfaction of each of the following conditions:

 

(i)            unless Agent agrees otherwise, Lenders shall have received not
less than 20 days’ prior notice of such proposed Permitted Acquisition, which
notice shall include a due diligence package including the following materials,
each in form and substance reasonably satisfactory to Lenders:

 

(A)          copies of the Target’s two most recent annual income statements and
balance sheets, together with the audit opinions thereon, if any, of the
Target’s independent accountants, together with available interim financial
statements, (B) a general description of the business to be acquired, (C) a
summary of pending and known threatened litigation adversely affecting the
business or assets to be acquired, (D) a description of the method of financing
such acquisition, including sources and uses, (E) a listing of locations of all
personal and real property to be acquired, (F) all material agreements to be
assumed or acquired, (G) if the Target owns or leases, or if the assets to be
acquired includes, any real property and if requested by Agent in its
commercially reasonable discretion, environmental reports and related
information regarding any such property owned, leased or otherwise used (other
than leased property used solely as office space), and (H) final copies of all
acquisition agreements and all material related transaction documents for such
acquisition, together with all schedules thereto (followed by fully executed
copies thereof within five (5) Business Days after the closing of such
acquisition).

 

(ii)           unless Agent agrees otherwise, concurrently with delivery of the
notice and due diligence materials referred to in clause (i) above, Company
shall have delivered to Lenders, in form and substance reasonably satisfactory
to Lenders:

 

(A)          a pro forma consolidated and consolidating balance sheet, income
statement and cash flow statement of Holdings and its Subsidiaries (the
“Acquisition Pro Forma”), based on most recently available financial statements,
which shall be complete and shall fairly present in all material respects the
assets, liabilities, financial condition and results of operations of Holdings
and its Subsidiaries in accordance with GAAP consistently applied, but taking
into account such Permitted Acquisition, the funding of all Loans and the
incurrence or assumption of all other Debt and repayment of Debt in

 

41

--------------------------------------------------------------------------------


 

connection therewith, and such Acquisition Pro Forma shall reflect that, on a
pro forma basis, Company is in compliance on a pro forma basis with the
covenants set forth in Sections 8.22, 8.23 and 8.24 recomputed for the
four-quarter-period reflected in the Compliance Certificate most recently
delivered to Lenders pursuant to Section 7.01(c) prior to the consummation of
such Permitted Acquisition; provided that for purposes of this clause (A),
(1) the full amount of cash Acquisition Consideration paid in connection with
such Permitted Acquisition shall be included in Total Debt for purposes of
calculating the ratio of Total Debt to Adjusted EBITDA on a pro forma basis,
except to the extent funded with the proceeds of an equity contribution made to
Holdings substantially contemporaneously with such Permitted Acquisition and
(2) the maximum ratio of Total Debt to Adjusted EBITDA at such time pursuant to
Section 8.24 shall be deemed to be the maximum ratio at such time minus 0.25.

 

(B)           if requested by Agent with respect to any Permitted Acquisition
for which the Acquisition Consideration exceeds $10,000,000, updated versions of
the operating plans, budgets and forecasts most recently delivered to Lenders
pursuant to Section 7.01(m) covering the three (3) year period commencing on the
date of such Permitted Acquisition and otherwise prepared in accordance with the
requirements of Section 7.01(m) (the “Acquisition Projections”) and based upon
historical financial data of a recent date reasonably satisfactory to Agent,
taking into account such Permitted Acquisition, the funding of all Loans and the
incurrence or assumption of all other Debt and repayment of Debt in connection
therewith; and

 

(C)           a certificate of a Responsible Officer of Company to the effect
that (w) Holdings and each Subsidiary will be Solvent upon the consummation of
the Permitted Acquisition, (x) the Acquisition Pro Forma fairly presents in all
material respects the financial condition of Holdings and its Subsidiaries (on a
consolidated basis) as of the date thereof and the periods covered thereby, in
each case after giving effect to the Permitted Acquisition and related
transactions, (y) the Acquisition Projections (if any) represent Company’s best
estimate of Holdings’ consolidated future financial performance as of the date
thereof and after giving effect to the Permitted Acquisition, the assumptions
contained therein are believed by Holdings to be fair and reasonable in light of
current business conditions and the Acquisition Projections demonstrate
Company’s projected compliance with the covenants set forth in Sections 8.22,
8.23 and 8.24 for the one-year-period immediately following the consummation of
such Permitted Acquisition; provided, that Company can give no assurance that
the results reflected in the Acquisition Projections will be attained; and
(z) Holdings and its Subsidiaries have completed their due diligence
investigation with respect to the Target and such Permitted Acquisition, which
investigation was conducted in a manner similar to that which would have been
conducted by a prudent purchaser of a comparable business and the results of
which investigation, to the extent requested, were delivered to the Lenders;

 

(iii)          such Permitted Acquisition shall only involve assets located in
the United States or Canada (and, in connection with the acquisition of the
Capital Stock of a Target, such Target shall be formed, incorporated or
otherwise organized under the laws of a state within the United States or
Canada) and comprising a business, or those assets of a business, of the type
engaged in by Company as of the Closing Date and businesses reasonably related
thereto, and which business would not subject Agent or any Lender to regulatory
or third party approvals in connection with the exercise of its rights and
remedies under this Agreement or any other Loan Documents other than approvals
applicable to the exercise of such rights and remedies with respect to Company
prior to such Permitted Acquisition;

 

42

--------------------------------------------------------------------------------


 

(iv)          such Permitted Acquisition shall be consensual, shall have been
approved by the Target’s board of directors (or comparable governing board) and
shall be consummated in accordance with the terms of the agreements and
documents related thereto, and in compliance with all applicable Laws;

 

(v)           no assets or liabilities (including, without limitation,
Investments, Debt and Contingent Obligations) shall be acquired, incurred,
assumed or otherwise be reflected on a consolidated balance sheet of Holdings
and its Subsidiaries after giving effect to such Permitted Acquisition, except
(A) Loans made hereunder and under the Senior Transaction Documents and
(B) those assets and liabilities which may be acquired, incurred or assumed in
accordance with the provisions of this Agreement (including, without limitation,
the provisions of Section 8.01, 8.03 and 8.08(a));

 

(vi)          the business and assets acquired in such Permitted Acquisition
shall be free and clear of all Liens (other than Permitted Liens);

 

(vii)         at or prior to the closing of any Permitted Acquisition, the
Target shall have executed such documents and taken such actions as may be
required by Agent in connection therewith (including the delivery of
(A) certified copies of the resolutions of the board of directors (or comparable
governing board) of Holdings, its Subsidiaries and the Target authorizing such
Permitted Acquisition, (B) legal opinions, in form and substance reasonably
acceptable to Agent, with respect to the transactions described herein and
(C) evidence of insurance of the business to be acquired consistent with the
requirements of Section 6.04; all amounts payable in connection with any
Permitted Acquisition (including all transaction costs, all Debt, liabilities
and Contingent Obligations incurred or assumed and the maximum amount of any
earn-out or comparable payment obligation in connection therewith, whether or
not reflected on a consolidated balance sheet of Company and Target) (such
amounts being referred to collectively as “Acquisition Consideration”) shall not
exceed $10,000,000, shall not exceed $10,000,000 with respect to all Permitted
Acquisitions consummated during any twelve-month period, and shall not exceed
$30,000,000 with respect to all Permitted Acquisitions consummated during the
term hereof;

 

(viii)        on or prior to the date of such Permitted Acquisition, Lenders
shall have received, in form and substance reasonably satisfactory to Agent and
if requested by Agent, (A) all opinions, certificates, lien search results and
other documents reasonably requested by Agent and (B) amendments to the
Schedules, to the extent necessary to make the representations and warranties in
this Agreement true and correct after giving effect to the consummation of such
Permitted Acquisition; and

 

(ix)           at the time of such Permitted Acquisition and after giving effect
thereto, no Default or Event of Default has occurred and is continuing.

 


8.09        TRANSACTIONS WITH AFFILIATES.

 

Except (i) as expressly permitted by this Agreement, (ii) as otherwise disclosed
on Schedule 8.09, and (iii) for transactions that contain terms that are no less
favorable to Company or any Subsidiary, as the case may be, than those which
might be obtained from a third party not an Affiliate of any Credit Party,
Company will not, and will not permit any Subsidiary to, directly or indirectly,
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate of Company.

 

43

--------------------------------------------------------------------------------


 


8.10        MODIFICATION OF ORGANIZATIONAL DOCUMENTS.

 

Company will not, and will not permit any Subsidiary to, directly or indirectly,
amend or otherwise modify any Organizational Documents of such Person, except
for such amendments or other modifications required by Law or which are not
adverse to the interests of Agent or any Lender and which, in each instance, are
fully disclosed to Lenders.

 


8.11        MODIFICATION OF CERTAIN AGREEMENTS.

 

Company will not, and will not permit any Subsidiary to, directly or indirectly,
amend or otherwise modify any Palace Acquisition Document which in any case:
(i) is contrary to the terms of this Agreement or any other Loan Document;
(ii) could reasonably be expected to be adverse in any material respect to the
rights, interests or privileges of the Agent or Lenders or their ability to
enforce the same; (iii) results in the imposition or expansion in any material
respect of any restriction or burden on Company or any Subsidiary; (iv) or
reduces in any material respect any rights or benefits of Company or any
Subsidiary.  Company shall, prior to entering into any amendment or other
modification of any of the foregoing documents, deliver to Lenders reasonably in
advance of the execution thereof, any final or execution form copy of amendments
or other modifications to such documents.

 


8.12        FISCAL YEAR.

 

Company will not, and will not permit any Subsidiary to, change its Fiscal Year;
provided, that, prior to September 30, 2008, Company shall change its fiscal
year from a fiscal year ending on December 31 to a fiscal year ending on
September 30.

 


8.13        CONDUCT OF BUSINESS.

 

Company will not, and will not permit any Subsidiary to, directly or indirectly,
engage in any line of business other than those businesses engaged in on the
Closing Date and described on Schedule 8.13 and businesses reasonably related
thereto as determined by the Agent in its reasonable discretion.

 


8.14        INVESTOR FEES.

 

Company will not, and will not permit any Subsidiary to, directly or indirectly,
pay or become obligated to pay any management, consulting or similar advisory
fees or other amounts to or for the account of Investor or any Affiliate of
Investor.

 


8.15        [RESERVED].

 


8.16        LIMITATION ON SALE AND LEASEBACK TRANSACTIONS.

 

Company will not, and will not permit any Subsidiary to, directly or indirectly,
enter into any arrangement with any Person whereby in a substantially
contemporaneous transaction Company or any Subsidiary sells or transfers all or
substantially all of its right, title and interest in an asset and, in
connection therewith, acquires or leases back the right to use such asset.

 


8.17        [RESERVED].

 

44

--------------------------------------------------------------------------------


 


8.18        COMPLIANCE WITH ANTI-TERRORISM LAWS.

 

Company will not, and will not permit any Subsidiary to, directly or indirectly,
knowingly enter into any Operative Documents or Material Contracts with any
Person listed on the OFAC Lists.  Company shall immediately notify Lenders if
Company has knowledge that Company, any additional Credit Party or any of their
respective Affiliates or agents acting or benefiting in any capacity in
connection with the transactions contemplated by this Agreement is or becomes a
Blocked Person or (i) is convicted on, (ii) pleads nolo contendere to, (iii) is
indicted on or (iv) is arraigned and held over on charges involving money
laundering or predicate crimes to money laundering.  Company will not, and will
not permit any Subsidiary to, directly or indirectly, (i) knowingly conduct any
business or engage in any transaction or dealing with any Blocked Person,
including, without limitation, the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Blocked Person,
(ii) knowingly deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224,
any similar executive order or other Anti-Terrorism Law, or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in Executive Order No. 13224 or other Anti-Terrorism Law.


 


8.19        ANTI-LAYERING.

 

Notwithstanding the provisions of Section 8.01, incur any Debt that is
subordinate or junior in any respect to any Debt arising under the Senior Credit
Agreement and senior in any respect to any Debt arising under the Notes and the
other Subdebt Obligations.

 


8.20        LIMITATIONS ON INVESTOR OWNERSHIP OF SENIOR INDEBTEDNESS.

 

Company will not permit the Investor, the Company or any of their respective
Affiliates, directly or indirectly, to purchase, participate, be assigned or in
any way beneficially own any of the Debt arising under any of the Senior
Transaction Documents.

 


8.21        MODIFICATIONS OF SENIOR TRANSACTION DOCUMENTS.

 

Company will not amend, replace, refinance, refund, restructure, supplement,
extend or otherwise modify the Senior Credit Agreement in effect on the Closing
Date or Funding Date, as applicable, or any other Senior Transaction Document in
effect on the Closing Date or Funding Date, as applicable, in contravention of
the Subordination Agreement.

 


8.22        CAPITAL EXPENDITURES.

 

Company will not permit the aggregate amount of Capital Expenditures for any
period set forth below to exceed the amount set forth below for such period:

 

Period

 

Amount

 

12 month period ending September 30, 2008

 

$

15,950,000

 

2009 Fiscal Year and each Fiscal Year thereafter

 

$

15,400,000

 

 

If Company does not utilize the entire amount of Capital Expenditures permitted
in any period set forth above, Company may carry forward to the immediately
succeeding period only, seventy-five

 

45

--------------------------------------------------------------------------------


 

percent (75%) of such unutilized amount (with Capital Expenditures made by
Company in such succeeding period applied last to such carried forward amount).

 


8.23        FIXED CHARGE COVERAGE RATIO.

 

(a)           Company will not permit the Fixed Charge Coverage Ratio for the
twelve (12) month period ending on any date set forth below to be less than the
ratio set forth below for such date:

 

Fiscal Quarter Ending

 

Ratio

 

September 30, 2008

 

0.90x

 

December 31, 2008

 

0.90x

 

March 31, 2009

 

1.00x

 

June 30, 2009

 

1.00x

 

September 30, 2009

 

1.00x

 

December 31, 2009

 

1.00x

 

March 31, 2010

 

1.00x

 

June 30, 2010

 

1.00x

 

September 30, 2010

 

1.00x

 

December 31, 2010 and each fiscal quarter thereafter

 

1.05x

 

 


8.24        TOTAL DEBT TO EBITDA RATIO.

 

Company will not permit the ratio of (i) Total Debt on any date set forth below
to (ii) Adjusted EBITDA for the twelve (12) month period ending on such date to
exceed the ratio set forth below opposite such date:

 

Fiscal Quarter Ending

 

Ratio

 

June 30, 2008

 

6.05x

 

September 30, 2008

 

6.05x

 

December 31, 2008

 

6.05x

 

March 31, 2009

 

5.50x

 

June 30, 2009

 

5.50x

 

September 30, 2009

 

5.23x

 

December 31, 2009

 

5.23x

 

March 31, 2010

 

5.23x

 

June 30, 2010

 

5.23x

 

September 30, 2010

 

4.68x

 

December 31, 2010

 

4.68x

 

March 31, 2011

 

4.68x

 

June 30, 2011

 

4.68x

 

September 30, 2011

 

4.40x

 

December 31, 2011 and each fiscal quarter thereafter

 

4.13x

 

 

46

--------------------------------------------------------------------------------



 


ARTICLE IX.
EVENTS OF DEFAULT AND REMEDIES

 


9.01        EVENTS OF DEFAULT.

 

For purposes of the Loan Documents, the occurrence of any of the following
conditions and/or events, whether voluntary or involuntary, by operation of Law
or otherwise, shall constitute an “Event of Default”:

 

(a)           Company shall fail to pay when due any principal, interest,
premium or fee under any Loan Document or any other amount payable under any
Loan Document;

 

(b)           Company shall fail to observe or perform any covenant contained in
Section 7.01, Section 7.04(b), Section 7.06, Section 7.07, Section 7.12 or
Article VIII (excluding Sections 8.02 (solely with respect to non-consensual
Liens prohibited thereunder)); or Company shall fail to observe or perform any
covenant contained in Section 7.09, 7.10, 7.11, or 8.02 (solely with respect to
non-consensual Liens prohibited thereunder) and such default is not remedied
within fifteen (15) days after the earlier of (i) receipt by Company of notice
from Agent or Required Lenders of such default or (ii) actual knowledge of
Company or any other Credit Party of such default;

 

(c)           any Credit Party defaults in the performance of or compliance with
any term contained in this Agreement or in any other Loan Document (other than
occurrences described in other provisions of this Section 9.01 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied or waived within thirty (30) days after the earlier of
(i) receipt by Company of notice from Agent or Required Lenders of such default
or (ii) actual knowledge of Company or any other Credit Party of such default;

 

(d)           any representation, warranty, certification or statement made by
any Credit Party or any other Person in any Loan Document or in any certificate,
financial statement or other document delivered pursuant to any Loan Document is
incorrect in any respect (or in any material respect if such representation,
warranty, certification or statement is not by its terms already qualified as to
materiality) when made (or deemed made);

 

(e)(i)        failure of any Credit Party to pay when due or within any
applicable grace period any principal, interest or other amount on Debt (other
than the Notes and the Senior Indebtedness) or in respect of any Swap Contract,
or the occurrence of any breach, default, condition or event with respect to any
Debt (other than the Notes and the Senior Indebtedness) or in respect of any
Swap Contract, if the effect of such failure or occurrence is to cause or to
permit the holder or holders of any such Debt, or the counterparty under any
such Swap Contract, to cause Debt or other liabilities having an individual
principal amount in excess of $2,750,000 (or any amount, solely with respect to
Swap Contracts) or having an aggregate principal amount in excess of $2,750,000
(or any amount, solely with respect to Swap Contracts) to become or be declared
immediately due and payable; or (ii) (A) the Company or any other Credit Party
shall fail to pay when due, or within any applicable grace period, principal,
interest and/or any other amounts under the Senior Credit Agreement in an
aggregate amount in excess of $2,750,000, and, except with respect to amounts
due on the termination date of the Senior Credit Agreement, such failure shall
continue for at least 90 days, whether by reason of demand, maturity,
acceleration or otherwise, or (B) any other event of default or other

 

47

--------------------------------------------------------------------------------


 

default under the Senior Credit Agreement occurs and, in the case of this clause
(B), as a consequence thereof, any or all of the Senior Indebtedness has become,
or has been declared, due and payable before its stated final maturity by
acceleration or otherwise;

 

(f)            any Credit Party shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar Law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any corporate action to authorize any of the foregoing;

 

(g)           an involuntary case or other proceeding shall be commenced against
any Credit Party seeking liquidation, reorganization or other relief with
respect to it or its debts under any bankruptcy, insolvency or other similar Law
now or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of sixty (60) days; or an order for relief
shall be entered against any Credit Party under the federal bankruptcy laws as
now or hereafter in effect;

 

(h)(i) institution of any steps by any Person to terminate a Pension Plan if as
a result of such termination any Credit Party or any member of the Controlled
Group could reasonably be expected to be required to make a contribution to such
Pension Plan, or could incur a liability or obligation to such Pension Plan, in
excess of $2,750,000, (ii) a contribution failure occurs with respect to any
Pension Plan sufficient to give rise to a Lien under Section 302(f) of ERISA, or
(iii) there shall occur any withdrawal or partial withdrawal from a
Multiemployer Plan and the withdrawal liability (without unaccrued interest) to
Multiemployer Plans as a result of such withdrawal (including any outstanding
withdrawal liability that any Credit Party or any member of the Controlled Group
have incurred on the date of such withdrawal) exceeds $2,750,000;

 

(i)            one or more judgments or orders for the payment of money (not
paid or fully covered by insurance maintained in accordance with the
requirements of this Agreement and as to which the relevant insurance company
has acknowledged coverage) aggregating in excess of $2,750,000 shall be rendered
against any or all Credit Parties and either (i) enforcement proceedings shall
have been commenced by any creditor upon any such judgments or orders or
(ii) there shall be any period of twenty (20) consecutive days during which a
stay of enforcement of any such judgments or orders, by reason of a pending
appeal, bond or otherwise, shall not be in effect;

 

(j)            there shall occur (i) any failure by the Company, for any reason,
to comply with the procedures, or to timely make any required payment, set forth
in Section 4.05 regarding a Change of Control Offer or (ii) any Change of
Control in circumstances where Section 4.05 need not be complied with because of
applicable securities laws or regulations;

 

(k)           [reserved];

 

(l)            any Credit Party shall be prohibited or otherwise materially
restrained from conducting the business theretofore conducted by it by virtue of
any casualty, any labor strike, any determination, ruling, decision, decree or
order of any court or regulatory authority of

 

48

--------------------------------------------------------------------------------


 

competent jurisdiction or any other event and such casualty, labor strike,
determination, ruling, decision, decree, order or other event remains unstayed
and in effect for any period of ten (10) days, and such event, in the opinion of
Agent, shall have a Material Adverse Effect;

 

(m)          any of the Operative Documents shall for any reason fail to
constitute the valid and binding agreement of any party thereto, or any such
party shall so assert; or

 

(n)           Holdings engages in any type of business activity other than the
ownership of the Capital Stock of Company by Holdings, and performance by each
of its obligations under Operative Documents to which it is a party, or Holdings
takes any action which would violate any of the provisions of Articles VII or
VIII hereof (assuming for purposes hereof that each such provision is expressly
binding on Holdings).

 


9.02        REMEDIES UPON EVENT OF DEFAULT.

 

If any Event of Default occurs and is continuing, then (a) if such event is an
Event of Default specified in Section 9.01(f) or Section 9.01(g), the obligation
of each Lender to make Loans shall automatically terminate and all of the Notes
shall automatically become immediately due and payable, together with interest
accrued and premium, if any, thereon, without presentment, demand, protest or
notice of any kind, all of which are hereby waived by the Company and each other
Credit Party and (b) if such event is any other Event of Default, the Required
Lenders may, at their option, declare by notice in writing to the Company all of
the Notes to be, and all of the Notes shall thereupon be and become, immediately
due and payable, together with interest accrued and premium, if any, thereon
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Company and each other Credit Party.


9.03        OTHER REMEDIES.

 

(a) If any Event of Default under Section 9.01(a), (f) or (g) shall occur and be
continuing, any Lender, and (b) if any other Event of Default shall occur and be
continuing, the Required Lenders, may proceed to protect and enforce their
rights under this Agreement and the Notes by exercising such remedies as are
available under the Loan Documents and/or under applicable Law, either by suit
in equity or by action at law, or both, whether for specific performance of any
covenant or other agreement contained in any Loan Document or in aid of the
exercise of any power granted in any Loan Document.  No remedy conferred in any
Loan Document upon any Lender is intended to be exclusive of any other remedy,
and each and every such remedy shall be cumulative and in addition to every
other remedy conferred herein or now or hereafter existing at law or in equity
or by statute or otherwise.

 


9.04        RESCISSION OF ACCELERATION.

 

The provisions of Section 9.01 are subject to the condition that if the
Principal of and accrued interest on the Notes shall have been declared
immediately due and payable by reason of the occurrence of any Event of Default
described in Section 9.01(e)(ii), the Required Lenders may, by written
instrument filed with the Company, rescind and annul such declaration and the
consequences thereof, provided that at the time such declaration is annulled and
rescinded:

 

(a)           no judgment or decree has been entered for the payment of any
monies due pursuant to the Notes or this Agreement;

 

49

--------------------------------------------------------------------------------


 

(b)           all arrears of interest and Principal upon all the Notes and all
other sums payable under the Notes and under this Agreement shall have been duly
paid, unless the same specifically has been waived in writing by the Required
Lenders; and

 

(c)           each and every other Event of Default shall have been made good,
cured or waived;

and provided further that no such rescission and annulment shall extend to or
affect any subsequent Event of Default or impair any right consequent thereto.

 


9.05        APPLICATION OF FUNDS.

 

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable), any amounts received on
account of the Obligations shall be applied by the Agent in the following order:

 

First, to payment of that portion of the Subdebt Obligations constituting fees,
indemnities, expenses and other amounts (to the extent constituting Subdebt
Obligations, including fees, charges and disbursements of counsel to the Agent
and amounts payable under Article IV) payable to the Agent in its capacity as
such;

 

Second, to payment of that portion of the Subdebt Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (to the extent constituting Subdebt Obligations, including fees, charges
and disbursements of counsel to the respective Lenders and amounts payable under
Article IV), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Subdebt Obligations constituting
accrued and unpaid interest on the Notes and other Subdebt Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

 

Fourth, to payment of that portion of the Subdebt Obligations constituting
principal, ratably among the Lenders in proportion to the respective amounts
described in this clause Fourth payable to them; and

 

Last, the balance, if any, after all of the Subdebt Obligations have been
indefeasibly paid in full, to the Company or as otherwise required by Law.

 


ARTICLE X.
MISCELLANEOUS

 

As further and special provisions set forth under this Agreement, the parties
hereto further warrant, covenant, contract and agree each with the other as
follows:

 


10.01      ENTIRE AGREEMENT.

 

This Agreement, the Loan Documents and other documents referred to herein and
therein constitute the entire understanding among the parties as to the subject
matter specifically referred to herein or therein.

 

50

--------------------------------------------------------------------------------


 


10.02      REIMBURSEMENT OF EXPENSES.

 

The Company agrees (a) to pay upon demand all reasonable out-of-pocket costs and
expenses of the Agent and the Lenders (including, without limitation, the
reasonable fees and expenses of the Agent and the Lenders) in connection with
(i) the Lenders’ due diligence investigation in connection with, and the
preparation, negotiation, execution, delivery of, this Agreement and the other
Loan Documents, and any amendment, modification or waiver hereof or thereof or
consent with respect hereto or thereto and (ii) the administration, monitoring
and review of this Agreement, the Notes and the other Loan Documents (including,
without limitation, out-of-pocket expenses for travel, meals, long-distance
telephone calls, wire transfers, facsimile transmissions and copying), (b) to
pay upon demand all reasonable out-of-pocket costs and expenses of the Lenders
(including, without limitation, reasonable attorneys’ fees and expenses, which
shall, prior to the occurrence of an Event of Default, be for one law firm
acting as counsel to the Agent and Lenders) in connection with (x) any
refinancing or restructuring of the Notes, whether in the nature of a
“work-out,” in any insolvency or bankruptcy proceeding or otherwise and whether
or not consummated, and (y) the enforcement, attempted enforcement or
preservation of any rights or remedies under this Agreement or any of the other
Loan Documents, whether in any action, suit or proceeding (including any
bankruptcy or insolvency proceeding) or otherwise, and (c) to pay and hold the
Agent and the Lenders harmless from and against all liability for any
intangibles, documentary, stamp or other similar taxes, fees and excises, if
any, including any interest and penalties, and any finder’s or brokerage fees,
commissions and expenses (other than any fees, commissions or expenses of
finders or brokers engaged by the Lenders), that may be payable in connection
with the Notes contemplated by this Agreement and the other Loan Documents;
provided, however, that, absent conflicts, the Agent acting on behalf of the
Lenders shall have no more than one (1) counsel in any jurisdiction and the
Lenders shall have no more than one (1) counsel in any jurisdiction for all
Lenders.

 


10.03      SURVIVAL OF AGREEMENTS AND REPRESENTATIONS AND WARRANTIES.

 

All agreements, representations and warranties contained herein or made in
writing by the Credit Parties (x) shall be considered to have been relied upon
by the Lenders, (y) shall survive the execution and delivery of this Agreement,
the Notes and payment therefor or termination of this Agreement and may be
relied upon by any subsequent Lenders, regardless of any investigation made at
any time by or on behalf of the Lenders and (z) shall continue in full force and
effect until the repayment in full of the Notes and all other Subdebt
Obligations (it being understood and agreed that indemnification obligations
shall specifically survive the repayment of the Notes and Subdebt Obligations).

 


10.04      NO WAIVER.

 

No delay by or on behalf of the Lenders in exercising any rights conferred
hereunder, and no course of dealing between the Lenders and the Company shall
operate as a waiver of any right granted hereunder, unless expressly waived in
writing by the party whose waiver is alleged.

 


10.05      BINDING EFFECT; PARTICIPATIONS.

 

All covenants, representations, warranties and other stipulations in this
Agreement and other documents referred to herein, given by or on behalf of any
of the parties hereto, shall bind and inure to the benefit of the respective
successors, heirs, personal representatives and assigns of the parties hereto,
except that each of the Company and the other Credit Parties may not assign or
transfer any of its respective rights or obligations under this Agreement or any
of the other Loan Documents without the prior written consent of the Lenders.

 

51

--------------------------------------------------------------------------------


 


10.06      INITIAL HOLDER.

 

The Company shall be entitled to treat and deal with the Lenders, and shall not
be required to recognize any other Person as the holder of a Note, except after
production of such Note duly endorsed for transfer, together with such
documentation as the Company may reasonably require concerning compliance with
federal or state securities laws, or after receipt by the Company of written
notice from the Person theretofore entitled to be treated as the holder advising
the Company of the transfer of such Note to such other Person and stating the
latter’s address, together with such documentation as the Company may reasonably
require concerning compliance with federal or state securities laws.

 


10.07      CUMULATIVE POWERS.

 

No remedy herein conferred upon the Lenders or any holder of the Notes is
intended to be exclusive of any other remedy, and each such remedy shall be
cumulative and in addition to every other remedy given hereunder or now or
hereafter existing at law, or in equity or by statute or otherwise.

 


10.08      LOSS OF SECURITIES; REISSUE OF SECURITIES IN LESSER DENOMINATIONS.

 

Upon:

 

(a)           receipt of evidence satisfactory to the Company of loss, theft,
mutilation or destruction of any Note, and

 

(b)           in the case of any such loss, theft or destruction, upon delivery
of indemnity in such form and amount as shall be reasonably satisfactory to the
Company, or in the event of such mutilation, upon surrender and cancellation of
such Note,

 

the Company will make and deliver a new Note of like tenor, in lieu of such
lost, stolen, mutilated or destroyed Note.  In addition, upon request of any
holder of a Note, or other securities of the Company now or hereafter issued by
the Company to the Lenders, and upon surrender of such Note, or other securities
to the Company and compliance with any restrictive legends, the Company will
reissue, in lesser denominations to parties designated by such holder, new
certificates or other securities in the equivalent amounts of such other
securities surrendered.

 


10.09      COMMUNICATIONS.

 

All communications and notices provided for hereunder shall be sent by personal
delivery, nationally recognized overnight courier, facsimile or registered or
certified mail, to the Lenders and the Company at their addresses set forth on
Schedule 10.09, respectively, or to such other address with respect to any party
as such party shall notify the other parties hereto in writing.  Any notice
required to be given hereunder by one party to another shall be deemed to have
been received (i) when delivered, if personally delivered or sent via facsimile
or (ii) one day following delivery to a nationally recognized overnight courier
or (iii) on the third business day following the date on which the piece of mail
containing such communication is posted, if sent by certified or registered
mail.  Except as otherwise provided for herein, all requests for disclosure or
other provision of information to be made or otherwise given by the Company
shall be completed no later than ten (10) days following the receipt by the
Company of a written request therefor in the manner described in this
Section 10.09.

 

52

--------------------------------------------------------------------------------


 

10.10      Form, Registration, Transfer and Exchange of Notes; Lost Notes.

 

(a)           The Notes are issuable as registered notes only, each in
denominations of at least $1,000,000 and any larger integral multiple of
$100,000.  The Company shall keep at its principal office a register in which
the Company shall provide for the registration of Notes and of Transfers of
Notes.  Upon surrender for registration of Transfer of any Note at the principal
office of the Company, the Company shall, promptly and at its expense, execute
and deliver one or more new Notes of like tenor and of a like aggregate
principal amount, which Notes shall be registered in the name of such Transferee
or Transferees.  At the option of Lender, its Note may be exchanged for Notes of
like tenor and of any authorized denominations, of a like aggregate principal
amount, upon surrender of the Note to be exchanged at the principal office of
the Company.  Whenever any Notes are so surrendered for exchange, the Company
shall, at its expense, execute and deliver the Notes which the Lender making the
exchange is entitled to receive.  Any Note or Notes issued in exchange for any
Note or upon Transfer thereof shall carry the rights to unpaid interest and
interest to accrue which were carried by the Note so exchanged or transferred,
so that neither gain nor loss of interest shall result from any such transfer or
exchange.  Upon receipt of written notice from the holder of any Note and, in
the case of any such loss, theft, or destruction, upon receipt of an unsecured
indemnity agreement, or other indemnity reasonably satisfactory to the Company
from such holder, or in the case of any such mutilation, upon surrender and
cancellation of such Note, the Company will make and deliver a new Note, of like
tenor, in lieu of the lost, stolen, destroyed, or mutilated Note, and the
Company at its own expense will execute and, within five (5) Business Days after
such receipt, deliver, in lieu thereof, an equivalent replacement Note dated the
date of such lost, stolen, destroyed or mutilated Note.

 

(b)           Any holder of a Note may make a Transfer to any Person provided
that (i) such Transfer is made in compliance with the Securities Act and any
applicable state securities laws, (ii) such holder of a Note has provided the
Company with such information as to such Transferee’s compliance with applicable
securities laws as reasonably may be requested by the Company, (iii) such
Transfer is in compliance with subsection (a) above, and (iv) such Transfer
shall be in a principal amount of not less than $1,000,000 (or such lesser
amount as shall be the then outstanding principal balance of the Note). The
Company shall cooperate in connection with any such Transfer including providing
such information to any Lender or such Lender’s proposed Transferee as, in the
reasonable opinion of counsel to the transferor, may be necessary to satisfy the
requirements of Rule 144A of the Securities Act in connection with any Transfer
to a “Qualified Institutional Buyer” under such rule.  Upon any Transfer, the
Transferee shall, to the extent of such Transfer, be entitled to exercise the
rights of the Lender making such Transfer and shall thereafter be deemed a
“Lender” under this Agreement.

 

(c)           Upon original issuance, and until such time as the same is no
longer required under the applicable requirements of the Securities Act, each
Note (and all securities issued in exchange therefor or substitution thereof)
shall bear the following legend:

 

“THIS NOTE HAS NOT BEEN REGISTERED PURSUANT TO THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR QUALIFIED PURSUANT TO ANY
APPLICABLE STATE SECURITIES LAW.  THIS NOTE MAY BE RESOLD ONLY IF REGISTERED
PURSUANT TO THE PROVISIONS OF THE ACT AND QUALIFIED PURSUANT TO APPLICABLE STATE
SECURITIES LAWS OR IF AN EXEMPTION FROM SUCH REGISTRATION AND QUALIFICATION IS
AVAILABLE, EXCEPT UNDER CIRCUMSTANCES WHERE NEITHER SUCH REGISTRATION,
QUALIFICATION NOR EXEMPTION IS REQUIRED BY LAW.

 

THIS NOTE AND THE INDEBTEDNESS EVIDENCED HEREBY ARE SUBORDINATE IN THE MANNER
AND TO THE EXTENT SET FORTH IN THAT

 

53

--------------------------------------------------------------------------------


 

CERTAIN SUBORDINATION AGREEMENT (THE “SUBORDINATION AGREEMENT”) DATED AS OF THE
FUNDING DATE (AS DEFINED IN THE INVSTMENT AGREEMENT) BY AND AMONG FESTIVAL FUN
PARKS, LLC, THE GUARANTORS PARTY THERETO, LAMINAR DIRECT CAPITAL L.P., AS
SUBORDINATED AGENT AND MERRILL LYNCH CAPITAL, AS AGENT, TO THE SENIOR DEBT (AS
DEFINED IN THE SUBORDINATION AGREEMENT); AND EACH HOLDER OF THIS NOTE, BY ITS
ACCEPTANCE HEREOF, SHALL BE BOUND BY THE PROVISIONS OF THE SUBORDINATION
AGREEMENT.”

 

The Credit Parties shall, from time to time at the request of any Lender,
execute and deliver to such Lender or to such party or parties as such Lender
may designate, all further instruments as may in such Lender’s reasonable
opinion be necessary or advisable to give full force and effect to any Transfer
and shall provide to such Lender or to such party or parties as such Lender may
designate all such information as such Lender reasonably may request.

 

(d)           Notwithstanding anything in the Loan Documents to the
contrary, (i) a Lender may pledge, or grant a security interest in, all or any
portion of its Notes and other rights and interests under the Loan Documents to
a bank or other funding source in support of borrowings made by such Lender from
such Person and (ii) any Lender which is a fund may pledge, or grant a security
interest in, all or any portion of its Notes and other rights and
interests under the Loan Documents to its trustee in support of its obligations
to its trustee.  No pledge or grant of a security interest pursuant to this
clause (d) shall release the transferor Lender from any of its obligations
hereunder.

 

(e)           Notwithstanding the above, so long as no Default or Event of
Default shall have occurred, the Company reserves the right to refuse any
requests for Transfer of Notes to any Person that the Company reasonably
determines to be a direct competitor of the Company or any of its Subsidiaries;
provided that at no time shall any bank, financial institution, insurance
company, fund or broker be deemed to be a direct competitor of the Company.

 

(f)            Notwithstanding anything in this Agreement to the contrary, but
in connection with the Transfer of a Note otherwise permitted hereunder, the
Transfer of such Note may be accomplished pursuant to the execution of an
allonge related to such Note in favor of the assignee and upon notice of such
Transfer and delivery of a copy of such allonge to the Company, and the Company
agrees that such allonge and such Transfer shall be recorded in the register
referenced in clause (a) above; it being understood that a reissued Note in
favor of such assignee will not be required.

 


10.11      CONFIDENTIALITY; PUBLIC ANNOUNCEMENTS.

 

(a)           Each Lender shall use its best efforts not to make public
disclosure of any information designated by the Company in writing as
confidential, including financial terms and financial and organizational
information contained in any documents, statements, certificates, materials or
information furnished, or to be furnished, by the Company in connection with the
Notes contemplated by this Agreement; provided, however, that the foregoing
shall not be construed, now or in the future, to apply to any information
reflected in any recorded document, information which is independently developed
by such Lender, information obtained from sources other than the Company or
information that is or becomes in the public domain other than through the fault
of such Lender, nor shall it be construed to prevent such Lender from (i) making
any disclosure of any information (A) if required to do so by any requirement of
Law, (B) to any Governmental Authority having or claiming authority to regulate
or oversee any aspect of the Lender’s business or that of the Company or
affiliates of such Lender in connection with the exercise of such authority or
claimed authority, or (C) pursuant to subpoena; or (ii) to the extent such
Lender or its counsel deems

 

54

--------------------------------------------------------------------------------


 

necessary or appropriate to do so to effect or preserve its security for any
applicable investment or financing or to enforce any remedy provided herein or
in any applicable investment or financing documents or otherwise available by
law; or (iii) making, on a confidential basis, such disclosures as such Lender
deems necessary or appropriate to such Lender’s legal counsel or accountants
(including outside auditors); or (iv) making such disclosures as such Lender
reasonably deems necessary or appropriate to any bank or financial institution
or other entity, and/or counsel to or other representatives of such bank or
financial institution or other entity, to which such Lender in good faith
desires to sell an interest in any applicable investment or financing; provided,
however, that such bank, financial institution or other entity or counsel to or
representative thereof, agrees to take reasonable steps to maintain the
confidentiality of such disclosures; or (v) making such disclosures to (x) any
bank or financial institution and (y) S&P, Moody’s and/or other ratings agency,
as such Lender reasonably deems necessary or appropriate in connection with such
Lender’s obtaining financing; provided, however, that such bank, financial
institution, S&P, Moody’s and/or such other ratings agency agrees to take
reasonable steps to maintain the confidentiality of such disclosures.

 

(b)           The Required Lenders shall have the right to review and approve,
such approval not to be unreasonably withheld, any public announcement or public
filing made after the closing date relating to the Note, or to the Lenders in
any way before any such announcement or filing is announced or filed, provided,
however, no review or approval shall be required for any such announcement or
filing required to be announced or filed by law.  In addition, the Lenders shall
provide the Company an opportunity to review and approve any public announcement
issued by the Lenders specifically relating to the Note, such approval not to be
unreasonably withheld or delayed; provided, however, no review or approval shall
be required for any such announcement required to be announced by law; provided
further, the Lenders shall provide the Company with an advance copy of any
regulatory filings or tombstone ads prepared by or on behalf of the Lenders, but
shall not be required to obtain approval by the Company.

 


10.12      GOVERNING LAW.

 

This Agreement shall be governed in all respects by the laws of the State of New
York without regard to conflicts of laws.

 


10.13      HEADINGS.

 

The descriptive section headings herein have been inserted for convenience only
and shall not be deemed to limit or otherwise affect the construction of any
provisions hereof.

 


10.14      MULTIPLE ORIGINALS.

 

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, and it shall not be necessary in making
proof of this Agreement to produce or account for more than one such
counterpart.

 


10.15      AMENDMENT OR WAIVER.

 

This Agreement may be amended, and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by them,
if the Company shall obtain the prior written consent of the Required Lenders to
such amendment, action or omission to act; provided, however, that, without the
prior written consent of all of the Lenders, no such agreement shall
(i) decrease or forgive the Principal amount of, or extend the Maturity Date of
any Note, or decrease the rate of interest or premium on the Note, or any fees
or other amounts payable hereunder, (ii) effect any waiver, amendment or
modification that by its terms changes the amount, allocation, payment or pro
rata sharing of payment on or among the Notes, or any date fixed by this
Agreement or any other Loan Document for any payment of Principal,

 

55

--------------------------------------------------------------------------------


 

interest or premium, (iii) amend the provisions of this Section 10.15, the
definition of the term “Required Lenders” or of the term “Note”, (iv) release
all or substantially all of the Guarantors from their guaranty obligations under
the applicable Loan Documents, except in the case of a Subsidiary of the
Company, to the extent such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder, or (v) release the Company from its obligations
under the Loan Documents.  Each holder of a Note, at the time or times
thereafter outstanding, shall be bound by any consent authorized by this
Section 10.15, whether or not the Note shall have been marked to indicate such
consent.

 


10.16      WAIVER OF JURY TRIAL.

 

THE LENDERS AND THE CREDIT PARTIES EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT TO A
TRIAL BY JURY OF ANY DISPUTE ARISING UNDER, RELATING TO, OR CONNECTED WITH THIS
AGREEMENT, OR ANY OTHER AGREEMENT, INSTRUMENT OR DOCUMENT CONTEMPLATED HEREBY OR
DELIVER IN CONNECTION HEREWITH AND AGREE THAT ANY SUCH DISPUTE SHALL BE TRIED
BEFORE A JUDGE SITTING WITHOUT A JURY.  THIS PROVISION IS A MATERIAL INDUCEMENT
FOR THE PARTIES TO ENTER INTO THIS AGREEMENT.

 


10.17      CONSENT TO JURISDICTION AND SERVICE OF PROCESS.

 

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE CREDIT PARTIES WITH RESPECT TO THIS
AGREEMENT, THE NOTE OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY
STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF NEW YORK, AND,
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE CREDIT PARTIES ACCEPTS,
FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY,
THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND IRREVOCABLY AGREES TO
BE BOUND BY ANY FINAL JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS
AGREEMENT FROM WHICH NO APPEAL HAS BEEN TAKEN OR IS AVAILABLE.  EACH OF THE
CREDIT PARTIES IRREVOCABLY AGREES THAT ALL SERVICE OF PROCESS IN ANY SUCH
PROCEEDINGS IN ANY SUCH COURT MAY BE EFFECTED BY MAILING A COPY THEREOF BY
REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL),
POSTAGE PREPAID, TO IT AT ITS ADDRESS SET FORTH IN SCHEDULE 10.09 OR AT SUCH
OTHER ADDRESS OF WHICH THE LENDERS SHALL HAVE BEEN NOTIFIED PURSUANT THERETO,
SUCH SERVICE BEING HEREBY ACKNOWLEDGED BY THE CREDIT PARTIES TO BE EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF
VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
JURISDICTION.  NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF THE LENDERS TO BRING
PROCEEDINGS AGAINST THE CREDIT PARTIES IN THE COURT OF ANY OTHER JURISDICTION.

 


10.18      INDEMNIFICATION; DAMAGE WAIVER.

 

(a)           The Company, without limitation as to time, will defend and
indemnify the Lenders and their respective officers, directors, managers,
employees, attorneys and agents (each, an “Indemnified Party”) against, and hold
each Indemnified Party harmless from, all losses, claims, damages, liabilities,
costs (including the costs of preparation and attorneys’ fees and expenses)
(collectively, the “Losses”) incurred by

 

56

--------------------------------------------------------------------------------


 

any Indemnified Party as a result of, or arising out of, or relating to (i) any
misrepresentation or breach of any representation or warranty made by Company
herein, (ii) any breach of any covenant, agreement or obligation of Company
contained in any of the Loan Documents or (iii) any investigation or proceeding
against Company or any Indemnified Party and arising out of or in connection
with this Agreement or any of the Loan Documents, whether or not the
transactions contemplated by this Agreement are consummated, which investigation
or proceeding requires the participation of, or is commenced or filed against,
any Indemnified Party because of this Agreement, any other Operative Document or
such other documents and the transactions contemplated hereby or thereby, other
than any Losses resulting from action on the part of such Indemnified Party
which is finally determined in such proceeding to be primarily and directly a
result of such party’s gross negligence or willful misconduct.  The Company
agrees to reimburse each Indemnified Party promptly for all such Losses as they
are incurred by such Indemnified Party in connection with the investigation of,
preparation for or defense of any pending or threatened claim or any action or
proceeding arising therefrom.  The Lenders agree to reimburse the Company for
any payments made by the Company to the Lenders pursuant to this paragraph for
Losses which are finally determined in such proceeding to primarily and directly
result from the gross negligence or willful misconduct of the Lenders.  The
obligations of Company under this paragraph will survive any transfer of the
Notes by the Lenders and the termination of this Agreement.  In the event that
the foregoing indemnity is unavailable or insufficient to hold an Indemnified
Party harmless, then Company will contribute to amounts paid or payable by such
Indemnified Party in respect of such Indemnified Party’s Losses in such
proportions as appropriately reflect the relative benefits received by and fault
of the Company and such Indemnified Party in connection with the matters as to
which such Losses relate and other equitable considerations.

 

(b)           If any action, proceeding or investigation is commenced, as to
which any Indemnified Party proposes to demand such indemnification, it shall
notify the Company with reasonable promptness; provided, however, that any
failure by such Indemnified Party to notify the Company shall not relieve
Company from their obligations hereunder except to the extent the Company is
materially prejudiced thereby.  The Company shall be entitled to assume the
defense of any such action, proceeding or investigation, including the
employment of counsel and the payment of all fees and expenses.  The Indemnified
Party shall have the right to employ separate counsel in connection with any
such action, proceeding or investigation and to participate in the defense
thereof, but the fees and expenses of such counsel shall be paid by the
Indemnified Party, unless (i) the Company has failed to assume the defense and
employ counsel as provided herein, (ii) the Company has agreed in writing to pay
such fees and expenses of separate counsel or (iii) an action, proceeding, or
investigation has been commenced against both the Indemnified Party and/or the
Company and representation of both such Company and the Indemnified Party by the
same counsel would be inappropriate because of actual or potential conflicts of
interest between the parties.  In the case of any circumstance described in
clauses (i), (ii) or (iii) of the immediately preceding sentence, the Company
shall be responsible for the reasonable fees and expenses of such separate
counsel; provided, however, that the Company shall not in any event be required
to pay the fees and expenses of more than one separate counsel (and, if deemed
necessary by such separate counsel, appropriate local counsel who shall report
to such separate counsel) for all Indemnified Parties.  The Company shall be
liable only for settlement of any claim against an Indemnified Party made with
the Company’s written consent (which consent shall not be unreasonably withheld
or delayed).

 

(c)           To the fullest extent permitted by applicable law, the Company
shall not assert, and hereby waive, any claim against any Indemnified Party, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, or the use of the proceeds thereof.  No Indemnified Party
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in

 

57

--------------------------------------------------------------------------------


 

connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

 


10.19      REGULATORY REQUIREMENTS.

 

In the event of any reasonable determination by any Lender that, by reason of
any existing or future federal or state law, statute, rule, regulation,
guideline, order, court or administrative ruling, request or directive (whether
or not having the force of law and whether or not failure to comply therewith
would be unlawful) (collectively, a “Regulatory Requirement”), such Lender is
effectively restricted or prohibited from holding any of the Notes, or otherwise
realizing upon or receiving the benefits intended under the Notes, the Company
shall, and shall cause their Subsidiaries, to take such action as such Lenders
and the Company shall jointly agree in good faith to be reasonably necessary to
permit such Lenders to comply with such Regulatory Requirement.  The reasonable
costs of taking such action shall be borne by the Company.

 


10.20      USA PATRIOT-ACT NOTICE.

 

Each Lender (for itself and not on behalf of any Lender) hereby notifies each of
the Credit Parties that pursuant to the requirements of the USA Patriot Act
(Title III of Pub.L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Credit Parties, which information includes the name and address of each of
the Credit Parties and other information that will allow such Lender, as
applicable, to identify each Credit Party in accordance with the Act.

 

10.21      Subordination Agreement

 

                This Agreement and the indebtedness evidenced hereby are
subordinate in the manner and to the extent set forth in the Subordination
Agreement; and each party to this Agreement, by its acceptance hereof, shall be
bound by the provisions of the Subordination Agreement.


ARTICLE XI.
AGENCY PROVISIONS

 


11.01      APPOINTMENT.

 

Each of the Lenders hereby irrevocably designates and appoints Laminar as the
Agent of such Lender (or the Lenders represented by it) under this Agreement and
the other Loan Documents for the term hereof (and Laminar hereby accepts such
appointment) and each such Lender irrevocably authorizes Laminar to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement or the other Loan Documents, the Agent shall not have any duties or
responsibilities, except those expressly set forth herein and therein, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or the other Loan Documents or
otherwise exist against the Agent.  Any reference to the Agent in this Agreement
or the other Loan Documents shall be deemed to refer to the Agent solely in its
capacity as Agent and not in its capacity, if any, as a Lender.


 


11.02      DELEGATION OF DUTIES.

 

The Agent may execute any of its respective duties under this Agreement or the
other Loan Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning

 

58

--------------------------------------------------------------------------------


 

all matters pertaining to such duties.  The Agent shall not be responsible for
the negligence or misconduct of any agents or attorneys-in-fact selected by the
Agent with reasonable care.

 


11.03      EXCULPATORY PROVISIONS.

 

Neither the Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact, Subsidiaries or Affiliates shall be (i) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement (except for actions occasioned by its or such
Person’s own gross negligence or willful misconduct), or (ii) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by the Credit Parties or any of its Subsidiaries or any officer
thereof contained in this Agreement, the other Loan Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agent under or in connection with, this Agreement or the
other Loan Documents or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of the Credit Parties or any of their Subsidiaries to perform
its obligations hereunder or thereunder.  The Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or of any other Loan Document, or to inspect the properties, books or
records of the Credit Parties or any of their Subsidiaries.

 


11.04      RELIANCE BY AGENT.

 

The Agent shall be entitled to rely, and shall be fully protected in relying,
upon any note, writing, resolution, notice, consent, certificate, affidavit,
letter, cablegram, telegram, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including, without limitation, counsel
to the Credit Parties), independent accountants and other experts selected by
the Agent.  The Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless the Agent shall have actual notice of any
transferee.  The Agent shall be fully justified in failing or refusing to take
any action under this Agreement and the other Loan Documents unless it shall
first receive such advice or concurrence of the Required Lenders (or, when
expressly required hereby, all the Lenders) as it deems appropriate or it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action except for its own gross negligence or
willful misconduct.  The Agent shall in all cases be fully protected in acting,
or in refraining from acting, under this Agreement and the other Loan Documents
in accordance with a request of the Required Lenders (or, when expressly
required hereby, all the Lenders), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future Lenders.

 


11.05      NOTICES OF DEFAULT.

 

The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Event of Default hereunder or under any other Loan Document unless it has
received notice of such Event of Default in accordance with the terms of hereof
or thereof or notice from a Lender or the Company referring to this Agreement or
the other Loan Documents, describing such Event of Default and stating that such
notice is a “notice of default.”  In the event that the Agent receives such a
notice, it shall promptly give notice thereof to the Lenders.  The Agent shall
take such action with respect to such Event of Default as shall be reasonably
directed by the Required Lenders; provided that unless and until the Agent shall
have received such directions, the Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such Event
of Default as it shall deem advisable in the best interests of the Lenders,
except to the extent that other provisions of this Agreement or the other

 

59

--------------------------------------------------------------------------------


 

Loan Documents expressly require that any such action be taken or not be taken
only with the consent and authorization or the request of the Lenders or
Required Lenders, as applicable.

 


11.06      NON-RELIANCE ON THE AGENT AND OTHER LENDERS.

 

Each of the Lenders expressly acknowledges that neither the Agent nor any of its
respective officers, directors, employees, agents, attorneys-in-fact,
Subsidiaries or Affiliates has made any representations or warranties to it and
that no act by the Agent hereinafter taken, including any review of the affairs
of the Credit Parties or any of their Subsidiaries, shall be deemed to
constitute any representation or warranty by the Agent to any Lender.  Each of
the Lenders, represents that it has made and will continue to make,
independently and without reliance upon the Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time, its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Credit Parties and their Subsidiaries.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the Agent
hereunder or under the other Loan Documents, the Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Credit Parties or any of their Subsidiaries which may
come into the possession of the Agent or any of its respective officers,
directors, employees, agents, attorneys-in-fact, Subsidiaries or Affiliates.

 


11.07      INDEMNIFICATION.

 

Each of the Lenders hereby agrees to indemnify the Agent in its capacity as such
(to the extent not reimbursed by the Credit Parties and without limiting the
obligation of the Credit Parties to do so), ratably according to the respective
amounts of their Notes, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including, without
limitation, at any time following the payment of the Notes) be imposed on,
incurred by or asserted against the Agent in any way relating to or arising out
of this Agreement, the other Loan Documents, or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Agent under or in connection with any of
the foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent they result
from the Agent’s gross negligence or willful misconduct.  The agreements in this
Section 11.07 shall survive the payment of the Notes and all other amounts
payable hereunder and the termination of this Agreement and the other Loan
Documents.

 


11.08      THE AGENT IN ITS INDIVIDUAL CAPACITY.

 

The Agent and its respective Subsidiaries and Affiliates may make loans to,
accept deposits from and generally engage in any kind of business with the
Credit Parties as though the Agent were not an Agent hereunder.  With respect to
any Note issued to it, the Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the term “Lenders” shall include the
Agent in its individual capacity.

 


11.09      RESIGNATION OF THE AGENT; SUCCESSOR AGENT.

 

The Agent may resign as Agent at any time by giving thirty (30) days advance
notice thereof to the Lenders and the Company and, thereafter, the retiring
Agent shall be discharged from its duties and obligations hereunder.  Upon any
such resignation, the Required Lenders shall have the right, subject to

 

60

--------------------------------------------------------------------------------


 

the approval of the Company (so long as no Event of Default has occurred and is
continuing; such approval not to be unreasonably withheld), to appoint a
successor Agent.  If no successor Agent shall have been so appointed by the
Required Lenders, been approved (so long as no Event of Default has occurred and
is continuing) by the Company or have accepted such appointment within
thirty (30) days after the Agent’s giving of notice of resignation, then the
Agent may, on behalf of the Lenders, appoint a successor Agent reasonably
acceptable to the Company (so long as no Default or Event of Default has
occurred and is continuing).  Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all rights, powers, privileges and duties of the retiring
Agent.  After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 11.09 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Agent.  If no successor has accepted appointment as Agent by the date which is
thirty (30) days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Required Lenders shall perform all of the duties of the Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above.

 


11.10      REIMBURSEMENT BY LENDERS.

 

To the extent that the Credit Parties for any reason fail to indefeasibly pay
any amount required under Section 10.02 or Section 10.18 to be paid by it to the
Agent (or any sub-agent thereof), or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s applicable percentage thereof
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Agent (or any such sub-agent) in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Agent (or any such sub-agent) in connection with such capacity. 
For the purposes of this Section 11.10, the “applicable percentage” of a Lender
shall be the percentage of the total aggregate principal amount of the Notes
represented by the Notes held by such Lender at such time.

 

[remainder of page intentionally left blank]

 

61

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

COMPANY:

 

 

 

FESTIVAL FUN PARKS, LLC,

 

 

 

By:

 

 

Name:

Russell D. Owens

 

Title:

Chief Financial Officer

 

 

 

 

 

LENDERS:

 

 

 

LAMINAR DIRECT CAPITAL L.P.,

 

in its capacity as a Lender and as Agent

 

 

 

By:

 

 

Name:

Robert T. Ladd

 

Title:

Authorized Signatory

 

 

 

 

 

THE GOVERNOR AND COMPANY OF THE BANK OF
IRELAND,

 

as a Lender

 

 

 

By:

 

 

Name:

Deirdre Reddan

 

Title:

Authorized Signatory

 

 

 

By:

 

 

Name:

Geraldine Hannon

 

Title:

Authorized Signatory

 

 

 

 

 

MERRILL LYNCH BUSINESS AND FINANCIAL
SERVICES INC.,

 

as a Lender

 

 

 

By:

 

 

Name:

Jason J. Swanson

 

Title:

Director

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.01

 

ISSUE PRICE OF NOTES

 

Name of Lender

 

Name in which
to
Register Notes

 

Principal Amount
of Notes

 

Issue Price for
Notes

 

Total Notes
Purchase Price

 

Payment Wire
Instructions

Laminar Direct
Capital L.P.

 

Laminar
Direct Capital
L.P.

 

$

28,250,000.00

 

$

28,250,000.00

 

$

28,250,000.00

 

VIA WIRE TRANSFER TO:

HSBC Bank USA
ABA #: 021001088
Credit: Laminar Direct Capital L.P.
Acct # : 639722598
Reference: Palace Entertainment Holdings, Inc.

Merrill Lynch
Business and
Financial Services Inc.

 

Merrill Lynch
Business and
Financial
Services Inc.

 

$

28,250,000.00

 

$

28,250,000.00

 

$

28,250,000.00

 

VIA WIRE TRANSFER TO:

[bank name]
ABA #: [              ]
Credit: [             ]
Acct # : [             ]
Reference: Palace Entertainment Holdings, Inc.

The Governor and
Company of the Bank
of Ireland

 

The Governor
and Company
of the Bank
of Ireland

 

$

5,000,000.00

 

$

5,000,000.00

 

$

5,000,000.00

 

VIA WIRE TRANSFER TO:

[bank name]
ABA #: [          ]
Credit: [              ]
Acct # : [            ]
Reference: Palace Entertainment Holdings, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.09

 

ADDRESSES OF THE CREDIT PARTIES AND LENDERS

 

ADDRESS OF THE COMPANY AND OTHER CREDIT PARTIES:

 

Festival Fun Parks, LLC

4590 MacArthur Boulevard, Suite 400

Newport Beach, CA 92660

Attention:  Russell D. Owens

Facsimile:  949.797.9809

 

with a copy to:

 

Clifford Chance US LLP

31 West 52nd Street

New York, NY 10019

Attention:  Eli Weber

Facsimile:  212.878.8375

 

ADDRESS OF LENDERS:

 

Laminar Direct Capital L.P.

3 Bethesda Metro Center, Suite 1450

Bethesda, MD 20814

Attention:   Dean D’Angelo

Facsimile:   301.634.3051

 

Laminar Direct Capital LP

10000 Memorial Drive, Suite 500

Houston, TX 77024

Attention:   Debbie Blank

Facsimile:   713.292.5454

 

D. E. Shaw & Co., L.P.
120 West 45th Street, 39th Floor
New York, New York  10036
Attention:   Hilda Blair

Facsimile:   212.845.1553

 

with a copy to:

 

Moore & Van Allen PLLC

100 North Tryon Street, 47th Floor
Charlotte, NC 28202

Attention:  C. Wayne McKinzie, Esq.

Facsimile: 704.378.2061

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTE

 

SENIOR SUBORDINATED NOTE

 

THIS NOTE HAS NOT BEEN REGISTERED PURSUANT TO THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR QUALIFIED PURSUANT TO ANY
APPLICABLE STATE SECURITIES LAW.  THIS NOTE MAY BE RESOLD ONLY IF REGISTERED
PURSUANT TO THE PROVISIONS OF THE ACT AND QUALIFIED PURSUANT TO APPLICABLE STATE
SECURITIES LAWS OR IF AN EXEMPTION FROM SUCH REGISTRATION AND QUALIFICATION IS
AVAILABLE, EXCEPT UNDER CIRCUMSTANCES WHERE NEITHER SUCH REGISTRATION,
QUALIFICATION NOR EXEMPTION IS REQUIRED BY LAW.

 

THIS NOTE AND THE INDEBTEDNESS EVIDENCED HEREBY ARE SUBORDINATE IN THE MANNER
AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AND INTERCREDITOR
AGREEMENT (THE “SUBORDINATION AGREEMENT”) DATED AS OF THE FUNDING DATE (AS
DEFINED IN THE INVESTMENT AGREEMENT) BY AND AMONG FESTIVAL FUN PARKS, LLC, THE
GUARANTORS PARTY THERETO, LAMINAR DIRECT CAPITAL L.P., AS SUBORDINATED AGENT AND
MERRILL LYNCH CAPITAL, AS ADMINISTRATIVE AGENT, TO THE SENIOR DEBT (AS DEFINED
IN THE SUBORDINATION AGREEMENT); AND EACH HOLDER OF THIS NOTE, BY ITS ACCEPTANCE
HEREOF, SHALL BE BOUND BY THE PROVISIONS OF THE SUBORDINATION AGREEMENT.

 

FESTIVAL FUN PARKS, LLC

 

$[                  ]

February     , 2008

 

FOR VALUE RECEIVED, the undersigned, FESTIVAL FUN PARKS, LLC, a Delaware limited
liability company (the “Company”), hereby promises to pay to the order of
LAMINAR DIRECT CAPITAL L.P., a Delaware limited partnership, in its capacity as
a lender under the terms of the Investment Agreement (as defined herein) (in
such capacity, the “Holder”) and its successors or registered assigns, the
principal sum of [                          ] ($[                          ]) or
such lesser amount as may constitute the aggregate unpaid principal amount of
this Note, under the terms and conditions of the Investment Agreement.  The
Company also unconditionally promises to pay interest on the aggregate unpaid
principal amount of this Note (including capitalized interest, if any) at the
rates, at the times and in the manner provided in the Investment Agreement.

 

So long as no Event of Default has occurred and is continuing, the Principal
hereof shall bear interest at a rate per annum equal to the applicable rate set
forth in Section 4.02(b) of the Investment Agreement, and shall be due and
payable on each Interest Payment Date for the period from the previous Interest
Payment Date to such Interest Payment Date in a manner consistent with the terms
of Section 4.02 of the Investment Agreement.  After the occurrence and during
the continuance of any Event of Default, the Company’s obligations under this
Note shall bear interest from the date of the occurrence of such Event of
Default and shall be payable by the Company monthly at a rate equal to the
Default Rate in accordance with Section 4.02(d) of the Investment Agreement.

 

--------------------------------------------------------------------------------


 

Payment of Principal and interest shall be made in lawful money of the United
States of America to the registered Holder of this Note at the address shown in
the register maintained by the Company for such purpose, all in the manner
provided in the Investment Agreement referred to below.

 

This Note is one of a series of Notes issued pursuant to that certain Investment
Agreement, dated as of February 6, 2008 (as amended, restated, supplemented or
otherwise modified from time to time, the “Investment Agreement”), among the
Company, the Guarantors from time to time party thereto, the Holder, the Agent
and the other Lenders from time to time a party thereto, the terms and
provisions of which are incorporated herein by reference, and is entitled to the
benefits and subject to the limitations (including subordination provisions)
thereof.  Capitalized terms used herein without definition shall have the
meanings set forth in the Investment Agreement.

 

This Note is a registered Note and, as provided in the Investment Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed by the registered
Holder hereof, or the Holder’s attorney duly authorized in writing, a new Note
for a like Principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the Person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company shall not be affected by any notice to the contrary.

 

The Company is required to make and may make prepayments of principal under the
circumstances and in the amounts specified in the Investment Agreement.  This
Note is also subject to optional and mandatory prepayment, in whole or from time
to time in part, at the times and on the terms specified in the Investment
Agreement.

 

If an Event of Default occurs and is continuing, the Principal and all accrued
and unpaid interest of this Note may be declared or otherwise become due and
payable in the manner, at the price and with the effect provided in the
Investment Agreement.

 

In the event this Note is not paid when due, the Company will pay, in addition
to Principal and interest, all costs of collection, including reasonable
attorneys’ fees, and the Holder hereof shall be entitled to all the rights and
remedies set forth in the Investment Agreement.

 

THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF NEW YORK AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF SUCH STATE WITHOUT REGARD
TO CONFLICTS OF LAWS.

 

[remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Note is executed as of the date first written above.

 

 

FESTIVAL FUN PARKS, LLC

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SECRETARY’S CERTIFICATE

 

FESTIVAL FUN PARKS, LLC

 

Secretary’s Certificate

Dated as of                       , 2008

 

I,                             , hereby certify to the Agent and Lenders (as
such terms are defined below) in connection with the Investment Agreement, dated
as of February 6, 2008 (the “Investment Agreement”), by and among FESTIVAL FUN
PARKS, LLC, a Delaware limited liability company (the “Company”), Laminar Direct
Capital L.P., a Delaware limited partnership, as a Lender and in its capacity as
agent (acting in such capacity, the “Agent”) and the other lenders from time to
time party hereto (collectively, the “Lenders” and each individually, a
“Lender”), that I am the duly elected, qualified and acting Secretary of the
Company, and that, as such, I have access to records of the Company and am
familiar with the matters herein certified, and I am authorized to execute and
deliver this Certificate and that:

 

1.             Attached as Exhibit A is a true, correct and complete copy of the
Certificate of Formation of the Company as (the “Certificate of Formation”),
which Certificate of Formation has not been rescinded, modified, or amended and
remains in full force and effect in its entirety on the date hereof.

 

2.             Attached as Exhibit B is a true, correct and complete copy of the
Limited Liability Company Agreement of the Company (the “Limited Liability
Company Agreement”), which Limited Liability Company Agreement has not been
rescinded, modified or amended and remains in full force and effect in its
entirety on the date hereof.

 

3.             Attached as Exhibit C is a true, correct and complete copy of the
resolutions (the “Resolutions”), duly adopted by the Company on
                                , 2008, authorizing the execution, delivery and
performance of the Loan Documents (as defined in the Investment Agreement).  The
Resolutions have not been modified, amended, altered, rescinded or revoked and
are in full force and effect as of the date hereof.

 

4.             Attached as Exhibit D is a true and correct certificate of good
standing issued by the Secretary of State of the State of Delaware.

 

5.             The persons named below are duly elected, qualified and acting
authorized officers of the Company, holding the offices set forth opposite their
names below and the signature set forth opposite each officer’s name below is
his genuine signature, and such officers are duly authorized and empowered to
execute on behalf of the Company, all documents (including Loan Documents) to
which the Company is a party:

 

Name

 

Office

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

All capitalized terms used but not otherwise defined in this Certificate having
the meanings ascribed thereto in the Investment Agreement.

 

--------------------------------------------------------------------------------


 

I have executed and delivered this Certificate on the date first written above,
and all matters I have certified are true, correct and complete on this date.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Certificate of Formation

 

SEE ATTACHED

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Limited Liability Company Agreement

 

SEE ATTACHED

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Resolutions

 

SEE ATTACHED

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Certificate of Good Standing

 

SEE ATTACHED

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

[see attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[Reserved].

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF OFFICER’S FUNDING CERTIFICATE

 

The undersigned, on behalf of FESTIVAL FUN PARKS, LLC, a Delaware limited
liability company (the “Company”), pursuant to the Investment Agreement referred
to below, hereby certifies to LAMINAR DIRECT CAPITAL L.P. (together with the
other lenders from time to time party to the Investment Agreement, the
“Lenders”):

 

1.             THIS OFFICER’S FUNDING CERTIFICATE (this “Certificate”) is given
pursuant to Section 5.02 of the Investment Agreement of even date herewith (the
“Investment Agreement”) by and among the Company, the Guarantors from time to
time party thereto, the Agent and the Lenders from time to time party thereto. 
The undersigned acknowledges that (a) in entering into the Investment Agreement,
the Agent and the Lenders are entitled to rely and have in fact, relied upon the
information contained herein and (b) any successor or assign of the Agent or any
Lender is entitled to rely upon the information contained herein.  Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Investment Agreement.

 

2.             Each of the funding conditions set forth in Section 5.02 of the
Investment Agreement has been satisfied or waived in writing by the Agent and
the Lenders as of the date hereof.

 

3.             Since December 31, 2006 there has not occurred any material
adverse change in any aspect of the business, operations, properties, prospects
or financial condition of any Credit Party, or any event or condition which
could reasonably be expected to result in such a material adverse change.

 

4.             No actions, suits, investigations or proceedings are pending or
threatened in any court or before any arbitrator or Governmental Authority that
purport (a) to materially and adversely affect the Credit Parties or (b) to
affect any transaction contemplated by this Agreement or the ability of the
Credit Parties or any other obligor under the Loan Documents to perform their
respective obligations under the Loan Documents.

 

5.             Attached hereto as Exhibit A are pro forma financial statements
of Holdings and its Consolidated Subsidiaries which evidence, in each case for
the twelve (12) month period for which financial statements are most recently
available, prepared to give effect to the purchase of the Notes on the Funding
Date and the consummation of the transactions contemplated by the Operative
Documents, and subject to such adjustments as are deemed reasonably acceptable
to Agent, (i) a Total Debt to EBITDA Ratio of not more than 4.85 to 1.0, and
(ii) a Senior Debt to EBITDA Ratio of not more than 3.07 to 1.0

 

6.             After giving effect to the purchase of Notes on the Funding Date
(assuming for purposes hereof, the payment of the RBS Restricted Payment on the
Funding Date) and the consummation of the transactions contemplated by the
Operative Documents, the aggregate outstanding Revolving Loans (as defined in
the Senior Credit Agreement) and Swingline Loans (as defined in the Senior
Credit Agreement) shall not exceed $17,000,000 and Letter of Credit Liabilities
(as defined in the Senior Credit Agreement) shall not exceed $4,000,000.

 

7.             The representations and warranties of the Company and each other
Credit Party contained in Article VI of the Investment Agreement and each other
Loan Document that are subject to materiality or Material Adverse Effect
qualifications shall be true and correct in all respects and the representations
and warranties of the Company and each other Credit Party contained in
Article VI of the Investment Agreement and each other Loan Document that are not
subject to materiality or Material Adverse Effect

 

--------------------------------------------------------------------------------


 

qualifications shall be true and correct in all material respects, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date.

 

8.             No Default or Event of Default shall exist, or would result from
entering into the Loan Documents and the other Operative Documents.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the
Funding Date.

 

 

FESTIVAL FUN PARKS, LLC

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

OFFICER’S FUNDING CERTIFICATE

 

EXHIBIT A

 

Pro Forma Financial Statements

 

[TO BE PROVIDED BY THE COMPANY]

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF SOLVENCY CERTIFICATE

 

This Certificate is delivered as of February     , 2008, pursuant to the
Investment Agreement (the “Investment Agreement”), dated as of February 6, 2008,
among FESTIVAL FUN PARKS, LLC, a Delaware limited liability company, (the
“Company”), Laminar Direct Capital L.P., a Delaware limited partnership, as a
Lender and in its capacity as agent (acting in such capacity, the “Agent”) and
the other lenders from time to time party hereto (collectively, the “Lenders”
and each individually, a “Lender”).  All capitalized terms used in this
Certificate which are defined in the Investment Agreement are used in this
Certificate with the same meanings as provided in the Investment Agreement.

 

Solely in my representative capacity as an officer of the Company and not in my
personal capacity, I hereby certify to the Agent, to the best of my knowledge
and belief, as follows:

 

1.             I am the Chief Financial Officer of the Company, and in such
capacity I am familiar with the financial affairs of the Company.  I was
responsible for and acted on behalf of the Company in connection with the
negotiation and signing of the Investment Agreement and the other Loan
Documents.  I understand that this Certificate will be used by the Agent in
determining whether or not to extend credit to the Company under the Investment
Agreement on and after the Funding Date.

 

2.             I have reviewed the contents of this Certificate, and I have
conferred with such officers, employees, representatives or advisers of the
Company with respect to providing this Certificate and have made such other
investigations and inquiries as I have deemed necessary and prudent in
connection with the issuance of this Certificate.

 

3.             Based on my review, investigation and inquiry described above, on
the Funding Date, both before and after giving effect to (a) the funding of the
Notes, the initial funding of Loans (as defined in the Senior Credit Agreement)
and the issuance of any Support Agreements (as defined in the Senior Credit
Agreement) and Lender Letters of Credit (as defined in the Senior Credit
Agreement) on the Funding Date (assuming for purposes hereof, the payment of the
RBS Restricted Distribution on the Funding Date), (b) the disbursement of the
proceeds of the Notes and the Loans (as defined in the Senior Credit Agreement)
and such other Debt pursuant to the instructions of the Company, (c) the
consummation of the transactions contemplated by the Loan Documents and the
Senior Transaction Documents and (d) the payment and accrual of all transaction
costs in connection with the foregoing, each Credit Party is and will be
Solvent.

 

--------------------------------------------------------------------------------


 

I represent the foregoing information to be true and correct to the best of my
knowledge and belief and execute this Certificate solely in my representative
capacity as an officer of the Company and not in my personal capacity.

 

 

COMPANY:

 

 

 

FESTIVAL FUN PARKS, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF

 

COMPLIANCE CERTIFICATE

 

FESTIVAL FUN PARKS, LLC

 

Date:                     ,

 

This certificate is given by                                           , a
Responsible Officer of Festival Fun Parks, LLC (the “Company”), pursuant to
Section 7.01(c) of that certain Investment Agreement dated as of February 6,
2008 among the Company, the Guarantors from time to time party thereto, the
Lenders from time to time party thereto and Laminar Direct Capital L.P., as
Agent (as such agreement may have been amended, restated, supplemented or
otherwise modified from time to time, the “Investment Agreement”). Capitalized
terms used herein without definition shall have the meanings set forth in the
Investment Agreement.

 

The undersigned Responsible Officer hereby certifies to the Agent and Lenders
that:

 

(a)                                  the financial statements delivered with
this certificate in accordance with Section 7.01(a) and/or 7.01(b) of the
Investment Agreement fairly present in all material respects the results of
operations and financial condition of Holdings and its Subsidiaries as of the
dates and the accounting period covered by such financial statements;

 

(b)                                 I have reviewed the terms of the Investment
Agreement and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and conditions of the Company and its
Subsidiaries during the accounting period covered by such financial statements;

 

(c)                                  such review has not disclosed the existence
during or at the end of such accounting period, and I have no knowledge of the
existence as of the date hereof, of any condition or event that constitutes a
Default or an Event of Default, except as set forth in Schedule 1 hereto, which
includes a description of the nature and period of existence of such Default or
an Event of Default and what action the Company has taken, is undertaking and
proposes to take with respect thereto; and

 

(d)                                 the Company is in compliance with the
covenants contained in Sections 8.22, 8.23 and 8.24 of the Investment Agreement,
as demonstrated by the calculation of such covenants below, except as set forth
below.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
certificate this          day of                       ,         .

 

 

By

 

 

Name

 

 

Title

 

of the Company

 

--------------------------------------------------------------------------------


 

CAPITAL EXPENDITURES

(Section 8.22)

 

Capital Expenditures for the applicable measurement period (the “Defined
Period”) are defined as follows:

 

 

 

 

 

Amount capitalized during the Defined Period by Holdings and its Consolidated
Subsidiaries as capital expenditures for property, plant, and equipment or
similar fixed asset accounts, including any such expenditures by way of
acquisition of a Person or by way of assumption of Debt or other obligations, to
the extent reflected as plant, property and equipment, but in each case
excluding the effect of any Permitted Acquisition

 

$

 

 

 

Plus:

deposits made in the Defined Period in connection with property, plant, and
equipment; less deposits of a prior period included above

 

 

 

 

 

Less:

Net Cash Proceeds of Asset Dispositions received during the Defined Period which
(i) the Company or a Subsidiary is permitted to reinvest pursuant to the terms
of the Investment Agreement and (ii) are included in capital expenditures above

 

 

 

 

 

 

Proceeds of Property Insurance Policies (as defined in the Senior Credit
Agreement) received during the Defined Period which (i) the Company or a
Subsidiary is permitted to reinvest pursuant to the terms of the Investment
Agreement and (ii) are included in capital expenditures above

 

 

 

 

 

Capital Expenditures(1)

 

$

 

 

 

Less:

Portion of Capital Expenditures financed during the Defined Period under Capital
Leases or other Debt (Debt, for this purpose, does not include drawings under
any revolving credit facility provided in the Senior Credit Agreement in
accordance with the terms of the Subordination Agreement))

 

 

 

 

 

Unfinanced Capital Expenditures (used in calculation of Operating Cash Flow
(defined in Section 8.24 of the Compliance Certificate))

 

$

 

--------------------------------------------------------------------------------

(1) To the extent Capital Expenditures are being calculated for any Defined
Period which includes any of the following months, Capital Expenditures for such
month shall be deemed to be as follows:

 

Month

 

Capital Expenditures

 

October 2007

 

$

925,217

 

November 2007

 

$

465,274

 

December 2007

 

$

665,803

 

 

For the month of January 2008, Capital Expenditures shall be calculated in a
manner consistent with the methodology used in the calculation of Capital
Expenditures for the above-referenced months.

 

--------------------------------------------------------------------------------


 

Capital Expenditures (from above)

 

$

 

 

 

Permitted Capital Expenditures (including carry forward of $                from
prior fiscal year)

 

$

 

 

 

In Compliance

 

Yes/No

 

--------------------------------------------------------------------------------


 

FIXED CHARGE COVERAGE RATIO

 

(Section 8.23)

 

Fixed Charge Coverage Ratio for the applicable measurement period (the “Defined
Period”) is defined as follows:

 

 

 

 

 

Fixed Charges:

 

 

 

 

 

Interest expense ($           ), net of interest income ($           ), interest
paid in kind ($           ) and amortization of capitalized fees and expenses
incurred to consummate the transactions contemplated by the Transaction
Documents and included in interest expense ($           ), included in the
determination of net income of Holdings and its Consolidated Subsidiaries for
the Defined Period (“Total Interest Expense”)(2)

 

$

 

 

 

Plus (without duplication):

 

 

 

 

 

 

Any federal, state, local or other income and franchise taxes paid or payable in
cash and included in the determination of net income for the Defined Period, net
of any cash tax credit or other cash tax benefits received during the Defined
Period

 

 

 

 

 

 

Scheduled payments of principal for the Defined Period with respect to all Debt
(including the portion of scheduled payments under Capital Leases allocable to
principal and Permitted AHYDO Prepayments (as defined in the Subordination
Agreement) but excluding mandatory prepayments required by the Senior Credit
Agreement and Section 4.03 of the Investment Agreement and excluding scheduled
repayments of revolving loan borrowings under the Senior Credit Agreement in
accordance with the terms of the Subordination Agreement) and other Debt subject
to reborrowing to the extent not accompanied by a concurrent and permanent
reduction of the Revolving Loan Commitment (as defined in the Senior Credit
Agreement) (or equivalent loan commitment))

 

 

 

--------------------------------------------------------------------------------

 (2) Interest expense shall not include interest expense relating to the
Existing RBS Debt which is reflected on the consolidated financial statements of
Holdings and its Subsidiaries solely as a result of the application of
“push-down” accounting principals in accordance with GAAP, but only so long as
neither Holdings nor any of its Subsidiaries has any liability, contingent or
otherwise, with respect to such Existing RBS Debt (or any intercompany Debt
related thereof) and so long as the footnotes to Holdings’ consolidated
financial statements (including the annual financial statements delivered in
accordance with Section 7.01(b) of the Investment Agreement) reflect the
foregoing in a manner satisfactory to the Agent.

 

--------------------------------------------------------------------------------


 

 

Restricted Distributions made by Holdings in cash during the Defined Period, to
the extent not deducted in the calculation of Operating Cash Flow for the
Defined Period

 

 

 

 

 

Fixed Charges(3),(4)

 

$

 

 

 

Operating Cash Flow:

 

 

 

 

 

EBITDA for the Defined Period (calculated in the manner set forth below)

 

$

 

 

 

Less:

Unfinanced Capital Expenditures for the Defined Period (calculated in the manner
required by Section 8.22 of the Compliance Certificate)

 

 

 

 

 

 

To the extent not already reflected in the calculation of EBITDA, other
capitalized costs, defined as the gross amount paid in cash and capitalized
during the Defined Period, as long term assets, other than amounts capitalized
during the Defined Period as capital expenditures for property, plant and
equipment or similar fixed asset accounts

 

 

 

 

 

Operating Cash Flow

 

$

 

 

 

Fixed Charge Coverage Ratio (Ratio of Operating Cash Flow to Fixed Charges) for
the Defined Period

 

       to 1.0

 

 

 

Minimum Fixed Charge Coverage for the Defined Period

 

       to 1.0

 

 

 

In Compliance

 

Yes/No

 

* * * *

 

EBITDA for the Defined Period is defined as follows:

 

--------------------------------------------------------------------------------

(3) Note: Each component of Fixed Charges shall exclude the operating results of
any Target of a Permitted Acquisition prior to the date the Target became a
Subsidiary of the Company, in the case of Permitted Acquisitions consummated as
a purchase of the Capital Stock of such Target.

 

(4) For each of the Defined Periods ending September 30, 2008 and December 31,
2008, Fixed Charges shall be annualized based on actual Fixed Charges from
March 1, 2008 through the end of such period.

 

--------------------------------------------------------------------------------


 

Net income (or loss) for the Defined Period of Holdings and its Consolidated
Subsidiaries, but excluding: (a) the income (or loss) of any Person (other than
Subsidiaries of Holdings) in which Holdings or any of its Subsidiaries has an
ownership interest unless received by Holdings or its Subsidiary in a cash
distribution; and (b) the income (or loss) of any Person accrued prior to the
date it became a Subsidiary of Holdings or is merged into or consolidated with
Holdings

 

$

 

 

 

Plus:

Any provision for (or less any benefit, including income tax credits, from)
federal, state, local or other income and franchise taxes deducted in the
determination of net income for the Defined Period

 

 

 

 

 

 

 

Interest expense, net of interest income, deducted in the determination of net
income for the Defined Period

 

 

 

 

 

 

 

Amortization and depreciation deducted in the determination of net income for
the Defined Period

 

 

 

 

 

 

 

Losses (or less gains) from Asset Dispositions included in the determination of
net income for the Defined Period (excluding sales, expenses or losses related
to current assets)

 

 

 

 

 

 

 

Other non-cash expenses (or less gains or income) deducted (or included) in the
determination of net income for the Defined Period (including non-cash expenses
deducted as a result of any sale or grant of Capital Stock to employees,
officers or directors and non-cash expenses (or less gains or income) deducted
(or included) as a result of the application of purchase accounting) and for
which no cash outlay (or cash receipt) is foreseeable prior to the Maturity Date

 

 

 

 

 

 

 

Expenses and fees deducted in the determination of net income and incurred
during the Defined Period to consummate the transactions contemplated by the
Transaction Documents, but solely to the extent set forth in the statement of
sources and uses delivered to the Agent on the Funding Date

 

 

 

 

 

 

 

Extraordinary losses (or less gains) included in the determination of net income
during the Defined Period, net of related tax effects

 

 

 

--------------------------------------------------------------------------------


 

 

To the extent deducted in the determination of net income during the Defined
Period, (1) severance or related legal expenses relating to any corporate
reorganization resulting from the Palace Acquisition, any Permitted Acquisition
or any Asset Disposition; (2) costs and expenses incurred with de-registering
under the Exchange Act; (3) relocation and related expenses related to the
hiring of a new chief executive officer for the Company; (4) expenses, costs and
fees associated with failed acquisitions; and (5) costs associated with the
director and officer “run-off” liability policy purchased in connection with the
Palace Acquisition; provided that the aggregate amount of all such costs and
expenses added back during any Defined Period shall not exceed $1,000,000 and
shall be documented in a manner reasonably satisfactory to the Agent

 

 

 

 

 

 

Less:

Expenditures made after the Funding Date, but during the Defined Period, in
connection with the consummation of the transactions contemplated by the
Transaction Documents, but not reflected in the pro forma balance sheet
referenced in Section 6.05(c) and not deducted in the determination of net
income

 

 

 

 

 

 

EBITDA for the Defined Period(5)

 

$

 

--------------------------------------------------------------------------------

 (5) To the extent EBITDA is calculated for any Defined Period that includes any
of the following months, EBITDA for such month shall be deemed to be as follows:

 

Month

 

EBITDA

 

January 2007

 

$

(1,724,000

)

February 2007

 

$

(1,895,000

)

March 2007

 

$

(1,561,000

)

April 2007

 

$

(799,000

)

May 2007

 

$

(2,228,000

)

June 2007

 

$

8,979,000

 

July 2007

 

$

16,928,000

 

August 2007

 

$

20,102,000

 

September 2007

 

$

2,244,000

 

October 2007

 

$

(2,192,000

)

November 2007

 

$

(1,477,000

)

December 2007

 

$

(1,669,000

)

 

For the month of January 2008, EBITDA shall be calculated in a manner consistent
with the methodology used in the calculation of EBITDA for the above-referenced
months.

 

--------------------------------------------------------------------------------


 

Total Debt

 

$

 

 

 

EBITDA for the Defined Period (calculated in the manner required by Section 8.23
of the Compliance Certificate)

 

$

 

 

 

Plus:

Pro Forma Acquisition EBITDA (as defined below) for each Permitted Acquisition
(and each proposed Permitted Acquisition for determining compliance with the
requirement of Section 8.08)

 

 

 

 

 

 

 

Permitted                  Acquisition                  #1:
                        
Permitted                  Acquisition                  #2:
                        
Permitted                  Acquisition                  #3:
                        
[additional line items, as applicable]

 

 

 

 

 

Adjusted EBITDA

 

$

 

 

 

Total Debt to EBITDA Ratio (ratio of Total Debt to Adjusted EBITDA for the
Defined Period)

 

       to 1.0

 

 

 

Maximum Permitted Total Debt to EBITDA Ratio for the Defined Period

 

       to 1.0

 

 

 

In Compliance

 

Yes/No

 

“Pro Forma Acquisition EBITDA” means (i) EBITDA (calculated in the same manner
as EBITDA is calculated on this Exhibit B) attributable to each Permitted
Acquisition (with such pro forma adjustments as are reasonably acceptable to the
Agent based upon data presented to the Agent to its reasonable satisfaction)
consummated during the one (1) year period preceding the date of determination
calculated solely for a number of months immediately preceding the consummation
of the applicable Permitted Acquisition, which number equals twelve (12) minus
the number of months following the consummation of the applicable Permitted
Acquisition for which financial statements of Holdings and its Subsidiaries have
been delivered to the Agent pursuant to Section 7.01, and (ii) for purposes of
determining compliance with Section 8.08, EBITDA (calculated in the same manner
as EBITDA is calculated on this Exhibit B) of the target of any proposed
Permitted Acquisition (adjusted with such pro forma adjustments as are
reasonably acceptable to the Agent based upon data presented to the Agent to its
reasonable satisfaction) calculated for the twelve (12) months immediately
preceding the consummation of the proposed Permitted Acquisition.

 

--------------------------------------------------------------------------------


 

Schedule 1 to

Compliance Certificate

 

[Company to list any existing Defaults or Events of Default, specifying the
nature and period of existence of each, and the actions the Company has taken,
is undertaking and proposes to take in respect thereof. If no Defaults and no
Events of Default are then in existence, such schedule should read “None”.]

 

--------------------------------------------------------------------------------